 



BLUE SHIELD
CONTROLLED AFFILIATE LICENSE AGREEMENT
(Includes revisions adopted by Member Plans through their March 15, 2007
meeting)
     This Agreement by and among Blue Cross and Blue Shield Association
(“BCBSA”) and ___ (“Controlled Affiliate”), a Controlled Affiliate of the Blue
Shield Plan(s), known as ___ (“Plan”), which is also a Party signatory hereto.
     WHEREAS, BCBSA is the owner of the BLUE SHIELD and BLUE SHIELD Design
service marks;
     WHEREAS, Plan and Controlled Affiliate desire that the latter be entitled
to use the BLUE SHIELD and BLUE SHIELD Design service marks (collectively the
“Licensed Marks”) as service marks and be entitled to use the term BLUE SHIELD
in a trade name (“Licensed Name”);
     NOW THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

  1.   GRANT OF LICENSE

     Subject to the terms and conditions of this Agreement, BCBSA hereby grants
to Controlled Affiliate the right to use the Licensed Marks and Name in
connection with, and only in connection with: (i) health care plans and related
services, as defined in BCBSA’s License Agreement with Plan, and administering
the non-health portion of workers’ compensation insurance, and (ii) underwriting
the indemnity portion of workers’ compensation insurance, provided that
Controlled Affiliate’s total premium revenue comprises less than 15 percent of
the sponsoring Plan’s net subscription revenue.
     This grant of rights is non-exclusive and is limited to the Service Area
served by the Plan. Controlled Affiliate may use the Licensed Marks and Name in
its legal name on the following conditions: (i) the legal name must be approved
in advance, in writing, by BCBSA; (ii) Controlled Affiliate shall not do
business outside the Service Area under any name or mark; and (iii) Controlled
Affiliate shall not use the Licensed Marks and Name, or any derivative thereof,
as part of any name or symbol used to identify itself in any securities market.
Controlled Affiliate may use the Licensed Marks and Name in its Trade Name only
with the prior, written, consent of BCBSA.

  2.   QUALITY CONTROL

     A. Controlled Affiliate agrees to use the Licensed Marks and Name only in
connection with the licensed services and further agrees to be bound by the
conditions regarding quality control shown in attached Exhibit A as they may be
amended by BCBSA from time-to-time.
Amended as of November 16, 2000

 



--------------------------------------------------------------------------------



 



     B. Controlled Affiliate agrees to comply with all applicable federal, state
and local laws.
     C. Controlled Affiliate agrees that it will provide on an annual basis (or
more often if reasonably required by Plan or by BCBSA) a report or reports to
Plan and BCBSA demonstrating Controlled Affiliate’s compliance with the
requirements of this Agreement including but not limited to the quality control
provisions of this paragraph and the attached Exhibit A.
     D. Controlled Affiliate agrees that Plan and/or BCBSA may, from
time-to-time, upon reasonable notice, review and inspect the manner and method
of Controlled Affiliate’s rendering of service and use of the Licensed Marks and
Name.
     E. As used herein, a Controlled Affiliate is defined as an entity organized
and operated in such a manner, that it meets the following requirements:
(1) A Plan or Plans authorized to use the Licensed Marks in the Service Area of
the Controlled Affiliate pursuant to separate License Agreement(s) with BCBSA,
other than such Controlled Affiliate’s License Agreement(s), (the “Controlling
Plan(s)”), must have the legal authority directly or indirectly through
wholly-owned subsidiaries to select members of the Controlled Affiliate’s
governing body having not less than 50% voting control thereof and to:
     (a) prevent any change in the articles of incorporation, bylaws or other
establishing or governing documents of the Controlled Affiliate with which the
Controlling Plan(s) do(es) not concur;
     (b) exercise control over the policy and operations of the Controlled
Affiliate at least equal to that exercised by persons or entities (jointly or
individually) other than the Controlling Plan(s); and
Notwithstanding anything to the contrary in (a) through (b) hereof, the
Controlled Affiliate’s establishing or governing documents must also require
written approval by the Controlling Plan(s) before the Controlled Affiliate can:

  (i)   change its legal and/or trade names;     (ii)   change the geographic
area in which it operates;     (iii)   change any of the type(s) of businesses
in which it engages;

2



--------------------------------------------------------------------------------



 



  (iv)   create, or become liable for by way of guarantee, any indebtedness,
other than indebtedness arising in the ordinary course of business;     (v)  
sell any assets, except for sales in the ordinary course of business or sales of
equipment no longer useful or being replaced;     (vi)   make any loans or
advances except in the ordinary course of business;     (vii)   enter into any
arrangement or agreement with any party directly or indirectly affiliated with
any of the owners or persons or entities with the authority to select or appoint
members or board members of the Controlled Affiliate, other than the Plan or
Plans (excluding owners of stock holdings of under 5% in a publicly traded
Controlled Affiliate);     (viii)   conduct any business other than under the
Licensed Marks and Name;     (ix)   take any action that any Controlling Plan or
BCBSA reasonably believes will adversely affect the Licensed Marks and Name.

In addition, a Plan or Plans directly or indirectly through wholly owned
subsidiaries shall own at least 50% of any for-profit Controlled Affiliate.
Or
(2) A Plan or Plans authorized to use the Licensed Marks in the Service Area of
the Controlled Affiliate pursuant to separate License Agreement(s) with BCBSA,
other than such Controlled Affiliate’s License Agreement(s), (the “Controlling
Plan(s)”), have the legal authority directly or indirectly through wholly-owned
subsidiaries to select members of the Controlled Affiliate’s governing body
having more than 50% voting control thereof and to:

  (a)   prevent any change in the articles of incorporation, bylaws or other
establishing or governing documents of the Controlled Affiliate with which the
Controlling Plan(s) do(es) not concur;     (b)   exercise control over the
policy and operations of the Controlled Affiliate.

In addition, a Plan or Plans directly or indirectly through wholly-owned
subsidiaries shall own more than 50% of any for-profit Controlled Affiliate.

3



--------------------------------------------------------------------------------



 



  3.   SERVICE MARK USE

     A. Controlled Affiliate recognizes the importance of a comprehensive
national network of independent BCBSA licensees which are committed to
strengthening the Licensed Marks and Name. The Controlled Affiliate further
recognizes that its actions within its Service Area may affect the value of the
Licensed Marks and Name nationwide.
     B. Controlled Affiliate shall at all times make proper service mark use of
the Licensed Marks and Name, including but not limited to use of such symbols or
words as BCBSA shall specify to protect the Licensed Marks and Name and shall
comply with such rules (generally applicable to Controlled Affiliates licensed
to use the Licensed Marks and Name) relative to service mark use, as are issued
from time-to-time by BCBSA. Controlled Affiliate recognizes and agrees that all
use of the Licensed Marks and Name by Controlled Affiliate shall inure to the
benefit of BCBSA.
     C. Controlled Affiliate may not directly or indirectly use the Licensed
Marks and Name in a manner that transfers or is intended to transfer in the
Service Area the goodwill associated therewith to another mark or name, nor may
Controlled Affiliate engage in activity that may dilute or tarnish the unique
value of the Licensed Marks and Name.
     D. If Controlled Affiliate meets the standards of 2E(1) but not 2E(2) above
and any of Controlled Affiliate’s advertising or promotional material is
reasonably determined by BCBSA and/or the Plan to be in contravention of rules
and regulations governing the use of the Licensed Marks and Name, Controlled
Affiliate shall for ninety (90) days thereafter obtain prior approval from BCBSA
of advertising and promotional efforts using the Licensed Marks and Name,
approval or disapproval thereof to be forthcoming within five (5) business days
of receipt of same by BCBSA or its designee. In all advertising and promotional
efforts, Controlled Affiliate shall observe the Service Area limitations
applicable to Plan.
     E. Notwithstanding any other provision in the Plan’s License Agreement with
BCBSA or in this Agreement, Controlled Affiliate shall use its best efforts to
promote and build the value of the Licensed Marks and Name.

4



--------------------------------------------------------------------------------



 



     4.   SUBLICENSING AND ASSIGNMENT

     Controlled Affiliate shall not, directly or indirectly, sublicense,
transfer, hypothecate, sell, encumber or mortgage, by operation of law or
otherwise, the rights granted hereunder and any such act shall be voidable at
the sole option of Plan or BCBSA. This Agreement and all rights and duties
hereunder are personal to Controlled Affiliate.

     5.   INFRINGEMENT

     Controlled Affiliate shall promptly notify Plan and Plan shall promptly
notify BCBSA of any suspected acts of infringement, unfair competition or
passing off that may occur in relation to the Licensed Marks and Name.
Controlled Affiliate shall not be entitled to require Plan or BCBSA to take any
actions or institute any proceedings to prevent infringement, unfair competition
or passing off by third parties. Controlled Affiliate agrees to render to Plan
and BCBSA, without charge, all reasonable assistance in connection with any
matter pertaining to the protection of the Licensed Marks and Name by BCBSA.

     6.   LIABILITY INDEMNIFICATION

     Controlled Affiliate and Plan hereby agree to save, defend, indemnify and
hold BCBSA harmless from and against all claims, damages, liabilities and costs
of every kind, nature and description (except those arising solely as a result
of BCBSA’s negligence) that may arise as a result of or related to Controlled
Affiliate’s rendering of services under the Licensed Marks and Name.

     7.   LICENSE TERM

     A. Except as otherwise provided herein, the license granted by this
Agreement shall remain in effect for a period of one (1) year and shall be
automatically extended for additional one (1) year periods unless terminated
pursuant to the provisions herein.
     B. This Agreement and all of Controlled Affiliate’s rights hereunder shall
immediately terminate without any further action by any party or entity in the
event that: (i) the Plan ceases to be authorized to use the Licensed Marks and
Name; or (ii) pursuant to Paragraph 15(a)(x) of the Blue Cross License Agreement
the Plan ceases to be authorized to use the Licensed Names and Marks in the
geographic area served by the Controlled Affiliate provided, however, that if
the Controlled Affiliate is serving more than one State or portions thereof, the
termination of this Agreement shall be limited to the State(s) or portions
thereof in which the Plan’s license to use the Licensed Marks and Names is
terminated. By not appealing or challenging such regulatory action within the
time prescribed by law or regulation, and in any event no later than 120 days
after such action is taken, a Plan shall be deemed to have exhausted its rights
to appeal or challenge, and automatic termination shall proceed.
Amended as of September 14, 2004

5



--------------------------------------------------------------------------------



 



     C. Notwithstanding any other provision of this Agreement, this license to
use the Licensed Marks and Name may be forthwith terminated by the Plan or the
affirmative vote of the majority of the Board of Directors of BCBSA present and
voting at a special meeting expressly called by BCBSA for the purpose on ten
(10) days written notice to the Plan advising of the specific matters at issue
and granting the Plan an opportunity to be heard and to present its response to
the Board for: (1) failure to comply with any applicable minimum capital or
liquidity requirement under the quality control standards of this Agreement; or
(2) failure to comply with the “Organization and Governance” quality control
standard of this Agreement; or (3) impending financial insolvency; or (4) for a
Smaller Controlled Affiliate (as defined in Exhibit A), failure to comply with
any of the applicable requirements of Standards 2, 3, 4, 5 or 7 of attached
Exhibit A; or (5) the pendency of any action instituted against the Controlled
Affiliate seeking its dissolution or liquidation of its assets or seeking
appointment of a trustee, interim trustee, receiver or other custodian for any
of its property or business or seeking the declaration or establishment of a
trust for any of its property or business, unless this Controlled Affiliate
License Agreement has been earlier terminated under paragraph 7(e); or
(6) failure by a Controlled Affiliate that meets the standards of 2E(1) but not
2E(2) above to obtain BCBSA’s written consent to a change in the identity of any
owner, in the extent of ownership, or in the identity of any person or entity
with the authority to select or appoint members or board members, provided that
as to publicly traded Controlled Affiliates this provision shall apply only if
the change affects a person or entity that owns at least 5% of the Controlled
Affiliate’s stock before or after the change; or (7) such other reason as is
determined in good faith immediately and irreparably to threaten the integrity
and reputation of BCBSA, the Plans, any other licensee including Controlled
Affiliate and/or the Licensed Marks and Name.
     D. Except as otherwise provided in Paragraphs 7(B), 7(C) or 7(E) herein,
should Controlled Affiliate fail to comply with the provisions of this Agreement
and not cure such failure within thirty (30) days of receiving written notice
thereof (or commence a cure within such thirty day period and continue diligent
efforts to complete the cure if such curing cannot reasonably be completed
within such thirty day period) BCBSA or the Plan shall have the right to issue a
notice that the Controlled Affiliate is in a state of noncompliance. If a state
of noncompliance as aforesaid is undisputed by the Controlled Affiliate or is
found to exist by a mandatory dispute resolution panel and is uncured as
provided above, BCBSA shall have the right to seek judicial enforcement of the
Agreement or to issue a notice of termination thereof. Notwithstanding any other
provisions of this Agreement, any disputes as to the termination of this License
pursuant to Paragraphs 7(B), 7(C) or 7(E) of this Agreement shall not be subject
to mediation and mandatory dispute resolution. All other disputes between BCBSA,
the Plan and/or Controlled Affiliate shall be submitted promptly to mediation
and mandatory dispute resolution. The mandatory dispute resolution panel shall
have authority to issue orders for specific performance and assess monetary
penalties. Except, however, as provided in Paragraphs 7(B) and 7(E) of this
Agreement, this license to use the Licensed Marks and Name may not be finally
terminated for any reason without the affirmative vote of a majority of the
present and voting members of the Board of Directors of BCBSA.

6



--------------------------------------------------------------------------------



 



     E. This Agreement and all of Controlled Affiliate’s rights hereunder shall
immediately terminate without any further action by any party or entity in the
event that:
     (1) Controlled Affiliate shall no longer comply with item 2(E) above;
     (2) Appropriate dues, royalties and other payments for Controlled Affiliate
pursuant to paragraph 9 hereof, which are the royalties for this License
Agreement, are more than sixty (60) days in arrears to BCBSA; or
     (3) Any of the following events occur: (i) a voluntary petition shall be
filed by Controlled Affiliate seeking bankruptcy, reorganization, arrangement
with creditors or other relief under the bankruptcy laws of the United States or
any other law governing insolvency or debtor relief, or (ii) an involuntary
petition or proceeding shall be filed against Controlled Affiliate seeking
bankruptcy, reorganization, arrangement with creditors or other relief under the
bankruptcy laws of the United States or any other law governing insolvency or
debtor relief and such petition or proceeding is consented to or acquiesced in
by Controlled Affiliate or is not dismissed within sixty (60) days of the date
upon which the petition or other document commencing the proceeding is served
upon the Controlled Affiliate, or (iii) an order for relief is entered against
Controlled Affiliate in any case under the bankruptcy laws of the United States,
or Controlled Affiliate is adjudged bankrupt or insolvent as those terms are
defined in the Uniform Commercial Code as enacted in the State of Illinois by
any court of competent jurisdiction, or (iv) Controlled Affiliate makes a
general assignment of its assets for the benefit of creditors, or (v) any
government or any government official, office, agency, branch, or unit assumes
control of Controlled Affiliate or delinquency proceedings (voluntary or
involuntary) are instituted, or (vi) an action is brought by Controlled
Affiliate seeking its dissolution or liquidation of its assets or seeking the
appointment of a trustee, interim trustee, receiver or other custodian for any
of its property or business, or (vii) an action is instituted by any
governmental entity or officer against Controlled Affiliate seeking its
dissolution or liquidation of its assets or seeking the appointment of a
trustee, interim trustee, receiver or other custodian for any of its property or
business and such action is consented to or acquiesced in by Controlled
Affiliate or is not dismissed within one hundred thirty (130) days of the date
upon which the pleading or other document commencing the action is served upon
the Controlled Affiliate, provided that if the action is stayed or its
prosecution is enjoined, the one hundred thirty (130) day period is tolled for
the duration of the stay or injunction, and provided further, that the
Association’s Board of Directors may toll or extend the 130 day period at any
time prior to its expiration, or (viii) a trustee, interim trustee, receiver or
other custodian for any of Controlled Affiliate’s property or business is
appointed or the Controlled Affiliate is ordered dissolved or liquidated.
Notwithstanding any other provision of this Agreement, a declaration or a
request for declaration of the existence of a trust over any of the Controlled
Affiliate’s property or business shall not in itself be deemed to constitute or
seek appointment of a trustee, interim trustee, receiver or other custodian for
purposes of subparagraphs 7(e)(3)(vii) and (viii) of this Agreement.
Amended as of March 18, 2004

7



--------------------------------------------------------------------------------



 



     F. Upon termination of this Agreement for cause or otherwise, Controlled
Affiliate agrees that it shall immediately discontinue all use of the Licensed
Marks and Name, including any use in its trade name.
     G. Upon termination of this Agreement, Controlled Affiliate shall
immediately notify all of its customers that it is no longer a licensee of BCBSA
and, if directed by the Association’s Board of Directors, shall provide
instruction on how the customer can contact BCBSA or a designated licensee to
obtain further information on securing coverage. The notification required by
this paragraph shall be in writing and in a form approved by BCBSA. The BCBSA
shall have the right to audit the terminated entity’s books and records to
verify compliance with this paragraph.
     H. In the event this Agreement terminates pursuant to 7(b) hereof, or in
the event the Controlled Affiliate is a Larger Controlled Affiliate (as defined
in Exhibit A), upon termination of this Agreement, the provisions of
Paragraph 7.G. shall not apply and the following provisions shall apply, except
that, in the event of a partial termination of this Agreement pursuant to
Paragraph 7(B)(ii) of this Agreement, the notices, national account listing,
payment, and audit right listed below shall be applicable solely with respect to
the geographic area for which the Plan’s license to use the Licensed Names and
Marks is terminated:
     (1) The Controlled Affiliate shall send a notice through the U.S. mails,
with first class postage affixed, to all individual and group customers,
providers, brokers and agents of products or services sold, marketed,
underwritten or administered by the Controlled Affiliate under the Licensed
Marks and Name. The form and content of the notice shall be specified by BCBSA
and shall, at a minimum, notify the recipient of the termination of the license,
the consequences thereof, and instructions for obtaining alternate products or
services licensed by BCBSA, subject to any conflicting state law and state
regulatory requirements. This notice shall be mailed within 15 days after
termination.
     (2) The Controlled Affiliate shall deliver to BCBSA within five days of a
request by BCBSA a listing of national accounts in which the Controlled
Affiliate is involved (in a control, participating or servicing capacity),
identifying the national account and the Controlled Affiliate’s role therein.
     (3) Unless the cause of termination is an event respecting BCBSA stated in
paragraph 15(a) or (b) of the Plan’s license agreement with BCBSA to use the
Licensed Marks and Name, the Controlled Affiliate, the Plan, and any other
Licensed Controlled Affiliates of the Plan shall be jointly liable for payment
to BCBSA of an amount equal to the Re-Establishment Fee (described below)
multiplied by the number of Licensed Enrollees of the Controlled Affiliate;
provided that if any other Plan is permitted by BCBSA to use marks or names
licensed by BCBSA in the Service Area established by this Agreement, the
Re-Establishment Fee shall be multiplied by a fraction, the numerator of which
is the number of Licensed Enrollees of the Controlled Affiliate, the Plan, and
any other Licensed Controlled Affiliates and the denominator of which is the
total number of Licensed Enrollees in the Service Area.
Amended as of June 16, 2005

8



--------------------------------------------------------------------------------



 



The Re-Establishment Fee shall be indexed to a base fee of $80. The Re-
Establishment Fee through December 31, 2005 shall be $80. The Re-Establishment
Fee for calendar years after December 31, 2005 shall be adjusted on January 1 of
each calendar year up to and including January 1, 2010 and shall be the base fee
multiplied by 100% plus the cumulative percentage increase or decrease in the
Plans’ gross administrative expense (standard BCBSA definition) per Licensed
Enrollee since December 31, 2004. The adjustment shall end on January 1, 2011,
at which time the Re-Establishment Fee shall be fixed at the then-current amount
and no longer automatically adjusted. For example, if the Plans’ gross
administrative expense per Licensed Enrollee was $278.60, $285.00 and $290.00
for calendar year end 2004, 2005 and 2006, respectively, the January 1, 2007
Re-Establishment Fee would be $83.27 (100% of base fee plus $1.84 for calendar
year 2005 and $1.43 for calendar year 2006. Licensed Enrollee means each and
every person and covered dependent who is enrolled as an individual or member of
a group receiving products or services sold, marketed or administered under
marks or names licensed by BCBSA as determined at the earlier of (i) the end of
the last fiscal year of the terminated entity which ended prior to termination
or (ii) the fiscal year which ended before any transactions causing the
termination began. Notwithstanding the foregoing, the amount payable pursuant to
this subparagraph H. (3) shall be due only to the extent that, in BCBSA’s
opinion, it does not cause the net worth of the Controlled Affiliate, the Plan
or any other Licensed Controlled Affiliates of the Plan to fall below 100% of
the Health Risk-Based Capital formula, or its equivalent under any successor
formula, as set forth in the applicable financial responsibility standards
established by BCBSA (provided such equivalent is approved for purposes of this
sub paragraph by the affirmative vote of three-fourths of the Plans and
three-fourths of the total then current weighted vote of all the Plans);
measured as of the date of termination, and adjusted for the value of any
transactions not made in the ordinary course of business. This payment shall not
be due in connection with transactions exclusively by or among Plans or their
affiliates, including reorganizations, combinations or mergers, where the BCBSA
Board of Directors determines that the license termination does not result in a
material diminution in the number of Licensed Enrollees or the extent of their
coverage. At least 50% of the Re-Establishment Fee shall be awarded to the Plan
(or Plans) that receive the new license(s) for the service area(s) at issue;
provided, however, that such award shall not become due or payable until all
disputes, if any, regarding the amount of and BCBSA’s right to such
Re-Establishment Fee have been finally resolved; and provided further that the
award shall be based on the final amount actually received by BCBSA. The Board
of Directors shall adopt a resolution which it may amend from time to time that
shall govern BCBSA’s use of its portion of the award. In the event that the
Controlled Affiliate’s license is reinstated by BCBSA or is deemed to have
remained in effect without interruption by a court of competent jurisdiction,
BCBSA shall reimburse the Controlled Affiliate (and/or the Plan or its other
Licensed Controlled Affiliates, as the case may be) for payments made under this
subparagraph 7.H.(3) only to the extent that such payments exceed the amounts
due to BCBSA pursuant to paragraph 7.M. and any cost associated with
reestablishing the Service Area, including any payments made by BCBSA to a Plan
or Plans (or their Licensed Controlled Affiliates) for purposes of replacing the
Controlled Affiliate.
Amended as June 16, 2005

9



--------------------------------------------------------------------------------



 



     (4) BCBSA shall have the right to examine and audit and/or hire at
terminated entity’s expense a third party auditor to examine and audit the books
and records of the Controlled Affiliate, the Plan, and any other Licensed
Controlled Affiliates of the Plan to verify compliance with this paragraph 7.H.
     (5) Subsequent to termination of this Agreement, the terminated entity and
its affiliates, agents, and employees shall have an ongoing and continuing
obligation to protect all BCBSA and Blue Licensee data that was acquired or
accessed during the period this Agreement was in force, including but not
limited to all confidential processes, pricing, provider, discount and other
strategic and competitively sensitive information (“Blue Information”) from
disclosure, and shall not, either alone or with another entity, disclose such
Blue Information or use it in any manner to compete without the express written
permission of BCBSA.
     (6) As to a breach of 7.H.(1), (2), (3), (4) or (5) the parties agree that
the obligations are immediately enforceable in a court of competent
jurisdiction. As to a breach of 7.H.(1), (2) or (4) by the Controlled Affiliate,
the parties agree there is no adequate remedy at law and BCBSA is entitled to
obtain specific performance.
     I. This Agreement shall remain in effect until terminated by the Controlled
Affiliate upon not less than eighteen (18) months written notice to the
Association or upon a shorter notice period approved by BCBSA in writing at its
sole discretion, or until terminated as otherwise provided herein.
     J. In the event the Controlled Affiliate is a Smaller Controlled Affiliate
(as defined in Exhibit A), the Controlled Affiliate agrees to be jointly liable
for the amount described in H.3.and M. hereof upon termination of the BCBSA
license agreement of any Larger Controlled Affiliate of the Plan.
     K. BCBSA shall be entitled to enjoin the Controlled Affiliate or any
related party in a court of competent jurisdiction from entry into any
transaction which would result in a termination of this Agreement unless the
Plan’s license from BCBSA to use the Licensed Marks and Names has been
terminated pursuant to 10(d) of the Plan’s license agreement upon the required
6 month written notice.
     L. BCBSA acknowledges that it is not the owner of assets of the Controlled
Affiliate.
     M. In the event that the Plan has more than 50 percent voting control of
the Controlled Affiliate under Paragraph 2(E)(2) above and is a Larger
Controlled Affiliate (as defined in Exhibit A), then the vote called for in
Paragraphs 7(C) and 7(D) above shall require the affirmative vote of
three-fourths of the Plans and three-fourths of the total then current weighted
vote of all the Plans.
Amended as of June 16, 2005

10



--------------------------------------------------------------------------------



 



     N. In the event this Agreement terminates and is subsequently reinstated by
BCBSA or is deemed to have remained in effect without interruption by a court of
competent jurisdicition, the Controlled Affiliate, the Plan, and any other
Licensed Controlled Affiliates of the Plan shall be jointly liable for
reimbursing BCBSA the reasonable costs incurred by BCBSA in connection with the
termination and the reinstatement or court action, and any associated legal
proceedings, including but not limited to: outside legal fees, consulting fees,
public relations fees, advertising costs, and costs incurred to develop, lease
or establish an interim provider network. Any amount due to BCBSA under this
subparagraph may be waived in whole or in part by the BCBSA Board of Directors
in its sole discretion.

     8.   DISPUTE RESOLUTION

     The parties agree that any disputes between them or between or among either
of them and one or more Plans or Controlled Affiliates of Plans that use in any
manner the Blue Shield and Blue Shield Marks and Name are subject to the
Mediation and Mandatory Dispute Resolution process attached to and made a part
of Plan’s License from BCBSA to use the Licensed Marks and Name as Exhibits 5,
5A and 5B as amended from time-to-time, which documents are incorporated herein
by reference as though fully set forth herein.

     9.   LICENSE FEE

     Controlled Affiliate will pay to BCBSA a fee for this License determined
pursuant to the formula(s) set forth in Exhibit B.

     10.   JOINT VENTURE

     Nothing contained in the Agreement shall be construed as creating a joint
venture, partnership, agency or employment relationship between Plan and
Controlled Affiliate or between either and BCBSA.
Amended as of June 16, 2005

11



--------------------------------------------------------------------------------



 



     11.   NOTICES AND CORRESPONDENCE

     Notices regarding the subject matter of this Agreement or breach or
termination thereof shall be in writing and shall be addressed in duplicate to
the last known address of each other party, marked respectively to the attention
of its President and, if any, its General Counsel.

     12.   COMPLETE AGREEMENT

     This Agreement contains the complete understandings of the parties in
relation to the subject matter hereof. This Agreement may only be amended by the
affirmative vote of three-fourths of the Plans and three-fourths of the total
then current weighted vote of all the Plans as officially recorded by the BCBSA
Corporate Secretary.

     13.   SEVERABILITY

     If any term of this Agreement is held to be unlawful by a court of
competent jurisdiction, such findings shall in no way affect the remaining
obligations of the parties hereunder and the court may substitute a lawful term
or condition for any unlawful term or condition so long as the effect of such
substitution is to provide the parties with the benefits of this Agreement.

     14.   NONWAIVER

     No waiver by BCBSA of any breach or default in performance on the part of
Controlled Affiliate or any other licensee of any of the terms, covenants or
conditions of this Agreement shall constitute a waiver of any subsequent breach
or default in performance of said terms, covenants or conditions.

     14A.   VOTING

For all provisions of this Agreement referring to voting, the term ‘Plans’ shall
mean all entities licensed under the Blue Cross License Agreement and/or the
Blue Shield License Agreement, and in all votes of the Plans under this
Agreement the Plans shall vote together. For weighted votes of the Plans, the
Plan shall have a number of votes equal to the number of weighted votes (if any)
that it holds as a Blue Cross Plan plus the number of weighted votes (if any)
that it holds as a Blue Shield Plan. For all other votes of the Plans, the Plan
shall have one vote. For all questions requiring an affirmative three-fourths
weighted vote of the Plans, the requirement shall be deemed satisfied with a
lesser weighted vote unless the greater of: (i) 6/52 or more of the Plans
(rounded to the nearest whole number, with 0.5 or multiples thereof being
rounded to the next higher whole number) fail to cast weighted votes in favor of
the question; or (ii) three (3) of the Plans fail to cast weighted votes in
favor of the question. Notwithstanding the foregoing provision, if there are
thirty-nine (39) Plans, the requirement of an affirmative three-fourths weighted
vote shall be deemed satisfied with a lesser weighted vote unless four (4) or
more Plans fail to cast weighted votes in favor of the question.
Amended as of June 16, 2005

12



--------------------------------------------------------------------------------



 



THIS PAGE IS INTENTIONALLY BLANK.

13



--------------------------------------------------------------------------------



 



     15.   GOVERNING LAW

     This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Illinois.

     16.   HEADINGS

     The headings inserted in this agreement are for convenience only and shall
have no bearing on the interpretation hereof.
     IN WITNESS WHEREOF, the parties have caused this License Agreement to be
executed and effective as of the date of last signature written below.

            Controlled Affiliate:
      By:         Date:        Plan:
      By:         Date:                BLUE CROSS AND BLUE SHIELD ASSOCIATION
      By:         Date:           

14



--------------------------------------------------------------------------------



 



         

EXHIBIT A
CONTROLLED AFFILIATE LICENSE STANDARDS
March 2007
PREAMBLE
The standards for licensing Controlled Affiliates are established by BCBSA and
are subject to change from time-to-time upon the affirmative vote of
three-fourths (3/4) of the Plans and three-fourths (3/4) of the total weighted
vote. Each licensed Plan is required to use a standard Controlled Affiliate
license form provided by BCBSA and to cooperate fully in assuring that the
licensed Controlled Affiliate maintains compliance with the license standards.
The Controlled Affiliate License provides a flexible vehicle to accommodate the
potential range of health and workers’ compensation related products and
services Plan Controlled Affiliates provide. The Controlled Affiliate License
collapses former health Controlled Affiliate licenses (HCC, HMO, PPO, TPA, and
IDS) into a single license using the following business-based criteria to
provide a framework for license standards:

•   Percent of Controlled Affiliate controlled by parent: Greater than
50 percent or 50 percent?   •   Risk assumption: yes or no?   •   Medical care
delivery: yes or no?   •   Size of the Controlled Affiliate: If the Controlled
Affiliate has health or workers’ compensation administration business, does such
business constitute 15 percent or more of the parent’s and other licensed health
subsidiaries’ member enrollment?

Amended September 19, 2002

15



--------------------------------------------------------------------------------



 



EXHIBIT A (continued)
For purposes of definition:

•   A “smaller Controlled Affiliate:” (1) comprises less than fifteen percent
(15%) of Plan’s and its licensed Controlled Affiliates’ total member enrollment
(as reported on the BCBSA Quarterly Enrollment Report, excluding rider and
freestanding coverage, and treating an entity seeking licensure as licensed);*
or (2) underwrites the indemnity portion of workers’ compensation insurance and
has total premium revenue less than 15 percent of the sponsoring Plan’s net
subscription revenue.

•   A “larger Controlled Affiliate” comprises fifteen percent (15%) or more of
Plan’s and its licensed Controlled Affiliates’ total member enrollment (as
reported on the BCBSA Quarterly Enrollment Report, excluding rider and
freestanding coverage, and treating an entity seeking licensure as licensed.)*

Changes in Controlled Affiliate status:
If any Controlled Affiliate’s status changes regarding: its Plan ownership
level, its risk acceptance or direct delivery of medical care, the Controlled
Affiliate shall notify BCBSA within thirty (30) days of such occurrence in
writing and come into compliance with the applicable standards within six
(6) months.
If a smaller Controlled Affiliate’s health and workers’ compensation
administration business reaches or surpasses fifteen percent (15%) of the total
member enrollment of the Plan and licensed Controlled Affiliates, the Controlled
Affiliate shall:
Amended September 19, 2002

16



--------------------------------------------------------------------------------



 



EXHIBIT A (continued)

1.   Within thirty (30) days, notify BCBSA of this fact in writing, including
evidence that the Controlled Affiliate meets the minimum liquidity and capital
(BCBSA “Health Risk-Based Capital (HRBC)” as defined by the NAIC and
state-established minimum reserve) requirements of the larger Controlled
Affiliate Financial Responsibility standard; and

2.   Within six (6) months after reaching or surpassing the fifteen percent
(15%) threshold, demonstrate compliance with all license requirements for a
larger Controlled Affiliate.

If a Controlled Affiliate that underwrites the indemnity portion of workers’
compensation insurance receives a change in rating or proposed change in rating,
the Controlled Affiliate shall notify BCBSA within 30 days of notification by
the external rating agency.
 

*   For purposes of this calculation,

The numerator equals:
Applicant Controlled Affiliate’s member enrollment, as defined in BCBSA’s
Quarterly Enrollment Report (excluding rider and freestanding coverage).
The denominator equals:
Numerator PLUS Plan and all other licensed Controlled Affiliates’ member
enrollment, as reported in BCBSA’s Quarterly Enrollment Report (excluding rider
and freestanding coverage).
Amended September 19, 2002

17



--------------------------------------------------------------------------------



 



EXHIBIT A (continued)
STANDARDS FOR LICENSED CONTROLLED AFFILIATES
As described in Preamble section of Exhibit A to the Affiliate License
Agreement, each controlled affiliate seeking licensure must answer four
questions. Depending on the controlled affiliate’s answers, certain standards
apply:
1. What percent of the controlled affiliate is controlled by the parent Plan?

           
More than 50%
    50%   100% and Primary Business is
 
        Government Non-Risk
 
         
ò
    ò   ò
 
         
Standard 1A, 4
    Standard 1B, 4   Standard 4*,10A 
 
         

*   Applicable only if using the names and marks.

IN ADDITION,
2. Is risk being assumed?



                     
 
  Yes           No    
 
                   
÷
  ò   ø   ÷   ò   ø
 
                   
Controlled Affiliate
  Controlled Affiliate   Controlled Affiliate   Controlled Affiliate  
Controlled Affiliate   Controlled
underwrites any
  comprises < 15%   comprises ³ 15%   comprises < 15%   comprises ³ 15%  
Affiliate’s Primary
indemnity portion
  of total member   of total member   of total member   of total member  
Business is
of workers’
  enrollment of Plan   enrollment of Plan   enrollment of Plan   enrollment of
Plan   Government Non-
compensation
  and its licensed   and its licensed   and its licensed   and its licensed  
Risk
insurance
  affiliates, and does   affiliates, and does   affiliates   affiliates     ò  
not underwrite the   not underwrite the            
Standards 7A-7E,
  indemnity portion of   indemnity portion of   ò   ò   ò
12
  workers’   workers’            
 
  compensation   compensation       Standard 6H   Standard 10B
 
  insurance   insurance            
 
  ò   ò            
 
  Standard 2   Standard 6H   Standard 2        
 
  (Guidelines 1.1,1.2)       (Guidelines 1.1,1.3)        
 
  and Standard 11       and Standard 11        

IN ADDITION,
3. Is medical care being directly provided?

       
Yes
    No
 
     
ò
    ò
 
     
Standard 3A
    Standard 3B

IN ADDITION,
4. If the controlled affiliate has health or workers’ compensation
administration business, does such business comprise 15% or more of the total
member enrollment of Plan and its licensed controlled affiliates?



                 
Yes
          No     ò   ÷   ÷   ò   ø
Standards 6A-6J
  Controlled Affiliate   Controlled Affiliate is   Controlled Affiliate is not a
  Controlled Affiliate’s
 
  is not a former   a former primary   former primary licensee   Primary
Business is
 
  primary licensee   licensee   and does not elect to   Government Non-Risk
 
  and elects to       participate in BCBSA    
 
  participate in   ò   national programs   ò
 
  BCBSA national       ò    
 
  programs            
 
  ò            
 
  Standards 5,8,9B,12   Standards
5,8,9A,11,12   Standards 5,8,12   Standards 8, 10(C),12

18



--------------------------------------------------------------------------------



 



EXHIBIT A (continued)
Standard 1 — Organization and Governance

1A.)   The Standard for more than 50% Plan control is:

A Controlled Affiliate shall be organized and operated in such a manner that a
licensed Plan or Plans authorized to use the Licensed Marks in the Service Area
of the Controlled Affiliate pursuant to separate License Agreement(s) with
BCBSA, other than such Controlled Affiliate’s License Agreement(s), (the
“Controlling Plan(s)”), have the legal authority, directly or indirectly through
wholly-owned subsidiaries: 1) to select members of the Controlled Affiliate’s
governing body having more than 50% voting control thereof; and 2) to prevent
any change in the articles of incorporation, bylaws or other establishing or
governing documents of the Controlled Affiliate with which the Controlling
Plan(s) do(es) not concur; and 3) to exercise control over the policy and
operations of the Controlled Affiliate. In addition, a Plan or Plans directly or
indirectly through wholly-owned subsidiaries shall own more than 50% of any
for-profit Controlled Affiliate.

1B.)   The Standard for 50% Plan control is:

A Controlled Affiliate shall be organized and operated in such a manner that a
licensed Plan or Plans authorized to use the Licensed Marks in the Service Area
of the Controlled Affiliate pursuant to separate License Agreement(s) with
BCBSA, other than such Controlled Affiliate’s License Agreement(s), (the
“Controlling Plan(s)”), have the legal authority, directly or indirectly through
wholly-owned subsidiaries:

1)   to select members of the Controlled Affiliate’s governing body having not
less than 50% voting control thereof; and   2)   to prevent any change in the
articles of incorporation, bylaws or other establishing or governing documents
of the Controlled Affiliate with which the Controlling Plan(s) do(es) not
concur; and   3)   to exercise control over the policy and operations of the
Controlled Affiliate at least equal to that exercised by persons or entities
(jointly or individually) other than the Controlling Plan(s).

19



--------------------------------------------------------------------------------



 



EXHIBIT A (continued)
Notwithstanding anything to the contrary in 1) through 3) hereof, the Controlled
Affiliate’s establishing or governing documents must also require written
approval by the Controlling Plan(s) before the Controlled Affiliate can:

  •   change the geographic area in which it operates     •   change its legal
and/or trade names     •   change any of the types of businesses in which it
engages     •   create, or become liable for by way of guarantee, any
indebtedness, other than indebtedness arising in the ordinary course of business
    •   sell any assets, except for sales in the ordinary course of business or
sales of equipment no longer useful or being replaced     •   make any loans or
advances except in the ordinary course of business     •   enter into any
arrangement or agreement with any party directly or indirectly affiliated with
any of the owners or persons or entities with the authority to select or appoint
members or board members of the Controlled Affiliate, other than the Plan or
Plans (excluding owners of stock holdings of under 5% in a publicly traded
Controlled Affiliate)     •   conduct any business other than under the Licensed
Marks and Name     •   take any action that any Controlling Plan or BCBSA
reasonably believes will adversely affect the Licensed Marks and Name.

In addition, a Plan or Plans directly or indirectly through wholly-owned
subsidiaries shall own at least 50% of any for-profit Controlled Affiliate.

20



--------------------------------------------------------------------------------



 



EXHIBIT A (continued)
Standard 2 — Financial Responsibility
A Controlled Affiliate shall be operated in a manner that provides reasonable
financial assurance that it can fulfill all of its contractual obligations to
its customers. If a risk-assuming Controlled Affiliate ceases operations for any
reason, Blue Cross and/or Blue Cross Plan coverage will be offered to all
Controlled Affiliate subscribers without exclusions, limitations or conditions
based on health status. If a nonrisk-assuming Controlled Affiliate ceases
operations for any reason, sponsoring Plan(s) will provide for services to its
(their) customers. The requirements of the preceding two sentences shall apply
to all lines of business unless a line of business is specially exempted from
the requirement(s) by the BCBSA Board of Directors.
Standard 3 — State Licensure/Certification

3A.)   The Standard for a Controlled Affiliate that employs, owns or contracts
on a substantially exclusive basis for medical services is:

A Controlled Affiliate shall maintain unimpaired licensure or certification for
its medical care providers to operate under applicable state laws.

3B.)   The Standard for a Controlled Affiliate that does not employ, own or
contract on a substantially exclusive basis for medical services is:

A Controlled Affiliate shall maintain unimpaired licensure or certification to
operate under applicable state laws.
Standard 4 — Certain Disclosures
A Controlled Affiliate shall make adequate disclosure in contracting with third
parties and in disseminating public statements of 1) the structure of the Blue
Cross and Blue Shield System; and 2) the independent nature of every licensee;
and 3) the Controlled Affiliate’s financial condition.
Standard 5 — Reports and Records for Certain Smaller Controlled Affiliates
For a smaller Controlled Affiliate that does not underwrite the indemnity
portion of workers’ compensation insurance, the Standard is:
Amended as of June 16, 2005

21



--------------------------------------------------------------------------------



 



EXHIBIT A (continued)
A Controlled Affiliate and/or its licensed Plan(s) shall furnish, on a timely
and accurate basis, reports and records relating to these Standards and the
License Agreements between BCBSA and Controlled Affiliate.
Standard 6 — Other Standards for Larger Controlled Affiliates
Standards 6(A) - (I) that follow apply to larger Controlled Affiliates.
Standard 6(A): Board of Directors
A Controlled Affiliate Governing Board shall act in the interest of its
Corporation in providing cost-effective health care services to its customers. A
Controlled Affiliate shall maintain a governing Board, which shall control the
Controlled Affiliate, composed of a majority of persons other than providers of
health care services, who shall be known as public members. A public member
shall not be an employee of or have a financial interest in a health care
provider, nor be a member of a profession which provides health care services.
Standard 6(B): Responsiveness to Customers
A Controlled Affiliate shall be operated in a manner responsive to customer
needs and requirements.
Standard 6(C): Participation in National Programs
A Controlled Affiliate shall effectively and efficiently participate in each
national program as from time to time may be adopted by the Member Plans for the
purposes of providing portability of membership between the licensees and ease
of claims processing for customers receiving benefits outside of the Controlled
Affiliate’s Service Area.
Such programs are applicable to licensees, and include:

1.   Transfer Program;   2.   BlueCard Program;

22



--------------------------------------------------------------------------------



 



EXHIBIT A (continued)

3.   Inter-Plan Teleprocessing System (ITS);   4.   Electronic Claims Routing
Process;   5.   National Account Programs, effective January 1, 2002;   6.  
Business Associate Agreement for Blue Cross and Blue Shield Licensees, effective
April 14, 2003; and   7.   Inter-Plan Medicare Advantage Program.

Standard 6(D): Financial Performance Requirements
In addition to requirements under the national programs listed in
Standard 6C: Participation in National Programs, a Controlled Affiliate shall
take such action as required to ensure its financial performance in programs and
contracts of an inter-licensee nature or where BCBSA is a party.
Standard 6(E): Cooperation with Plan Performance Response Process
A Controlled Affiliate shall cooperate with BCBSA’s Board of Directors and its
Plan Performance and Financial Standards Committee in the administration of the
Plan Performance Response Process and in addressing Controlled Affiliate
performance problems identified thereunder.
Standard 6(F): Independent Financial Rating
A Controlled Affiliate shall obtain a rating of its financial strength from an
independent rating agency approved by BCBSA’s Board of Directors for such
purpose.
Standard 6(G): Local and National Best Efforts
Notwithstanding any other provision in the Plan’s License Agreement with BCBSA
or in this License Agreement, during each year, a Controlled Affiliate shall use
its best efforts to promote and build the value of the Blue Shield Mark.
Standard 6(H): Financial Responsibility
A Controlled Affiliate shall be operated in a manner that provides reasonable
financial assurance that it can fulfill all of its contractual obligations to
its customers.
Amended as of November 17, 2005

23



--------------------------------------------------------------------------------



 



EXHIBIT A (continued)
Standard 6(I): Reports and Records
A Controlled Affiliate shall furnish to BCBSA on a timely and accurate basis
reports and records relating to compliance with these Standards and the License
Agreements between BCBSA and Controlled Affiliate. Such reports and records are
the following:

A)   BCBSA Controlled Affiliate Licensure Information Request; and   B)  
Biennial trade name and service mark usage material, including disclosure
material; and   C)   Changes in the ownership and governance of the Controlled
Affiliate, including changes in its charter, articles of incorporation, or
bylaws, changes in a Controlled Affiliate’s Board composition, or changes in the
identity of the Controlled Affiliate’s Principal Officers, and changes in risk
acceptance, contract growth, or direct delivery of medical care; and   D)  
Quarterly Financial Report, Semi-annual “Health Risk-Based Capital
(HRBC) Report” as defined by the NAIC, Annual Financial Forecast, Annual
Certified Audit Report, Insurance Department Examination Report, Annual
Statement filed with State Insurance Department (with all attachments), and   E)
  Quarterly Enrollment Report.

Amended March 14, 2002

24



--------------------------------------------------------------------------------



 



EXHIBIT A (continued)
Standard 6(J): Control by Unlicensed Entities Prohibited
No Controlled Affiliate shall cause or permit an entity other than a Plan or a
Licensed Controlled Affiliate thereof to obtain control of the Controlled
Affiliate or to acquire a substantial portion of its assets related to
licensable services.
Standard 7 — Other Standards for Risk-Assuming Workers’ Compensation Controlled
Affiliates
Standards 7(A) — (E) that follow apply to Controlled Affiliates that underwrite
the indemnity portion of workers’ compensation insurance.
Standard 7 (A): Financial Responsibility
A Controlled Affiliate shall be operated in a manner that provides reasonable
financial assurance that it can fulfill all of its contractual obligations to
its customers.
Standard 7(B): Reports and Records
A Controlled Affiliate shall furnish, on a timely and accurate basis, reports
and records relating to compliance with these Standards and the License
Agreements between BCBSA and the Controlled Affiliate. Such reports and records
are the following:

A.   BCBSA Controlled Affiliate Licensure Information Request; and   B.  
Biennial trade name and service mark usage materials, including disclosure
materials; and   C.   Annual Certified Audit Report, Annual Statement as filed
with the State Insurance Department (with all attachments), Annual NAIC’s
Risk-Based Capital Worksheets for Property and Casualty Insurers, Annual
Financial Forecast; and   D.   Quarterly Financial Report, Quarterly Estimated
Risk-Based Capital for Property and Casualty Insurers, Insurance Department
Examination Report, Quarterly Enrollment Report; and

Amended September 19, 2002

25



--------------------------------------------------------------------------------



 



EXHIBIT A (continued)

E.   Notification of all changes and proposed changes to independent ratings
within 30 days of receipt and submission of a copy of all rating reports; and  
F.   Changes in the ownership and governance of the Controlled Affiliate
including changes in its charter, articles of incorporation, or bylaws, changes
in a Controlled Affiliate’s Board composition, Plan control, state license
status, operating area, the Controlled Affiliate’s Principal Officers or direct
delivery of medical care.

Standard 7(C): Loss Prevention
A Controlled Affiliate shall apply loss prevention protocol to both new and
existing business.
Standard 7(D): Claims Administration
A Controlled Affiliate shall maintain an effective claims administration process
that includes all the necessary functions to assure prompt and proper resolution
of medical and indemnity claims.
Standard 7(E): Disability and Provider Management
A Controlled Affiliate shall arrange for the provision of appropriate and
necessary medical and rehabilitative services to facilitate early intervention
by medical professionals and timely and appropriate return to work.
Amended November 16, 2000

26



--------------------------------------------------------------------------------



 



EXHIBIT A (continued)
Standard 8 — Cooperation with Controlled Affiliate License Performance Response
Process Protocol
A Controlled Affiliate and its Sponsoring Plan(s) shall cooperate with BCBSA’s
Board of Directors and its Plan Performance and Financial Standards Committee in
the administration of the Controlled Affiliate License Performance Response
Process Protocol (ALPRPP) and in addressing Controlled Affiliate compliance
problems identified thereunder.
Standard 9(A) — Participation in National Programs by Smaller Controlled
Affiliates that were former Primary Licensees
A smaller controlled affiliate that formerly was a Primary Licensee shall
effectively and efficiently participate in certain national programs from time
to time as may be adopted by Member Plans for the purposes of providing ease of
claims processing for customers receiving benefits outside of the Controlled
Affiliate’s service area and be subject to certain relevant financial and
reporting requirements.

A.   National program requirements include:

  •   BlueCard Program;     •   Inter-Plan Teleprocessing System (ITS);     •  
Transfer Program;     •   Electronic Claims Routing Process, effective until
October 16, 2003; and     •   National Account Programs, effective January 1,
2002

B.   Financial Requirements include:

  •   Standard 6(D): Financial Performance Requirements and Standard 6(H):
Financial Responsibility; or     •   A financial guarantee covering the
Controlled Affiliate’s BlueCard Program obligations in a form, and from a
guarantor, acceptable to BCBSA.

27



--------------------------------------------------------------------------------



 



EXHIBIT A (continued)
Standard 9(A) — Participation in National Programs by Smaller Controlled
Affiliates that were former Primary Licensees

C.   Reporting requirements include:

  •   The Semi-annual Health Risk-Based Capital (HRBC) Report.

Amended June 13, 2002

28



--------------------------------------------------------------------------------



 



Exhibit A (continued)
Standard 9(B) — Participation in National Programs by Smaller Controlled
Affiliates
A smaller controlled affiliate that voluntarily elects to participate in
national programs in accordance with BlueCard and other relevant Policies and
Provisions shall effectively and efficiently participate in national programs
from time to time as may be adopted by Member Plans for the purposes of
providing ease of claims processing for customers receiving benefits outside of
the controlled affiliate’s service area and be subject to certain relevant
financial and reporting requirements.

A.   National program requirements include:

  •   BlueCard Program;     •   Inter-Plan Teleprocessing System (ITS);     •  
Electronic Claims Routing Process, effective until October 16, 2003; and     •  
National Account Programs, effective January 1, 2002.

B.   Financial Requirements include:

  •   Standard 6(D): Financial Performance Requirements and Standard 6(H):
Financial Responsibility; or     •   A financial guarantee covering the
Controlled Affiliate’s BlueCard Program obligations in a form, and from a
guarantor, acceptable to BCBSA.

Amended June 13, 2002

29



--------------------------------------------------------------------------------



 



EXHIBIT A (continued)
Standard 10 — Other Standards for Controlled Affiliates Whose Primary Business
is Government Non-Risk
Standards 10(A) — (C) that follow apply to Controlled Affiliates whose primary
business is government non-risk.
Standard 10(A) — Organization and Governance
A Controlled Affiliate shall be organized and operated in such a manner that it
is 1) wholly owned by a licensed Plan or Plans and 2) the sponsoring licensed
Plan or Plans have the legal ability to prevent any change in the articles of
incorporation, bylaws or other establishing or governing documents of the
Controlled Affiliate with which it does not concur.

30



--------------------------------------------------------------------------------



 



EXHIBIT A (continued)
Standard 10(B) — Financial Responsibility
A Controlled Affiliate shall be operated in a manner that provides reasonable
financial assurance that it can fulfill all of its contractual obligations to
its customers.
Standard 10(C):- Reports and Records
A Controlled Affiliate shall furnish, on a timely and accurate basis, reports
and records relating to compliance with these Standards and the License
Agreements between BCBSA and the Controlled Affiliate. Such reports and records
are the following:

A.   BCBSA Affiliate Licensure Information Request; and   B.   Biennial trade
name and service mark usage materials, including disclosure material; and   C.  
Annual Certified Audit Report, Annual Statement (if required) as filed with the
State Insurance Department (with all attachments), Annual NAIC Risk-Based
Capital Worksheets (if required) as filed with the State Insurance Department
(with all attachments), and Insurance Department Examination Report (if
applicable)*; and   D.   Changes in the ownership and governance of the
Controlled Affiliate, including changes in its charter, articles of
incorporation, or bylaws, changes in the Controlled Affiliate’s Board
composition, Plan control, state license status, operating area, the Controlled
Affiliate’s Principal Officers or direct delivery of medical care.

31



--------------------------------------------------------------------------------



 



EXHIBIT A (continued)
Standard 11- Participation in Electronic Claims Routing Process
A smaller controlled affiliate for which this standard applies pursuant to the
Preamble section of Exihibit A of the Controlled Affiliate License Agreement
shall effectively and efficiently participate in certain national programs from
time to time as may be adopted by Member Plans for the purposes of providing
ease of claims processing for customers receiving benefits outside of the
controlled affiliate’s service area.
National program requirements include:

  A.   Electronic Claims Routing Process effective upon October 16, 2003;     B.
  Inter-Plan Medicare Advantage Program.

Amended November 17, 2005

32



--------------------------------------------------------------------------------



 



EXIHIBIT A (continued)
Standard 12: Participation in Master Business Associate Agreement by Smaller
Controlled Affiliate Licensees
Effective April 14, 2003, all smaller controlled affiliates shall comply with
the terms of the Business Associate Agreement for Blue Cross and Blue Shield
Licensees to the extent they perform the functions of a business associate or
subcontractor to a business associate, as defined by the Business Associate
Agreement.
Amended September 19, 2002

33



--------------------------------------------------------------------------------



 



EXHIBIT B

ROYALTY FORMULA FOR SECTION 9 OF THE
CONTROLLED AFFILIATE LICENSE AGREEMENT
Controlled Affiliate will pay BCBSA a fee for this license in accordance with
the following formula:
FOR RISK AND GOVERNMENT NON-RISK PRODUCTS:
For Controlled Affiliates not underwriting the indemnity portion of workers’
compensation insurance:
An amount equal to its pro rata share of each sponsoring Plan’s dues payable to
BCBSA computed with the addition of the Controlled Affiliate’s subscription
revenue and contracts arising from products using the marks. The payment by each
sponsoring Plan of its dues to BCBSA, including that portion described in this
paragraph, will satisfy the requirement of this paragraph, and no separate
payment will be necessary.
For Controlled Affiliates underwriting the indemnity portion of workers’
compensation insurance:
An amount equal to 0.35 percent of the gross revenue per annum of Controlled
Affiliate arising from products using the marks; plus, an annual fee of $5,000
per license for a Controlled Affiliate subject to Standard 7.
For Controlled Affiliates whose primary business is government non-risk:
An amount equal to its pro-rata share of each sponsoring Plan’s dues payable to
BCBSA computed with the addition of the Controlled Affiliate’s government
non-risk beneficiaries.

34



--------------------------------------------------------------------------------



 



EXHIBIT B (continued)
FOR NONRISK PRODUCTS:
An amount equal to 0.24 percent of the gross revenue per annum of Controlled
Affiliate arising from products using the marks; plus:

1)   An annual fee of $5,000 per license for a Controlled Affiliate subject to
Standard 6 D.   2)   An annual fee of $2,000 per license for all other
Controlled Affiliates.

The foregoing shall be reduced by one-half where both a BLUE CROSS® and BLUE
SHIELD® License are issued to the same Controlled Affiliate. In the event that
any license period is greater or less than one (1) year, any amounts due shall
be prorated. Royalties under this formula will be calculated, billed and paid in
arrears.

35



--------------------------------------------------------------------------------



 



Guidelines to Administer Membership Standards
Applicable to Regular Members
As of March 15, 2007
Includes revisions, if any, adopted by the PPFSC and/or Member Plans through
March 15, 2007

1



--------------------------------------------------------------------------------



 



GUIDELINES TO ADMINISTER
MEMBERSHIP STANDARDS APPLICABLE TO REGULAR MEMBERS
Table of Contents
March 2007
Page 1 of 1

                  Description           Page    
 
               
Introduction
            3  
 
               
Preamble
            5  
 
               
Standard 1
  —   Board of Directors     6  
 
               
Standard 2
  —   Reports and Records     18  
 
               
Standard 3
  —   Financial Responsibility     20  
 
               
Standard 4
  —   Responsiveness to Customers     22  
 
               
Standard 5
  —   Participation in National Programs     25  
 
               
Standard 6
  —   Financial Performance Requirements     28  
 
               
Standard 7
  —   Certain Disclosures     31  
 
               
Standard 8
  —   Cooperation with the Plan Performance Response Process Protocol     32  
 
               
Standard 9
  —   Independent Financial Rating     33  
 
               
Standard 10
  —   Local and National Best Efforts     34  
 
               
Standard 11
  —   Transaction Which May Impair the Value of the Marks and Name     43  
 
               
Standard 12
  —   Blue Branded Provider Network Rental     46  
 
               
Attachment I
  —   Required Plan Performance Reports and Certifications Schedule     49  
 
               
Attachment II
  —   Sanction Protocols — Reports and Records     51  
 
               
Attachment III
  —   Guaranty Association Alternatives & Evaluation Criteria     52  
 
               
Attachment IV
  —   Service Performance and MTM Index     55  
 
               
Attachment V
  —   Clarification of Requirements for Licensees’ Annual Actuarial
Certification     59  
 
               
Attachment VI
  —   Definition of “Local Net Revenue” & “Combined Local Net Revenue”     61  
 
               
Attachment VII
  —   Business Associate Agreement     65  

2



--------------------------------------------------------------------------------



 



GUIDELINES TO ADMINISTER MEMBERSHIP STANDARDS
APPLICABLE TO REGULAR MEMBERS
As of March 2007
The following standards applicable to Regular Member Plans and guidelines used
to evaluate compliance with the standards were developed by the Plan Performance
and Financial Standards Committee (PPFSC) and adopted by the Member Plans in
November 1994 and initially became effective as of December 31, 1994. Subsequent
revisions are reflected herein.
The PPFSC routinely reviews the standards and guidelines to ensure that: 1) all
requirements (standards and guidelines) are appropriate, adequate and
enforceable; and 2) BCBSA’s response in cases of noncompliance is reasonable and
includes, if appropriate, alternatives to an immediate vote to terminate a
Plan’s licenses.
Three responses, or tracks, to noncompliance have been established. The tracks
are based on the significance of the requirement in determining the viability of
the Plan and the best interests of the brands and the system. In this document,
the guidelines for each standard are presented by the applicable response track.

•   Immediate Termination Track — Upon determination by the PPFSC that a
licensee is noncompliant under the minimum capital and liquidity requirements of
the Financial Responsibility Standard, the Member Plans will meet, as called for
in BCBSA’s Bylaws and the Primary License Agreements, to vote to terminate the
Plan’s licenses and membership. Upon determination by the PPFSC that a licensee
is noncompliant under all other Standards subject to this track, the Member
Plans may meet as called for in the Primary License Agreements to vote to
terminate the Plan’s licenses and membership.   •   Mediation & Arbitration
Track — Upon determination by the PPFSC that a licensee is noncompliant, the
PPFSC, with BCBSA Board approval, will initiate the established
mediation/arbitration dispute resolution process. The goal of mediation is to
resolve the issue by achieving Plan performance with stated requirements.
License and membership termination could occur if the licensee fails to abide by
the arbitration decision.   •   Sanctions Track — While the goal is to encourage
licensees to comply with all requirements, there are several requirements for
which the PPFSC will implement specific preapproved sanctions in the event a
Plan chooses not to comply (after initial licensure). Failure to comply with a
sanction will result in initiation of the established mediation/arbitration
dispute resolution process. License and membership termination could occur if
the licensee fails to abide by the arbitration decision.

(continued)

3



--------------------------------------------------------------------------------



 



GUIDELINES TO ADMINISTER MEMBERSHIP STANDARDS
APPLICABLE TO REGULAR MEMBERS continued
As of March 2007
The standards applicable to Regular Members Plans remain in effect until
otherwise amended by the Member Plans. Revisions may only be made if approved by
a three-fourths or greater affirmative Plan and Plan weighted vote.
The minimum capital and liquidity guidelines of the Financial Responsibility
Standard, the guidelines of the Best Efforts Standard and the specific PPFSC
responses under the Sanctions Track remain in effect until otherwise amended by
the BCBSA Board of Directors. The PPFSC is authorized to recommend to the Board
of Directors new guidelines and revisions to all guidelines as it may from
time-to-time deem necessary and appropriate. Such new or revised guidelines
shall not become effective, however, unless and until the Board of Directors
approves them.
To qualify for a license, the applicant must be found in compliance with the
standards and the terms of the license agreements. In some cases, however, the
PPFSC may consider the compliance status of BCBSA-licensed Controlled Affiliate
(subject to the larger Controlled Affiliate standards) controlled by the
applicant to satisfy the applicant’s compliance with the requirements.
The PPFSC does not have the authority to grant or terminate a Plan’s licenses
and/or membership in the Association. The PPFSC is responsible for making the
initial determination about a Plan’s compliance with the license agreements and
membership standards. Based on that determination, PPFSC makes a recommendation
to the BCBSA Board of Directors, which may accept, reject or modify the
recommendation. Except in situations identified in the Primary Blue Cross and
Blue Shield License Agreements, a Plan’s licenses and membership may only be
terminated on a three-fourths or greater affirmative Plan and Plan weighted
vote.

4



--------------------------------------------------------------------------------



 



Membership Standards
Applicable to Regular Members
Adopted by the Member Plans
and
Guidelines to Administer the Standards
As of March 2007
Preamble
The Membership Standards apply to all organizations seeking to become or to
continue as Regular Members of the Blue Cross and Blue Shield Association. Any
organization seeking to become a Regular Member must be found to be in
substantial compliance with all Membership Standards at the time membership is
granted and the organization must be found to be in substantial compliance with
all Membership Standards for a period of two (2) years preceding the date of its
application. If Membership is sought by an entity which controls or is
controlled by one or more Plans, such compliance shall be determined on the
basis of compliance by such Plan or Plans.
The Regular Member Plans shall have authority to interpret these Standards.
A Regular Member Plan that operates as a “Shell Holding Company” is defined as
an entity that assumes no underwriting risk and has less than 1% of the
consolidated enterprise assets (excludes investments in subsidiaries) and less
than 5% of the consolidated enterprise net general and administrative expenses.
A Regular Member Plan that operates as a “Hybrid Holding Company” is defined as
an entity that assumes no underwriting risk and has either more than 1% of the
consolidated enterprise assets (excludes investments in subsidiaries) or more
than 5% of the consolidated enterprise net general and administrative expenses.

5



--------------------------------------------------------------------------------



 



Standard 1: Board of Directors
The Standard is:
A Plan shall maintain a governing Board, which shall control the Plan and ensure
that the Plan follows appropriate practices of corporate governance. A Plan’s
Board shall not be controlled by any special interest group, shall make an
annual determination that a majority of its directors are independent, and shall
act in the best interest of its Corporation and its customers. The Board shall
be composed of a majority of persons other than providers of health care
services, who shall be known as public members. A public member shall not be an
employee of or have a financial interest in a health care provider, nor be a
member of a profession which provides health care services.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   If the Plan has members with the power to nominate, elect, or remove any
Board member or amend or recommend revisions to articles of incorporation,
Bylaws, or other governing documents, the Plan shall be considered noncompliant
if at least one-half of such members are commonly employed by or have a common
direct or indirect financial interest in:

  1.1a   The licensee itself or entities controlled by the licensee;     1.1b  
An entity (other than another licensee or other licensees of BCBSA or entities
controlled by other licensees);     1.1c   Affiliates and Associates (as defined
in paragraph 9.d(v)(a) of the License Agreement) of the entity described in
1.1b; or     1.1d   Any other entity which provides goods or services to the
entity described in 1.1b.

Direct or indirect financial interest excludes stock holdings of under 5% in a
publicly traded company and the receipt of compensation in a reasonable and
customary amount for services as a member of the Board of a licensee or entities
controlled by the licensee. In addition, direct or indirect financial interest,
as it applies to 1.1a, excludes stock holdings of under 5% in the licensee
itself or entities controlled by the licensee.

  1.2   The Plan shall be considered noncompliant if its Board is composed of
members at least one-half of whom are commonly employed by or have a common
direct or indirect financial interest in:

  1.2a   The licensee itself or entities controlled by the licensee;     1.2b  
An entity (other than another licensee or other licensees of BCBSA or entities
controlled by other licensees);

6



--------------------------------------------------------------------------------



 



Standard 1: Board of Directors, continued

  1.2c   Affiliates and Associates (as defined in paragraph 9.d(v)(a) of the
License Agreement) of the entity described in 1.2b; or     1.2d   Any other
entity which provides goods or services to the entity described in 1.2b.

Direct or indirect financial interest excludes stock holdings of under 5% in a
publicly traded company and the receipt of compensation in a reasonable and
customary amount for services as a member of the Board of a licensee or entities
controlled by the licensee. In addition, direct or indirect financial interest,
as it applies to 1.2a, excludes stock holdings of under 5% in the licensee
itself or entities controlled by the licensee.

2.   Guidelines Subject to Mediation/Arbitration

  2.1   The Plan’s Board shall be composed of a majority of members (greater
than 50% of the total) who are:

  2.1a   public members*;     2.1b   not, in any combination, a controlling
faction of the Plan’s Board with a common interest in the licensee itself or
entities controlled by the licensee, any business, governmental, lobbying, or
other organized group or entity, excluding directors, officers and employees of
other licensees or entities controlled by other licensees of BCBSA; and

 

*   A “public member” excludes any person who:

  •   is engaged or has engaged at any time in the practice of a health care
profession (other than an employee of the Plan);     •   is a director, officer,
partner or employee of an organization that primarily sells health care services
(other than the Plan or an organization controlled by the Plan); or     •   is a
director, officer, partner or employee of an organization of health care
providers; or     •   has a direct or indirect beneficial interest of more than
five percent of the equity of an organization that sells or delivers health care
services.

7



--------------------------------------------------------------------------------



 



Standard 1: Board of Directors, continued

  2.1c   independent, as defined by the Plan. The Plan’s Board may consider the
following factors, among others, in deciding whether a member is independent:
(i) all relationships between the member, the Plan, and senior management of the
Plan, including but not limited to, present or former employment with the Plan,
and a substantial connection of a personal or financial nature (other than
payments for services rendered as a Plan Board or Committee member) that could
in fact or in appearance compromise the member’s independence; (ii) the member’s
affiliation with any organization that provides goods or services to the Plan
and the nature, value and extent of those services; (iii) the member’s
affiliation with any organization that receives goods, services, or charitable
donations from the Plan and the nature, value and extent of those services;
(iv) the member’s employment as an executive officer of another company where
any of the Plan’s present executive officers at the same time serves or served
on the other company’s compensation committee; and (v) the Plan’s unique legal
and regulatory environment, including but not limited to whether law requires
Board participation by otherwise non-independent Board members. For purposes of
this Guideline 2.1c, all references to “member” include the member’s immediate
family and all references to “Plan” include the Plan’s controlled affiliates.
Beginning in 2008, a Plan shall certify annually to BCBSA that it has made a
determination that a majority of its Board members are independent as stated in
this Guideline 2.1c.

  2.2   The Committee that performs the nominating function shall be comprised
entirely of “independent” members as defined by the Plan. The Plan’s CEO may be
permitted to participate on this Committee in an ex officio capacity. Such
Committee shall also have a written charter describing its purpose and
responsibilities.     2.3   The Committee or Committees that perform the
compensation and evaluation functions shall be comprised entirely of
“independent” members as defined by the Plan. Such Committee(s) shall also have
a written charter describing its purpose and responsibilities, which shall
include:

  2.3a   Having the authority to retain its own independent compensation
consultant, who shall report directly to the Committee;     2.3b   Performing a
review at least triennially of all senior executive1 compensation and benefit
programs, which review shall include an analysis of the competitiveness of the
programs and the extent to which the compensation packages are designed to
motivate and reward performance;

 

1   “Senior executive” means the CEO and his or her executive level direct
reports.

8



--------------------------------------------------------------------------------



 



Standard 1: Board of Directors, continued

  2.3c   Reviewing and approving or recommending to the Board or other
appropriate committee: (i) corporate goals and objectives relevant to CEO
compensation, (ii) an evaluation of the CEO’s performance in light of those
goals and objectives, and (iii) the CEO’s compensation level based on the
evaluation.

  2.4   The Plan shall bar individuals deemed unfit by a court under the
Securities Exchange Act from serving on its Board.     2.5   The Plan’s Board of
Directors shall require the performance of regular self-evaluations for itself
and its standing committees. Plans have the option of evaluating the Board or
Committee as a whole or evaluating individual members.     2.6   The Plan’s
Board shall adopt corporate governance guidelines that address appropriate
governance topics. Such topics may include Board procedures, director
responsibilities, tenure, selection criteria, committee appointments, executive
session procedures, etc.     2.7   Each director joining a Plan Board of
Directors in 2007 or thereafter shall complete:

  2.7a   A training program on the fiduciary duties and other responsibilities
of Plan directors, including but not limited to the duties of loyalty and care
and any Plan-specific requirements such as attendance at meetings, review of
meeting materials, committee service, etc. This program must be completed within
the first year of service on the Board; and     2.7b   A training program that
addresses the role and governance structure of the Association, including the
responsibilities of Plan CEO’s on the Association’s Board of Directors. The
program shall cover Plans’ mutual interests in protecting and preserving the
Brands and the potential impact that Plan Board decisions may have on other
Plans and on the Brands. The training program will be approved by the BCBSA
Board of Directors and the Member Plans and may be delivered at the Plan site or
through a web-based program or other means acceptable to BCBSA. The program must
be completed within one year of such approval by the Board and Member Plans.

  2.8   Except as otherwise specifically provided in these Guidelines, the Plan
shall certify tri-annually beginning in 2008 to BCBSA that it has complied with
the requirements of Guidelines 2.2 through 2.7 above.     2.9   Notwithstanding
anything in this Paragraph 2, a Plan in violation of Paragraph 1 of these
Guidelines shall be subject to immediate termination.

9



--------------------------------------------------------------------------------



 



Standard 1: Board of Directors, continued

  2.10   BCBSA shall send a triennial membership compliance letter to each
Plan’s CEO. The letter shall include the Plan’s licensure and membership status,
a copy of the Membership Standards and Guidelines, a report of the Plan’s
licensure and membership status by Standard, and PPFSC comments or concerns, if
any, about the Plan’s compliance with the License Agreements and Membership
Standards. The Plan CEO or Corporate Secretary must certify to the PPFSC that
the triennial membership compliance letter has been distributed to all Plan
Board Members. Such certification may be in the form of the minutes of the Plan
Board meeting or other documentation demonstrating timely compliance with the
distribution requirement.

Plans, as deemed appropriate by the PPFSC, may be required to respond to an
annual Membership Information Request, which will result in an annual membership
compliance letter sent to the Plan’s CEO. Plans included in the Plan Performance
Response Process will be required to respond to an annual Membership Information
Request, which will result in an annual membership compliance letter sent to the
Plan’s CEO.

  2.11   Every Plan shall:

  2.11a   Adopt a set of policies setting forth standards for the conduct of
directors and review and reaffirm such policies on a periodic basis (but no less
than every three years)1 The adopted set of policies must include, at a minimum,
policies setting forth the role and responsibilities of directors in:

  2.11a(ii)   ensuring that the Plan adopts an effective compliance and ethics
program designed to detect and prevent violations of law and promote an
organizational culture that encourages ethical conduct and a commitment to
compliance with the law. Directors must be knowledgeable about the content and
operation of the program and exercise reasonable oversight with respect to its
implementation and effectiveness;     2.11a(iii)   regularly approving the
overall business objectives and strategy of the Plan and monitoring performance;
    2.11a(iiii)   selecting and directing management;     2.11a(ivi)   setting
management compensation at competitive levels;     2.11a(vi)   establishing a
Board committee structure in which the audit, nominating and compensation
functions shall be performed exclusively by outside directors, and ensuring that
all directors are aware of their fiduciary obligations;

 

1   The provisions appearing under guideline 2.11a apply only to directors; the
policies applicable to Plan employees as well as directors appear in guideline
2.11b and 2.11c.

10



--------------------------------------------------------------------------------



 



Standard 1: Board of Directors, continued

  2.11a(vi)   A Plan operating as a Shell Holding Company, as defined in the
Preamble hereto, may allow its audit or compensation functions to be assumed by
a Controlled Affiliate Licensee (“Assuming Controlled Affiliate”) if the
following conditions are satisfied:

  (1)   The Plan and the Assuming Controlled Affiliate have identical Boards;  
  (2)   The Assuming Controlled Affiliate is a direct Controlled Affiliate of
the Plan;     (3)   The Plan has no direct subsidiaries or affiliates other than
the Assuming Controlled Affiliate;     (4)   The Plan and the Assuming
Controlled Affiliate are Not-For-Profit;     (5)   The Plan has no assets,
liabilities or net worth other than those assets and liabilities attributed to
the Plan by virtue of consolidation of financial statements of subsidiaries
pursuant to GAAP accounting guidelines;     (6)   The Plan has no employees;    
(7)   The Plan has not entered into any contractual arrangements other than in
connection with the appointment and compensation of it directors, expenses
associated with the holding of its board of directors meeting and contracts that
are incidental and solely related to its activity as an insurance holding
company; provided, however: (1) all such compensation, expenses and amounts due
under contracts shall be paid by the Controlled Affiliate on behalf of the Plan
and (2) the Plan discloses to BCBSA starting 12/31/05 and annually thereafter a
list of such incidental contracts related to its activity as an insurance
holding company including the amount and nature of each contract; and     (8)  
The Plan does not become liable by way of any guarantee or indebtedness (other
than the sponsoring financial guarantee issued to its Controlled Affiliate
Licensees as required under these Membership Standards).

11



--------------------------------------------------------------------------------



 



Standard 1: Board of Directors, continued

  2.11a(vii)   establishing policies against self-dealing and other improper
conduct; and     2.11a(viii)   establishing policies addressing conflicts of
interest.     2.11a(ix)   requiring the Plan’s sponsored Larger Controlled
Affiliate, and Smaller Controlled Affiliates that were former Primary Licensees,
to: 1) implement similar such policies and programs incorporating the same
principles enumerated under 2.11a(i)-(viii) above, or 2) participate in such
programs of the Plan.     2.11a(x)   requiring Smaller Controlled Affiliates,
other than those enumerated in 2.11a(viii), to demonstrate the same degree of
commitment to ethical conduct and compliance as the Plan. As appropriate, the
Plan may allow the Smaller Controlled Affiliate to: 1) meet such commitment
using less formality and fewer resources than are required by the Plan above; or
2) participate in such programs of the Plan.

The Plan shall certify tri-annually to BCBSA that it has adopted a set of
policies containing the aforementioned elements and that such policies are being
followed. For the convenience of the Plans, a sample policy addressing the
powers and fiduciary duties of directors has been provided.

12



--------------------------------------------------------------------------------



 



Standard 1: Board of Directors, continued

  2.11b   Adopt an effective compliance and ethics program governing the conduct
of all Plan directors, employees and officers designed to prevent, detect and
resolve instances of conduct that do not conform to Federal and state law and
government health care program requirements or the Plan’s ethical and business
standards and otherwise promotes an organizational culture that encourages
ethical conduct and a commitment to compliance with law (hereinafter “compliance
program”).2 The adopted compliance program must at a minimum include the
following elements:

  2.11b(i)   The development and distribution of written standards of conduct as
well as written policies and procedures that promote the Plan’s commitment to
prevent and detect violations of law including adherence to compliance as an
element in evaluating managers and employees) and that address specific risk
areas (such as the submission of data to the government);     2.11b(ii)   The
designation of a chief compliance officer and/or other appropriate high-level
personnel charged with the responsibility of operating and monitoring the
compliance program and ensuring its effectiveness (e.g., a corporate compliance
committee that reports directly to the CEO and the Plan’s governing authority
(e.g., the board). Specific individual(s) shall be delegated day-to-day
operational responsibility for the program and shall report periodically to
high-level personnel and, as appropriate, to the Board or appropriate committee
thereof on the effectiveness of the program. If the authority is delegated, the
Board must receive reports from such individual(s) at least annually. In
addition, such individual(s) must be given adequate resources, appropriate
authority, and direct access to the Board or appropriate committee thereof.

 

2   The provisions appearing under guideline 2.11b reflect the proposed
amendments to the United States Sentencing Guidelines for Organizations which
will take effect November 1, 2004 unless disapproved by Congress, and include
the comments and suggestions of the Plans’ Compliance personnel along with the
comments of the Department of Health and Human Services Office of Inspector
General concerning the minimum requirements of an effective compliance program.
See Amendments to Sentencing Guidelines, § 8 B2.1.; Compliance Program Guidance
for Clinical Laboratories, 63 Fed. Reg. 45076, 45078-79; (Aug. 24, 1998);
Compliance Program Guidance for Hospitals, 63 Fed. Reg. 8987, 8989 (Feb. 23,
1998); Compliance Program Guidance For Medicare+Choice Organizations Offering
Coordinated Care Plans, 64 Fed. Reg. 61893, 61896 (Nov. 15, 1999).

13



--------------------------------------------------------------------------------



 



Standard 1: Board of Directors, continued

  2.11b(iii)   The use of reasonable efforts not to include within substantial
authority personnel any individual whom the Plan knew, or should have known
through the exercise of due diligence, has engaged in illegal activities or
conduct inconsistent with the compliance program;     2.11b(iv)   The
development and implementation of periodic, effective education and training
programs for directors, high-level personnel, substantial authority personnel,
Plan employees, and, as appropriate, the organization’s agents, and
dissemination of information appropriate to such individuals’ role and
responsibilities;     2.11b(v)   The maintenance and publication of a mechanism
(e.g., a hotline) for Plan employees and agents to report or seek guidance
regarding potential or actual criminal conduct that is designed to protect the
anonymity of those reporting and to protect those reporting from retaliation;  
  2.11b(vi)   The development of a system to respond to allegations of
improper/illegal activities and the enforcement of appropriate disciplinary
action against employees who have violated internal compliance policies,
applicable statutes, regulations or federal health care program requirements and
to provide incentives to perform in accordance with the compliance program;    
2.11b(vii)   The use of audits, monitoring and other evaluation techniques to
assist in the reduction of identified problem areas, and detect criminal conduct
as well as implementation of additional steps to evaluate periodically the
compliance program;     2.11b(viii)   The investigation and remediation of
identified criminal conduct and reasonable steps to prevent similar conduct,
including any necessary modification to the compliance program;     2.11b(ix)  
The development of policies addressing the non-employment or retention of
individuals sanctioned for misconduct in connection with any health care
program;

14



--------------------------------------------------------------------------------



 



Standard 1: Board of Directors, continued

  2.11b(x)   Periodic risk assessments to ensure that the Plan’s efforts to
prevent and detect violations of law matches the company’s current business
activities and appropriate steps to design, implement, or modify each of the
elements set forth above to reduce the risk of criminal conduct identified
though this process.

The Plan shall certify tri-annually to BCBSA that it has adopted and implemented
a compliance program that includes the elements described above including
periodic risk assessments and necessary modification to the compliance program.
Such certification is for the purposes of meeting licensure requirements only,
and does not constitute a representation by BCBSA that the government will find
the compliance program as adopted and implemented an “effective compliance
program.” For the convenience of the Plans, a sample compliance program has been
provided.

  2.11c   The standards of conduct applicable to employees, officers and
directors shall contain provisions addressing the following additional elements:

  2.11c(i)   A prohibition on employees, officers and directors from (a) taking
for themselves personally or for their immediate family members opportunities
that are discovered through the use of corporate property, information or
position; (b) using corporate property, information, or position for personal
gain or that of an immediate family member; and (c) competing with the Plan.
Employees, officers and directors owe a duty to the Plan to advance its
legitimate interests when the opportunity to do so arises;     2.11c(ii)   The
responsibility to maintain the confidentiality of information entrusted to the
employee, officer or director by the Plan or its customers, except when
disclosure is authorized or legally mandated. Confidential information includes
all non-public information that might be of use to competitors, or harmful to
the Plan or its customers, if disclosed;     2.11c(iii)   The responsibility of
each employee, officer and director to deal fairly with the Plan’s customers,
suppliers, competitors and employees. None shall take unfair advantage of anyone
through manipulation, concealment, abuse of privileged information,
misrepresentation of material factors or any other unfair-dealing practice;

15



--------------------------------------------------------------------------------



 



Standard 1: Board of Directors, continued

  2.11c(iv)   The responsibility to protect the Plan’s assets and ensure their
efficient use. Theft, carelessness and waste have a direct impact on the Plan’s
profitability. All Plan assets shall be used for legitimate business purposes;  
  2.11c(v)   A prohibition on the Plan directly or indirectly, including through
any subsidiary or Controlled Affiliate, extending or maintaining credit,
arranging for the extension of credit, or renewing an extension of credit in the
form of a personal loan to or for any director or executive officer (or
equivalent thereof) of the Plan, except travel advances. An extension of credit
maintained by the Plan at the time this policy is adopted shall not be subject
to the provisions of this subsection, provided that there is no material
modification to any term of any such extension of credit or any renewal of any
such extension of credit on or after such date;     2.11c(vi)   A prohibition on
taking any action to fraudulently influence, coerce, manipulate, or mislead any
independent public or certified accountant engaged in the performance of an
audit of the financial statements of the Plan or Controlled Affiliate for the
purpose of rendering such financial statements materially misleading;    
2.11c(vii)   The responsibility of Plan attorneys to report evidence of a
material violation of law or breach of fiduciary duty or similar violation by
the Plan or any Controlled Affiliate, or any agent thereof, to the chief legal
counsel or the chief executive officer of the Plan (or the equivalent thereof).
If the counsel or officer does not appropriately respond to the evidence
(adopting, as necessary, appropriate remedial measures or sanctions with respect
to the violation), the Plan attorney shall report the evidence to the Audit
Committee of the Board of Directors of the Plan or to another committee of the
Board of Directors comprised solely of directors not employed directly or
indirectly by the Plan, or to the Board of Directors.

The Plan shall certify tri-annually to BCBSA that it has adopted and implemented
standards of conduct for its employees, officers and directors that include
provisions addressing the elements described above.

16



--------------------------------------------------------------------------------



 



Standard 1: Board of Directors, continued

  2.11d   Require the Plan’s sponsored Larger Controlled Affiliates, and Smaller
Controlled Affiliates that were former Primary Licensees, to: 1) adopt effective
compliance and ethics programs which incorporate the same principles enumerated
under 2.11b and 2.11c above; or 2) participate in the compliance and ethics
programs of the Plan.     2.11e   Require Smaller Controlled Affiliates, other
than those enumerated in 2.11d, to: 1) adopt compliance and ethics programs as
appropriate; or 2) participate in the compliance and ethics programs of the
Plan.     2.11f   To the extent that any of the provisions set forth in these
Guidelines are inconsistent with the terms of any Corporate Integrity Agreement
(“CIA”) entered into by the Plan, the terms of the CIA shall prevail, and
compliance therewith shall be deemed sufficient.

  2.12   In the case of Plans operated on a for-profit basis, the Plan’s
Articles of Incorporation and other Charter documents shall include, at the time
the Plan converts to a for-profit basis and continuously thereafter, enforceable
provisions to:

  2.12a   prohibit any entity not licensed by BCBSA from acquiring more of the
Plan’s voting power or ownership than is allowed under Paragraph 9(d)(iii) of
the License Agreements (in effect at the time the Plan converted or, if the Plan
elects, as subsequently amended) without consent of the Plan’s continuing
directors (“Continuing directors” being defined as stated in Paragraph 9(d)(iii)
of the License Agreement);     2.12b   require that the Plan Board be composed
of three classes of directors with each class containing as close to one third
of the total number of directors as possible and each class of directors serving
a three year term beginning in a year in which no other class’ term begins;    
2.12c   prohibit cumulative voting of stock; and     2.12d   permit amendments
to these provisions only upon a vote of at least three-fourths of all
shareholders.

3.   Guidelines Subject to Sanctions

  3.1   None

17



--------------------------------------------------------------------------------



 



Standard 2: Reports and Records
The Standard is:
A Plan shall furnish to the Association on a timely and accurate basis reports
and records relating to compliance with these Standards and the License
Agreements between the Association and the Plans. Such reports and records are
the following:

A.   BCBSA Membership Information Request;   B.   Biennial trade name and
service mark usage material, including disclosure material under Standard 7;  
C.   Changes in the governance of the Plan, including changes in a Plan’s
Charter***, Articles of Incorporation***, or Bylaws***, changes in a Plan’s
Board composition, or changes in the identity of the Plan’s Principal Officers*;
  D.   Quarterly Financial Report, Semi-annual “Health Risk-Based Capital (HRBC)
Report” as defined by the NAIC, Annual Financial Forecast, Annual Certified
Audit Report, Insurance Department Examination Report**, Annual Statement filed
with State Insurance Department (with all attachments), Plan, Subsidiary and
Affiliate Report; and

  •   Plans that are a Shell Holding Company as defined in the Preamble hereto
are required to furnish only a calendar year-end “Health Risk-Based Capital
(HRBC) Report” as defined by the NAIC.

E.   Quarterly Enrollment Report and, Member Touchpoint Measures Index (MTM).

  •   Plans that are a Shell Holding Company as defined in the Preamble hereto
are not required to furnish a Quarterly Enrollment Report.     •   For purposes
of MTM reporting only, a Plan shall file a separate MTM report for each
Georgraphic Market and on an enterprise basis, except that the enterprise report
shall not include the Geographic Market as defined in section (c) of footnote 2
to the guidelines to administer Regular Member Standard 4.

 

*   Submit within 30 days of change to address indicated below   **   Forward
within 30 days of receipt by the Plan of the final report accompanied by a
formal comment thereon from the Plan’s CEO, if appropriate, to:      
     Managing Director, Brand Protection & Financial Services
     Blue Cross and Blue Shield Association
     225 North Michigan Avenue
     Chicago, IL 60601   ***   Include a redline version that clearly identifies
the changes

18



--------------------------------------------------------------------------------



 



Standard 2: Reports and Records, continued
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   None

2.   Guidelines Subject to Mediation/Arbitration

  2.1   For Reports listed in Item C above: A Plan shall submit the listed
reports by the due dates indicated in Attachment I.

  2.1a   Not Reporting — A report will be considered not reported if data are
not received by the Association within 30 days after the published deadline or
after an agreed-upon extension. A report will also be considered not submitted
if accuracy concerns or missing data, leading to the misrepresentation of
performance and inability to publish data, are not resolved within 30 days after
the published deadline or an agreed-upon extension (See Attachment I for
reporting due dates).     2.1b   Late Reporting — A report will be considered
late if it is received by the Association after the published deadline or after
an agreed upon extension (See Attachment I for reporting due dates).     2.1c  
Inaccurate Reporting — A report will be considered inaccurate if the data
submitted do not conform to published instructions.

3.   Guidelines Subject to Sanctions

  3.1   For Reports listed in items D and E above: A Plan shall submit the
listed reports by the due dates shown in Attachment I. Refer to Attachment II
for specific sanctions in the event a Plan is not in compliance with the
following guidelines.

  3.1.a   Not Reporting — A report will be considered not reported if data are
not received by the Association within 30 days after the published deadline or
after an agreed-upon extension. A report will also be considered not submitted
if accuracy concerns or missing data, leading to the misrepresentation of
performance and inability to publish data, are not resolved within 30 days after
the published deadline or an agreed-upon extension (See Attachment I for
reporting due dates).     3.1.b   Late Reporting — A report will be considered
late if it is received by the Association after the published deadline or after
an agreed upon extension (see Attachment I for reporting due dates).     3.1.c  
Inaccurate Reporting — A report will be considered inaccurate if the data
submitted does not conform to published instructions.

19



--------------------------------------------------------------------------------



 



Standard 3: Financial Responsibility
The Standard is:
A Plan shall be operated in a manner that provides reasonable financial
assurance that it can fulfill its contractual obligations to its customers.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   A Plan shall be considered noncompliant if its liquidity (standard BCBSA
definition) is less than 1.0 months of underwritten claims and administrative
expenses for two consecutive quarters.

  1.1a   A Plan that operates as a Shell Holding Company or a Hybrid Holding
Company as defined in the Preamble hereto is not subject to the BCBSA minimum
liquidity requirement.

  1.2   A Plan shall have a minimum capital equal to or greater than 200% of its
“Health Risk-Based Capital (HRBC)* Authorized Control Level (ACL) after
covariance” as defined by the NAIC and hereinafter referred to as “Authorized
Control Level”.     1.3   Notwithstanding a Plan’s HRBC level, a Plan shall
maintain its minimum SAP reserve (or equivalent net worth**) at or above the
minimum reserve (or net worth level**) established by each state in which it is
domiciled and/or operates.

2.   Guidelines Subject to Mediation/Arbitration

  2.1   A Plan shall maintain accounting records on an accrual basis subject to
an annual audit resulting in a financial statement opinion that does not express
doubts as to the Plan’s ability to continue as a going concern. The annual audit
shall be performed by an independent CPA firm acceptable to the Plan Performance
and Financial Standards Committee (Note: Each licensee is required to submit a
separate annual certified audit report).

 

*   The HRBC calculation was designed by the National Association of Insurance
Commissioners to estimate the minimum statutory level of required capital and is
used by BCBSA to determine compliance with BCBSA’s minimum HRBC requirement,
established PPRP monitoring thresholds and other requirements and protocols.
Given that the HRBC calculation is a retrospective formula, it does not take
into account the potential impact of future events (developing market challenges
or constraints, investments in technology, unexpectedly high claims, changes in
business mix, potential acquisitions or divestitures, etc.) that may have a
significant impact on the HRBC of a Plan. Additional capital may be needed to
protect against events not otherwise accounted for in the HRBC formula and BCBSA
encourages Plans to maintain reserves well above the required HRBC minimum. HRBC
was not designed, calibrated or intended for use in determining excess levels of
capital.
  **   language applicable to non-risk assuming primary licensees.

20



--------------------------------------------------------------------------------



 



Standard 3: Financial Responsibility, continued

  2.2   A Plan shall provide for adequate accounting for loss reserves,
actuarial liabilities and related items as annually certified by a qualified
actuary pursuant to a review process acceptable to the Plan Performance and
Financial Standards Committee (See Attachment V; Note: Each licensee is required
to submit a separate certification).     2.3   A Plan excluding a Plan acting as
a Shell Holding Company or a Hybrid Holding Company as defined in the Preamble
hereto shall be considered noncompliant if it does not meet at least one of the
following:

  2.3a   participate in the guaranty fund in each state in which it operates; or
    2.3b   establish another method approved by BCBSA which assures the payment
of claim liabilities and continuation of coverage in the event of an insolvency
(See Attachment III); or     2.3c   at a minimum, have an HRBC above 800% of its
Authorized Control Level and liquidity of 2.0 months or greater.

  2.3c(i)   If a Plan that has complied with the requirement by maintaining the
financial position defined above no longer meets one or both of the financial
tests, the licensee will have six months to join the guaranty fund or implement
an acceptable alternative mechanism.

3.   Guidelines Subject to Sanctions

  3.1   None

(* language applicable to non-risk assuming primary licensees)

21



--------------------------------------------------------------------------------



 



Standard 4: Responsiveness To Customers
The Standard is:
A Plan shall be operated in a manner responsive to customer needs and
requirements.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   None

2.   Guidelines Subject to Mediation/Arbitration

  2.1   None

3.   Guidelines Subject to Sanctions

  3.1   A Plan shall maintain enrollment performance of not worse than declines
of 8% in 1 year and 20% over 3 years for “total Blue members"1 of the Primary
Licensee and all Controlled Affiliate Licensees excluding Life Insurance and
Charitable Foundation affiliates.     3.2   A Plan’s Board shall be notified of
the Plan’s enrollment and service performance levels in the membership
compliance letter as required under Membership Standard 1: Board of Directors.

 

(1)   Total Blue Members is defined as total hospital and medical/surgical
members, excluding freestanding, as reported by Licensees to BCBSA.

22



--------------------------------------------------------------------------------



 



Standard 4: Responsive To Customers, continued

  3.3   Effective 1/1/2005 (with the reporting of first quarter 2005 service
results) and through year-end 2005 reporting, a Plan shall not fall below the
thresholds for Service Performance Scorecard Measures in any of its Geographic
Markets2 for 2 consecutive quarters as shown in the following table.

              Service           Performance           Scorecard     Compliance  
  Measures     Threshold                
 
         
Enterprise Total
    Greater than or equal to 72 Points                
 
         
Weighted Market
Total
    Greater than or equal to 72 Points              

 

2   “Geographic Market” is defined as follows:

  A)   If a Plan’s service area comprises primarily a single state or a portion
of a single state, then Geographic Market shall mean the service area.     B)  
If a Plan’s service area comprises more than one state and or substantial
portions of more than one state, then each state or portion thereof shall be a
separate Geographic Market. If, however, a Primary Licensee clearly demonstrates
in writing to BCBSA and BCBSA agrees that the delivery of customer service for
two or more states (or portions thereof) within a service area is processed at a
single site and is fully integrated, then the Geographic Market is defined as
those two or more states (or portions thereof). For purposes of this definition,
Puerto Rico and the District of Columbia are defined as states.     C)   If
consenting and participating Plans offer an all Blue-branded regional Medicare
Advantage PPO (“MAPPO”) or regional Medicare Part D Prescription Drug Plan
(“PDP”) and the Primary Licensees demonstrate in writing and BCBSA agrees that
the delivery of customer service for the product is delivered at a single site
and is fully integrated, then the Geographic Market is defined as the applicable
MAPPO or PDP Region.

23



--------------------------------------------------------------------------------



 



Standard 4: Responsive To Customers, continued
Effective 1/1/2006 (with the reporting of first quarter 2006 service results)
and quarterly thereafter, a Plan3 shall not fall below the thresholds for
Service Performance Scorecard Measures in any of its Geographic Markets2 for 2
consecutive quarters as shown in the following table.

              Service           Performance           Scorecard     Compliance  
  Measures     Threshold                
 
         
Enterprise Total
    Greater than or equal to 80 Points                
 
         
Weighted Market
Total
    Greater than or equal to 80 Points              

(Refer to Attachment IV for a description of the Service Performance Scorecard,
definitions and additional instructions.)

4.   Sanctions:

  4.1   A Plan’s Board shall be notified of the Plan’s noncompliance with the
thresholds relating to enrollment and service performance in the membership
compliance letter as required under Membership Standard 1: Board of Directors

 

2   “Geographic Market” is defined as follows:

A)   If a Plan’s service area comprises primarily a single state or a portion of
a single state, then Geographic Market shall mean the service area.   B)   If a
Plan’s service area comprises more than one state and or substantial portions of
more than one state, then each state or portion thereof shall be a separate
Geographic Market. If, however, a Primary Licensee clearly demonstrates in
writing to BCBSA and BCBSA agrees that the delivery of customer service for two
or more states (or portions thereof) within a service area is processed at a
single site and is fully integrated, then the Geographic Market is defined as
those two or more states (or portions thereof). For purposes of this definition,
Puerto Rico and the District of Columbia are defined as states.   C)   If
consenting and participating Plans offer an all Blue-branded regional Medicare
Advantage PPO (“MAPPO”) or regional Medicare Part D Prescription Drug Plan
(“PDP”) and the Primary Licensees demonstrate in writing and BCBSA agrees that
the delivery of customer service for the product is delivered at a single site
and is fully integrated, then the Geographic Market is defined as the applicable
MAPPO or PDP Region.

 

3.   For purposes of this guideline, the term Plan shall include a group of
Plans in the case of a regional MAPPO or PDP that has been approved as a
Geographic Market as provided in footnote 2.

24



--------------------------------------------------------------------------------



 



Standard 5: Participation in National Programs
The Standard is:
A Plan shall effectively and efficiently participate in each national program as
from time to time may be adopted by the Member Plans for the purposes of
providing portability of membership between the Plans and ease of claims
processing for customers receiving benefits outside of the Plan’s Service Area.
Such programs are applicable to Blue Cross and Blue Shield Plans, and include:

A.   Transfer Program;   B.   Inter-Plan Teleprocessing System (ITS);   C.  
BlueCard Program;   D.   Electronic Claims Routing Process;   E.   National
Account Programs, effective January 1, 2002;   F.   Business Associate Agreement
for Blue Cross and Blue Shield Licensees, effective April 14, 2003; and   G.  
Inter-Plan Medicare Advantage Program.

Determination of Compliance:

  1.   Guidelines Subject to Immediate Termination

  1.1   None

  2.   Guidelines Subject to Mediation/Arbitration

  2.1   BlueCard Program and ITS — A Plan shall fully participate in ITS and the
BlueCard Program through compliance with all BlueCard Program Policies and
Provisions and all applicable Inter-Plan Programs Policies and Provisions,
unless an exemption has been granted by the Inter-Plan Programs Committee
(IPPC) in accordance with those Policies and Provisions.

  2.1.a   Compliance determined by periodic reviews or audits and by reviews
initiated by evidence of problems.     2.1.b   Mediation/Arbitration shall be
commenced only upon a finding by IPPC that such action is warranted and a
referral of the matter from IPPC to the PPFSC and the BCBSA Board of Directors
for their action.

  2.2   Electronic Claims Routing Process — A Plan shall fully participate in
the Electronic Claims Routing Process through compliance with all Electronic
Claims Routing Process Policies and Provisions and all applicable Inter-Plan
Programs Policies and Provisions.

25



--------------------------------------------------------------------------------



 



Standard 5: Participation in National Programs

  2.2.a   Compliance determined by periodic reviews or audits and by reviews
initiated by evidence of problems.     2.2.b   Mediation/Arbitration shall be
commenced only upon a finding by IPPC that such action is warranted and a
referral of the matter from IPPC to PPFSC and the BCBSA Board of Directors for
their action.

  2.3   National Account Programs — Effective January 1, 2002, a Plan shall
fully participate in the National Account Programs through compliance with all
National Account Program Policies and Provisions and all applicable Inter-Plan
Programs Policies and Provisions.

  2.3.a   Compliance determined by periodic reviews or audits and by reviews
initiated by evidence of problems.     2.3.b   Mediation/Arbitration shall be
commenced only upon a finding by IPPC that such action is warranted and a
referral of the matter from IPPC to PPFSC and the BCBSA Board of Directors for
their action.

  2.4   Business Associate Agreement for Blue Cross and Blue Shield Licensees —
A Plan shall fully comply with the terms and conditions of the Business
Associate Agreement for Blue Cross and Blue Shield Licensees (Attachment VII).

  2.4.a   Compliance determined by certification of adherence to the terms and
conditions of the Business Associate Agreement for Blue Cross and Blue Shield
Licensees.     2.4.b   The Association shall commence Mediation/Arbitration or
intervene in a Mediation/Arbitration proceeding among Plans upon a finding by
the Plan Performance and Financial Standards Committee that such action is
warranted and a referral of the matter from PPFSC to the BCBSA Board of
Directors for its action.

  2.5   Inter-Plan Medicare Advantage Program — A Plan shall fully participate
in the Inter-Plan Medicare Advantage Program through compliance with all
Inter-Plan Medicare Advantage Program Policies and Provisions.

  2.5a   Compliance determined by periodic review or audits and by reviews
initiated by evidence of problems.     2.5b   Mediation/Arbitration shall be
commenced only upon a finding by IPPC that such action is warranted and a
referral of the matter from IPPC to PPFSC and the BCBSA Board of Directors for
their action.

26



--------------------------------------------------------------------------------



 



Standard 5: Participation in National Programs

  3.   Guidelines Subject to Sanctions

  3.1   Transfer Program — A Licensee shall be in compliance with the policies,
provisions and procedures of the program and shall correct any items of
noncompliance.

  3.1a   Compliance determined by annual Licensee certification of having
appropriately followed Program procedures to identify and transfer nonresident
direct pay and Medicare Supplemental subscribers, by quarterly volume reporting
and by reviews initiated by evidence of problems.

  4.   Sanctions:

A Plan’s Board shall be notified if the Plan’s performance is not in compliance
with the above.

27



--------------------------------------------------------------------------------



 



Standard 6: Financial Performance Requirements
The Standard is:
In addition to requirements under the national programs listed in Standard 5:
Participation in National Programs, a Plan shall take such action as required to
ensure its financial performance in programs and contracts of an inter-Plan
nature or where the Association is a party.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   None

2.   Guidelines Subject to Mediation/Arbitration

  2.1   A Plan, except a Plan acting as a Shell Holding Company or a Hybrid
Holding Company as defined in the Preamble hereto, with SAP or equivalent
reserve (net worth) of less than 300% of its Authorized Control Level or
liquidity for two consecutive quarters of less than 1.5 months of underwritten
claims and administrative expenses (standard BCBSA definition) shall:

  2.1a   Provide an irrevocable and unconditional letter of credit, or other
guarantee of payment satisfactory to BCBSA, in an amount which shall be reset
quarterly equal to:

  2.1a(i)   The Control/Home Plan liabilities as actuarially determined by BCBSA
using the respective Plan’s historical claim settlement patterns and actuarial
standards of practice for determining incurred health claim liabilities for:

  (a)   The BlueCard Program;     (b)   The Electronic Claims Routing Process
(“ECRP”);     (c)   Other transactions settled in whole or in part through the
Central Financial Agency (“CFA”); and     (d)   National Account Service
Company, LLC (“NASCO”) transactions.

And

28



--------------------------------------------------------------------------------



 



Standard 6: Financial Performance Requirements, continued

  2.1a(ii)   The Participating/Host Plan liabilities including gross variance
settlements, as a result of modified pricing (under BCBSA Inter-Plan Programs’
policies and provisions, including, but not limited to, BlueCard Program
Policies and Provisions or the equivalent), due Control/Home Plans as
actuarially determined by BCBSA.

  2.1b   Provide NASCO, on a timely basis, with written authorization to provide
BCBSA with requested NASCO claims information used in connection with the
calculation under paragraph 2.1a(i).     2.1c   Provide each Participating/Host
Plan with an option to receive from the Plan, as Control/Home Plan, an
irrevocable and unconditional letter of credit or other guarantee of payment
acceptable to each such Participating/Host Plan for Inter-Plan Programs’
liabilities occurring outside the CFA and NASCO.

  2.1c(i)   Each such guarantee shall be equal to the greater of:

  (a)   Control/Home Plan’s Inter-Plan liabilities to each such
Participating/Host Plan as certified by a qualified independent third party
acceptable to BCBSA; or     (b)   An amount as actuarially determined by BCBSA.

  2.1c(ii)   The guarantee amount shall be reset quarterly based on the most
recent quarter and include:

  (a)   An estimate of average unpaid claims and administrative expenses due to
Participating/Host Plans, net of outstanding advances; and     (b)   An estimate
of financial settlements, outstanding through the current quarter, due to each
Participating/Host Plan.

  2.1d   Distribute to Participating/Host Plans on a quarterly basis, any funds
owed for national account financial settlements. Any such actual distributions
can be used to offset funds set aside in accordance with 2.1a and 2.1b under
this Standard 6.     2.1e   Provide to BCBSA, on a quarterly basis, a listing of
national accounts in which the Plan is involved as (Control/Home and
Participating/Host), identifying the national account and the Plan’s role
therein. For those accounts where the Plan is the Control/Home Plan, the Plan
must also specify the Participating/Host Plans in each national account
syndicate. For any Plan included in the Plan Performance Contingency Protocol

29



--------------------------------------------------------------------------------



 



Standard 6: Financial Performance Requirements, continued
(“PPCP”), that Plan’s information will be distributed to the other members of
each national account syndicate.

  2.1f   For the Blue Quality Centers for Transplant (“BQCT”) liabilities not
settled in whole or in part through the CFA or otherwise covered herein, the
Home Plan must provide BCBSA with an irrevocable and unconditional letter of
credit, or other guarantee of payment satisfactory to BCBSA, in an amount which
shall be reset quarterly equal to the greater of:

  2.1f(i)   An amount equal to the Plan’s number of BQCT transplants completed
for the prior twelve months times the most recent estimated U.S. average billed
charges per transplant as determined by Milliman USA or such other actuarial
firm chosen by BCBSA; or     2.1f(ii)   An amount as actuarially determined by
BCBSA.

  2.1g   Waive any right to challenge the federal super-priority status held by
the Plan for the Federal Employee Program and Medicare Part A.

  3.   Guidelines Subject to Sanctions

  3.1   None

30



--------------------------------------------------------------------------------



 



Standard 7: Certain Disclosures
The Standard is:
A Plan shall make adequate disclosure in contracting with third parties and in
disseminating public statements of:

A.   the structure of the Blue Cross and Blue Shield System;   B.   the
independent nature of every Plan and;   C.   the Plan’s financial condition.

Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   None

2.   Guidelines Subject to Mediation/Arbitration

  2.1   A Plan that is in PPRP monitoring for financial reasons shall
disseminate to all providers, accounts, and direct pay subscribers the
descriptions contained in the approved disclosure brochure or other document as
set forth in the Brand Book;     2.2   A Plan that is in PPRP monitoring for
financial reasons shall disseminate to all providers, accounts, and direct pay
subscribers a summary of the Plan’s year-end audited balance sheet as set forth
in the Brand Book;     2.3   A Plan shall comply with the other disclosure
requirements as set forth in the Brand Book;     2.4   A Plan shall include the
approved form contract provisions in all written contracts with providers,
accounts, and direct pay subscribers as set forth in the Brand Book. If a state
regulator refuses to permit a Plan to add these provisions to any such contract,
and if the Plan provides written evidence of such refusal, BCBSA shall not
require the provisions in such contract and BCBSA shall notify the regulator
that the Plan has been relieved of compliance for as long as the regulator
prohibits compliance;     2.5   A Plan shall include on each subscriber ID card
carrier or mailer enclosed with or attaching a subscriber ID card the form
disclosure statement as set forth in the Brand Book; and     2.6   A Plan shall
provide information in such form as requested by the Association demonstrating
that the Plan is complying with the above requirements.

3.   Guidelines Subject to Sanctions

  3.1   None

31



--------------------------------------------------------------------------------



 



Standard 8: Cooperation with Plan Performance Response Process
The Standard is:
A Plan shall cooperate with the Association’s Board of Directors and its Plan
Performance and Financial Standards Committee in the administration of the Plan
Performance Response Process and in addressing Plan performance problems
identified thereunder.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   None

2.   Guidelines Subject to Mediation/Arbitration

  2.1   A Plan shall provide the Association’s Board of Directors and the Plan
Performance and Financial Standards Committee with such data, action plans and
access to the Plan Board of Directors and on-site visits as required under the
Plan Performance Response Process (PPRP); and     2.2   A Plan shall promptly
and effectively addressing performance problems identified under the PPRP on a
basis which is consistent with the Plan’s responsibilities under the PPRP as
determined in the reasonable judgment of the Association’s Board of Directors
and its Plan Performance and Financial Standards Committee.

3.   Guidelines Subject to Sanctions

  3.1   None

32



--------------------------------------------------------------------------------



 



Standard 9: Independent Financial Rating
The Standard is:
A Plan shall obtain a rating of its financial strength from an independent
rating agency approved by the Association’s Board of Directors for such purpose.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   None

2.   Guidelines Subject to Mediation/Arbitration

  2.1   Annually, a Plan shall receive a BCBSA-approved financial strength
rating provided, however: (1) a Plan operating as a Shell Holding Company as
defined in the Preamble hereto is not required to obtain a financial strength
rating; (2) a Plan operating as a Hybrid Holding Company as defined in the
Preamble hereto that has outstanding publicly rated debt is required to receive
an Issuer Credit Rating1 instead of a financial strength rating; and (3) a Plan
operating as Hybrid Holding Company as defined in the Preamble hereto that has
no outstanding publicly rated debt is required to maintain a financial strength
rating using the rating agency’s approved insurance Group Rating Methodology.
All of the foregoing ratings shall be from either Standard & Poor’s, A.M. Best
or Fitch, Inc.     2.2   Once a private rating has been issued, the Plan is
required to refrain from making public its private rating2 unless the Plan is
compelled to do so by lawful subpoena or other compulsory legal or regulatory
process. If compelled to release the information, the Plan is to inform BCBSA3
of the occurrence.

3.   Guidelines Subject to Sanctions

  3.1   None

 

1   An Issuer Credit Rating is an opinion of an obligor’s overall financial
creditworthiness to pay its financial obligations. The Issuer Credit Rating is
assigned at the holding company level and is the technical term used by Standard
& Poor’s and A.M. Best. Fitch uses the technical term “Long Term Credit Rating”.
  2   This requirement does not relate to a public rating a Plan may receive
from Standard & Poor’s, A.M. Best or Fitch, Inc.   3   Inform:

Steven D. Putziger
Executive Director, Brand Protection & Financial Services
Blue Cross and Blue Shield Association
225 North Michigan Avenue
Chicago, IL 60601

33



--------------------------------------------------------------------------------



 



Standard 10: Local and National Best Efforts
The Standard is:
Nothwithstanding any other provision in this License Agreement, during each
year, a Plan and its Controlled Affiliate(s) engaged in providing licensable
services (excluding Life Insurance and Charitable Foundation Services) shall use
their best efforts to promote and build the value of the Blue Cross [for Blue
Cross Licensees] and Blue Shield [for Blue Shield Licensees] Marks.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   None

2.   Guidelines Subject to Mediation/Arbitration

  2.1   At least 80% of the annual Combined Local Net Revenue of a Plan* and its
Licensable Controlled Affiliates attributable to health care plans and related
services and hospital services (hereafter “Local Health Revenue”) offered within
the designated Service Area must be sold, marketed, administered or underwritten
under the Licensed Marks and Names.     2.2   At least 66-2/3% of the annual
Combined National Net Revenue of a Plan** and its Licensable Controlled
Affiliates attributable to health care plans and related services (hereafter
“National Health Revenue”) must be sold, marketed, administered or underwritten
under the Licensed Marks and Names. The percentage set forth in this paragraph
shall not be changed for at least 10 years from the date of adoption of this
paragraph.

  2.2a   If a Plan does not comply with the above National Health Revenue
percentage, then it may comply with this Guideline 2.2 by having at least
66-2/3% of the annual Combined National Enrollment of the Plan*** and its
Licensable Controlled Affiliates enrolled in health care plans and related
services (hereafter “National Health Enrollment”) sold, marketed, administered
or underwritten under the Licensed Marks and Names, provided that such Plan was
a Primary Licensee on the date this Guideline was adopted by the BCBSA Board of
Directors.

  2.3   Licensable Controlled Affiliate shall mean an entity which would be
eligible to receive a license to utilize the Licensed Marks and Names under
BCBSA rules, as amended from time to time, if control by a Plan as defined in
the License Agreement were the only criterion for licensure under such rules.  
  2.4   In administering this Standard, BCBSA will consider the legitimate
strategic interests of the Plan as embodied in its investments made in reliance
on regulations in effect prior to June 13, 1996, under this Standard 10,
including but not limited to the compliance exception for the period prior to
the calendar year beginning January 1, 1999.

34



--------------------------------------------------------------------------------



 



Standard 10: Local and National Best Efforts, continued

  2.5   Nothing in these Guidelines or in the “Best Efforts” Standard shall
relieve Blue Cross and Blue Shield Association or any Plan or Controlled
Affiliate from the obligations imposed under the License Agreement and any
Controlled Affiliate License Agreement or from the obligations to deal in good
faith and fairly with each other under the terms of the License Agreement and/or
any Controlled Affiliate License Agreement. These Guidelines may not be revised
without the approval of the Board of Directors.         Compliance with Local
Best Efforts Standard     2.6   In the event that a Plan acquires or takes
control of business through a purchase, merger or any other transaction that
results in the Plan, on a pro-forma basis, falling below the requirement in
Paragraph 2.1, the Plan shall:

  2.6a   Come into compliance with Paragraph 2.1 as described below.     2.6b  
Within 120 days from the closing date of the merger, purchase or transaction,
submit an action plan to BCBSA for PPFSC approval that identifies the steps the
Plan will take to come into compliance with Paragraph 2.1 as soon as possible
but in any event no later than 24 months after the date of the PPFSC’s initial
determination on the action plan, unless such time period is extended by the
PPFSC in accordance with Paragraph 2.11.

  2.6b(i)   The action plan (or amended action plan described below) is subject
to the approval of the PPFSC, such approval not to be unreasonably withheld. In
determining whether to approve a proposed action plan, the PPFSC shall consider
the need to avoid harm to the Blue Brands and other Plans, the need for prompt
compliance, the likelihood of serious disruption or harm to the business of the
Plan proposing the action plan and regulatory constraints, together with any
other relevant factors. Once submitted to BCBSA, the action plan shall be
presented to the PPFSC no later than at its next regular meeting (1) in which a
quorum is present to take action, and (2) for which the action plan was received
by BCBSA not less than five business days prior to the agenda mailing. The Plan
shall have the right to appear at such meeting, to answer any questions from
Committee members, and to make a presentation to the PPFSC in support of its
action plan. The PPFSC may exclude the Plan, however, from its deliberations. If
the PPFSC requests more information from the Plan, the PPFSC may exercise its
reasonable discretion and extend accordingly the time within which the Plan must
comply. If the PPFSC disapproves the action plan, the Committee shall inform the
Plan in writing of its decision, including the basis for the disapproval, and
inform the Plan of its right to file an amended action plan.

35



--------------------------------------------------------------------------------



 



Standard 10: Local and National Best Efforts, continued
The Plan shall have at least one opportunity to submit an amended action plan.
In the event the PPFSC disapproves the amended action plan, the PPFSC may, in
its sole discretion permit the Plan to file further amended action plans. Any
such amended action plan must be submitted to BCBSA within 60 days from the date
of disapproval of the previously submitted action plan. The first such amended
action plan shall be subject to the requirements stated in the second sentence
of this subparagraph.

  2.6b(ii)   If the Plan’s action plan (or amended action plan) is approved by
the PPFSC, the Plan is required to submit, on a quarterly basis, written status
updates to BCBSA that document the Plan’s progress towards compliance with the
approved action plan (or amended action plan). The PPFSC may withdraw approval
of a Plan’s action plan (or amended action plan) if the PPFSC determines that
the Plan is not making sufficient progress towards compliance with the
milestones or schedules described in the action plan, as evidenced by the Plan’s
quarterly written status updates. Upon the withdrawal of the Committee’s
approval of the Plan’s action plan (or amended action plan), the Committee will
notify the Plan in writing, including the basis for the withdrawal of approval.
If the withdrawal of approval is for the Plan’s original action plan, the Plan
shall have at least one opportunity to submit an amended action plan as provided
in paragraph 2.6b(i). If the withdrawal of approval is for an amended action
plan, the Committee may in its sole discretion permit the Plan to file
additional amended action plans.

  2.7   If a Plan, for any reason other than the acquisition or taking control
of business through a purchase, merger or any other transaction, falls below the
requirement in Paragraph 2.1, the Plan shall:

  2.7a   Come into compliance with Paragraph 2.1 as described below.     2.7b  
Within 60 days after the date of PPFSC determination (hereinafter the “date of
determination”) that the Plan is below the requirement in Paragraph 2.1, submit
an action plan to BCBSA for PPFSC approval that identifies the steps the Plan
will take to comply with Paragraph 2.1 as soon as possible but in any event no
later than 12 months after the date of the PPFSC’s initial determination on the
action plan, unless such time period is extended by the PPFSC in accordance with
Paragraph 2.11.

  2.7b(i)   The action plan (or amended action plan described below) is subject
to the approval of the PPFSC, such approval not to be unreasonably withheld. In
determining whether to approve a proposed action plan, the PPFSC shall consider
the need

36



--------------------------------------------------------------------------------



 



Standard 10: Local and National Best Efforts, continued
to avoid harm to the Blue Brands and other Plans, the need for prompt
compliance, the likelihood of serious disruption or harm to the business of the
Plan proposing the action plan and regulatory constraints, together with any
other relevant factors. Once submitted to BCBSA, the action plan shall be
presented to the PPFSC no later than at its next regular meeting (1) in which a
quorum is present to take action, and (2) for which the action plan was received
by BCBSA not less than five business days prior to the agenda mailing. The Plan
shall have the right to appear at such meeting, to answer any questions from
Committee members, and to make a presentation to the PPFSC in support of its
action plan. The PPFSC may exclude the Plan, however, from its deliberations. If
the PPFSC requests more information from the Plan, the PPFSC may exercise its
reasonable discretion and extend accordingly the time within which the Plan must
comply. If the PPFSC disapproves the action plan, the Committee will inform the
Plan in writing of its decision, including the basis for the disapproval, and
inform the Plan of its right to file an amended action plan. The Plan shall have
at least one opportunity to submit an amended action plan. In the event the
PPFSC disapproves the amended action plan, the PPFSC may, in its sole discretion
permit the Plan to file further amended action plans. Any such amended action
plan must be submitted to BCBSA within 60 days from the date of disapproval of
the previously submitted action plan. The first such amended action plan shall
be subject to the requirements stated in the second sentence of this
subparagraph.

  2.7b(ii)   If the Plan’s action plan (or amended action plan) is approved by
the PPFSC, the Plan is required to submit, on a quarterly basis, written status
updates to BCBSA that document the Plan’s progress towards compliance with the
approved action plan (or amended action plan). The PPFSC may withdraw approval
of a Plan’s action plan (or amended action plan) if the PPFSC determines that
the Plan is not making sufficient progress towards compliance with the
milestones or schedules described in the action plan, as evidenced by the Plan’s
quarterly written status updates. Upon the withdrawal of the Committee’s
approval of the Plan’s action plan (or amended action plan), the Committee will
notify the Plan in writing, including the basis for the withdrawal of approval.
If the withdrawal of approval is for the Plan’s original action plan, the Plan
shall have at least one opportunity to submit an amended action plan as provided
in paragraph 2.7b(i). If the withdrawal of approval is for an amended action
plan, the Committee may in its sole discretion permit the Plan to file
additional amended action plans. The first such amended action plan shall be
subject to the requirements stated in the second sentence of this subparagraph.

37



--------------------------------------------------------------------------------



 



Standard 10: Local and National Best Efforts, continued

      Compliance with National Best Efforts Standard     2.8   In the event that
a Plan is below the requirement in Paragraph 2.2 as of the date of enactment of
Paragraph 2.2, the Plan must:

  2.8a   Come into compliance with Paragraph 2.2 as described below.     2.8b  
Within 120 days after the enactment of Paragraph 2.2, submit an action plan to
BCBSA for PPFSC approval that identifies the steps the Plan will take to comply
with Paragraph 2.2 as soon as possible but in any event no later than 24 months
after the date of the PPFSC’s initial determination on the action plan, unless
such time period is extended by the PPFSC in accordance with Paragraph 2.11.

  2.8b(i)   The action plan (or amended action plan described below) is subject
to the approval of the PPFSC, such approval not to be unreasonably withheld. In
determining whether to approve a proposed action plan, the PPFSC shall consider
the need to avoid harm to the Blue Brands and other Plans, the need for prompt
compliance, the likelihood of serious disruption or harm to the business of the
Plan proposing the action plan and regulatory constraints, together with any
other relevant factors. Once submitted to BCBSA, the action plan shall be
presented to the PPFSC no later than at its next regular meeting (1) in which a
quorum is present to take action, and (2) for which the action plan was received
by BCBSA not less than five business days prior to the agenda mailing. The Plan
shall have the right to appear at such meeting, to answer any questions from
Committee members, and to make a presentation to the PPFSC in support of its
action plan. The PPFSC may exclude the Plan, however, from its deliberations. If
the PPFSC requests more information from the Plan, the PPFSC may exercise its
reasonable discretion and extend accordingly the time within which the Plan must
comply. If the PPFSC disapproves the action plan, the Committee will inform the
Plan in writing of its decision, including the basis for the disapproval, and
inform the Plan of its right to file an amended action plan. The Plan shall have
at least one opportunity to submit an amended action plan. In the event the
PPFSC disapproves the amended action plan, the PPFSC may, in its sole discretion
permit the Plan to file further amended action plans. Any such amended action
plan must be submitted to BCBSA within 60 days from the date of disapproval of
the previously submitted action plan. The first such amended action plan shall
be subject to the requirements stated in the second sentence of this
subparagraph.

38



--------------------------------------------------------------------------------



 



Standard 10: Local and National Best Efforts, continued

  2.8b(ii)   If the Plan’s action plan (or amended action plan) is approved by
the PPFSC, the Plan is required to submit, on a quarterly basis, written status
updates to BCBSA that document the Plan’s progress towards compliance with the
approved action plan (or amended action plan). The PPFSC may withdraw approval
of a Plan’s action plan (or amended action plan) if the PPFSC determines that
the Plan is not making sufficient progress towards compliance with the
milestones or schedules described in the action plan, as evidenced by the Plan’s
quarterly written status updates. Upon the withdrawal of the Committee’s
approval of the Plan’s action plan (or amended action plan), the Committee will
notify the Plan in writing, including the basis for the withdrawal of approval.
If the withdrawal of approval is for the Plan’s original action plan, the Plan
shall have at least one opportunity to submit an amended action plan as provided
in paragraph 2.8b(i). If the withdrawal of approval is for an amended action
plan, the Committee may in its sole discretion permit the Plan to file further
amended action plans.

  2.9   This section applies to any Plan that is in compliance upon enactment of
Paragraph 2.2 or has come into compliance pursuant to Paragraph 2.8. In the
event that a Plan acquires or takes control of business through a purchase,
merger or any other transaction that results in the Plan, on a pro-forma basis,
falling below the requirement in Paragraph 2.2, the Plan shall:

  2.9a   Come into compliance with Paragraph 2.2 as described below.     2.9b  
Within 120 days from the closing date of the merger, purchase or transaction,
submit an action plan to BCBSA for PPFSC approval that identifies the steps the
Plan will take to come into compliance with Paragraph 2.2 as soon as possible
but in any event no later than 24 months after the date of the PPFSC’s initial
determination, unless such time period is extended by the PPFSC in accordance
with Paragraph 2.11.

  2.9b(i)   The action plan (or amended action plan described below) is subject
to the approval of the PPFSC, such approval not to be unreasonably withheld. In
determining whether to approve a proposed action plan, the PPFSC shall consider
the need to avoid harm to the Blue Brands and other Plans, the need for prompt
compliance, the likelihood of serious disruption or harm to the business of the
Plan proposing the action plan and regulatory constraints, together with any
other relevant factors. Once submitted to BCBSA, the action plan shall be
presented to the PPFSC no later than at its next regular meeting (1) in which a
quorum is present to take action, and (2) for which the action plan was received
by BCBSA not less than five business days prior to the agenda mailing. The Plan
shall have the right to appear at such meeting, to answer any questions from
Committee members, and to make a presentation to the PPFSC

39



--------------------------------------------------------------------------------



 



Standard 10: Local and National Best Efforts, continued
in support of its action plan. The PPFSC may exclude the Plan, however, from its
deliberations. If the PPFSC requests more information from the Plan, the PPFSC
may exercise its reasonable discretion and extend accordingly the time within
which the Plan must comply. If the PPFSC disapproves the action plan, the
Committee shall inform the Plan in writing of its decision, including the basis
for the disapproval, and inform the Plan of its right to file an amended action
plan. The Plan shall have at least one opportunity to submit an amended action
plan. In the event the PPFSC disapproves the amended action plan, the PPFSC may,
in its sole discretion permit the Plan to file further amended action plans. Any
such amended action plan must be submitted to BCBSA within 60 days from the date
of disapproval of the previously submitted action plan. The first such amended
action plan shall be subject to the requirements stated in the second sentence
of this subparagraph.

  2.9b(ii)   If the Plan’s action plan (or amended action plan) is approved by
the PPFSC, the Plan is required to submit, on a quarterly basis, written status
updates to BCBSA that document the Plan’s progress towards compliance with the
approved action plan (or amended action plan). The PPFSC may withdraw approval
of a Plan’s action plan (or amended action plan) if the PPFSC determines that
the Plan is not making sufficient progress towards compliance with the
milestones or schedules described in the action plan, as evidenced by the Plan’s
quarterly written status updates. Upon the withdrawal of the Committee’s
approval of the Plan’s action plan (or amended action plan), the Committee will
notify the Plan in writing including the basis for the withdrawal of approval.
If the withdrawal of approval is for the Plan’s original action plan, the Plan
shall have at least one opportunity to submit an amended action plan as provided
in paragraph 2.9b(i). If the withdrawal of approval is for an amended action
plan, the Committee may in its sole discretion permit the Plan to file further
amended action plans.

  2.10   This section applies to any Plan that is in compliance upon enactment
of Paragraph 2.2 or has come into compliance pursuant to Paragraph 2.8. If the
Plan, for any reason other than the acquisition or taking control of business
through a purchase, merger or any other transaction, falls below the requirement
in 2.2, the Plan shall:

  2.10a   Come into compliance with Paragraph 2.2 as described below.

40



--------------------------------------------------------------------------------



 



Standard 10: Local and National Best Efforts, continued

  2.10b   Within 60 days after the date of determination that the Plan is below
the requirement in Paragraph 2.2, submit an action plan to BCBSA for PPFSC
approval that identifies the steps the Plan will take to comply with
Paragraph 2.2 as soon as possible but in any event no later than 12 months after
the date of the PPFSC’s initial determination on the action plan, unless such
time period is extended by the PPFSC in accordance with Paragraph 2.11.

  2.10b(i)   The action plan (or amended action plan described below) is subject
to the approval of the PPFSC, such approval not to be unreasonably withheld. In
determining whether to approve a proposed action plan, the PPFSC shall consider
the need to avoid harm to the Blue Brands and other Plans, the need for prompt
compliance, the likelihood of serious disruption or harm to the business of the
Plan proposing the action plan and regulatory constraints, together with any
other relevant factors. Once submitted to BCBSA, the action plan shall be
presented to the PPFSC no later than at its next regular meeting (1) in which a
quorum is present to take action, and (2) for which the action plan was received
by BCBSA not less than five business days prior to the agenda mailing. The Plan
shall have the right to appear at such meeting, to answer any questions from
Committee members, and to make a presentation to the PPFSC in support of its
action plan. The PPFSC may exclude the Plan, however, from its deliberations. If
the PPFSC requests more information from the Plan, the PPFSC may exercise its
reasonable discretion and extend accordingly the time within which the Plan must
comply. If the PPFSC disapproves the action plan, the Committee will inform the
Plan in writing of its decision, including the basis for the disapproval, and
inform the Plan of its right to file an amended action plan. The Plan shall have
at least one opportunity to submit an amended action plan. In the event the
PPFSC disapproves the amended action plan, the PPFSC may, in its sole discretion
permit the Plan to file further amended action plans. Any such amended action
plan must be submitted to BCBSA within 60 days from the date of disapproval of
the previously submitted action plan. The first such amended action plan shall
be subject to the requirements stated in the second sentence of this
subparagraph.     2.10b(ii)   If the Plan’s action plan (or amended action plan)
is approved by the PPFSC, the Plan is required to submit, on a quarterly basis,
written status updates to BCBSA that document the Plan’s progress towards
compliance with the approved action plan (or amended action plan). The PPFSC may
withdraw approval of a Plan’s action plan (or amended action plan) if the PPFSC
determines that the Plan is not making sufficient progress towards compliance
with the milestones or schedules described

41



--------------------------------------------------------------------------------



 



Standard 10: Local and National Best Efforts, continued
in the action plan, as evidenced by the Plan’s quarterly written status updates.
Upon the withdrawal of the Committee’s approval of the Plan’s action plan (or
amended action plan), the Committee will notify the Plan in writing, including
the basis for the withdrawal of approval. If the withdrawal of approval is for
the Plan’s original action plan, the Plan shall have at least one opportunity to
submit an amended action plan as provided in paragraph 2.10b(i). If the
withdrawal of approval is for an amended action plan, the Committee may in its
sole discretion permit the Plan to file further amended action plans.

  2.11   Once the PPFSC has approved an action plan (or amended action plan),
the approved compliance period may not be extended beyond the 12 or 24 month
periods as specified in 2.6b, 2.7b, 2.8b, 2.9b and 2.10b, except on meeting all
of the following conditions:

  2.11a   The Plan must submit a request to extend the compliance period prior
to the expiration of the previously approved compliance period;     2.11b   The
Plan must demonstrate to the PPFSC that it made a good faith effort to achieve
the action plan (or amended action plan), and that additional time is needed due
to circumstances beyond its control; and     2.11c   The amended compliance
period must be approved by the PPFSC, such approval not to be unreasonably
withheld.

  2.12   In the event that the PPFSC disapproves a Plan’s action plan (or
amended action plan) pursuant to 2.6b(i), 2.7b(i), 2.8b(i), 2.9b(i) and 2.10b(i)
or extension of the compliance period pursuant to 2.11, or withdraws its
approval of an action plan pursuant to 2.6b(ii), 2.7b(ii), 2.8b(ii), 2.9b(ii)
and 2.10b(ii), the Plan shall have the right to appeal the decision to the BCBSA
Board of Directors. The Plan must request such an appeal prior to either one of
the next two meetings of the Board of Directors that take place after the
PPFSC’s decision to disapprove or withdraw its approval. Nothing contained
herein shall be construed that the Plan does not have appeal rights with respect
to decisions made by the PPFSC regarding compliance with other Standards or
their associated guidelines.

 

*   Combined Local Net Revenue shall have the meaning ascribed to it in
Attachment VI to these Guidelines.   **   Combined National Net Revenue shall
have the meaning ascribed to it in Attachment VI to these Guidelines.   ***  
Combined National Enrollment shall have the meaning ascribed to it in Attachment
VI to these Guidelines.

42



--------------------------------------------------------------------------------



 



Standard 11: Transactions Which May Impair the Value of the Marks and Name
The Standard is:
Neither a Plan nor any Larger Controlled Affiliate shall cause or permit an
entity other than a Plan or a Licensed Controlled Affiliate thereof to obtain
control of the Plan or Larger Controlled Affiliate or to acquire a substantial
portion of its assets related to licensable services.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   The Plan shall be considered noncompliant upon a reduction in Combined
Local Net Revenue of the Plan and its Controlled Affiliates in any fiscal
quarter in the Service Area of fifty percent or more compared to such revenue in
any fiscal quarter during the prior thirty-six month period, due in whole or in
part to the conveyance of assets, including goodwill, to a party other than a
Plan or Licensed Controlled Affiliate of a Plan which is in compliance with all
rules and regulations of BCBSA. Combined Local Net Revenue shall have the
meaning ascribed to it in Attachment VI to the Guidelines, except that, for
purposes of this section, Combined Local Net Revenue excludes delivery of health
care services; (such as hospital and medical (professional) services), and the
sale of health care products; stand-alone vision, mental, drug, dental, pharmacy
management or other specialty health care financing or administrative programs;
workers’ compensation; and stand-alone reinsurance and stand-alone stop loss
insurance.     1.2   The Plan shall be considered noncompliant if, as a result
of any transaction with an entity or group other than Plans or Licensed
Controlled Affiliates of Plans, the entity or group or its owners or members
obtain the ability to select a majority of the members of the Board of Directors
of the Plan or any of its Larger Controlled Affiliates or otherwise gain control
of the Plan or Larger Controlled Affiliate.     1.3   The Plan shall be
considered noncompliant if an officer or other person who is among the ten most
highly compensated employees of a Plan or any of its Larger Controlled
Affiliates shall have a financial arrangement with any entity, other than a Plan
or an entity controlled by the Plan, which permits the entity to influence that
person in the discharge of his duties.     1.4   The Plan shall be considered
noncompliant if the Plan or any of its Larger Controlled Affiliates enter into
an arrangement for the management of all or a portion of the operations of the
Plan or Larger Controlled Affiliate where the consideration to be paid for such
services exceeds 35% of that entity’s administrative expenditures for the fiscal
year with respect to which such services are rendered. Consideration includes
payment from any source to an entity or its Affiliates or Associates (as defined
in paragraph 9.d(v)(a) of the

43



--------------------------------------------------------------------------------



 



Standard 11: Transactions Which May Impair the Value of the Marks and Name,
continued
License Agreement), other than a Plan or an entity controlled by a Plan, but
shall exclude amounts paid for claims processing and other clerical functions if
no other management services are provided by the same entity or its Affiliates
or Associates.

  1.5   BCBSA may require the Plan or any of its Larger Controlled Affiliates to
make full disclosure to it of any proposed or completed transaction as BCBSA
deems necessary to ascertain compliance with this Standard, including purchase,
lease, employment, consulting or other financial arrangements between third
parties and the Plan or its officers, directors or members.     1.6   An
unlicensed party seeking to obtain control over a Plan or Larger Controlled
Affiliate or to acquire a substantial portion of its assets is invited to apply
to become a licensee. To qualify for a grant or assignment of a license, the
applicant must meet the following criteria in addition to all other criteria
established by BCBSA in the Bylaws, License Agreement, Membership Standards and
accompanying Guidelines:

  1.6a   The owners, directors, officers, and proposed management team of the
applicant must demonstrate that they possess the character and qualifications to
operate the business in a manner which will enhance the value of the Licensed
Marks and Names.     1.6b   The applicant must submit a business plan based on
realistically-attainable objectives which indicate that it will operate its
business in a manner which will enhance the value of the Licensed Marks and
Names.     1.6c   Upon licensure of the applicant, at least 66-2/3% of its
consolidated gross revenues attributable to Health Care Products and Services
would be sold, marketed, underwritten or administered under the Licensed Marks
and Names, based on pro forma consolidation of the applicant’s and the Plan’s
most recently available financial statements. Health Care Products and Services
includes: i) health care plans and related services as defined in the License
Agreement; ii) the delivery of hospital services, and medical
(professional) services as defined in Attachment VI of these Guidelines; and
iii) health care products as defined in Attachment VI of these Guidelines.    
1.6d   The applicant must make a full disclosure to BCBSA of all of the terms of
any proposed transaction with a Plan or any of its Larger Controlled Affiliates
including purchase, lease, employment, consulting or other financial
arrangements with the Plan or any of its Larger Controlled Affiliates or its
officers, directors or members.

44



--------------------------------------------------------------------------------



 



Standard 11: Transactions Which May Impair the Value of the Marks and Name,
continued

  1.6e   The applicant, if licensed, would not immediately be in violation of
any provisions of the Bylaws, License Agreement, Membership Standards or
accompanying Guidelines and would not be immediately subject to monitoring under
the Plan Performance Response Process due to its financial status, based on its
fiscal quarter most recently ended.

An applicant seeking a grant or assignment of a license in connection with
transactions exclusively by or among Plans or their controlled affiliates,
including reorganizations, combinations or mergers, is not required to meet the
additional criteria set forth in bullet 1.6 where the BCBSA Board of Directors
determines that the transaction results in no material change of ownership or
control.

2.   Guidelines Subject to Mediation/Arbitration

  2.1   None

3.   Guidelines Subject to Sanctions

  3.1   None

45



--------------------------------------------------------------------------------



 



Standard 12: Blue-Branded Provider Network Rental
The Standard is:
No provider network, or portion thereof, shall be rented or otherwise made
available to a National Competitor if the Licensed Marks or Names are used in
any way with such network.
A provider network may be rented or otherwise made available, provided there is
no use of the Licensed Marks or Names with respect to the network being rented.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   None

2.   Guidelines Subject to Mediation/Arbitration

  2.1   A Plan shall be considered noncompliant if it or any Licensed Controlled
Affiliate directly or indirectly rents or otherwise makes available to a
National Competitor a provider network or any portion thereof with which such
Plan or Licensed Controlled Affiliate is using the Licensed Marks or Names.    
2.2   A Plan shall be considered noncompliant if it or any Licensed Controlled
Affiliate directly or indirectly rents or otherwise makes available (through a
provision in a provider contract or otherwise) a provider network or portion
thereof which uses the Licensed Marks or Names to an unlicensed Affiliate or any
entity that, in turn, rents or otherwise makes available such network to a
National Competitor, even if such Affiliate makes no other reference to the
Licensed Marks or Names.     2.3   Nothing herein shall prohibit an unlicensed
Affiliate of a Plan from contracting separately in its own name with any
provider and renting or otherwise making available the provider network created
by such contracts to any person or entity, provided there is no reference in or
use of the Licensed Marks or Names in such contracts or elsewhere with respect
to the rented network.     2.4   “National Competitor,” for purposes of this
Standard, is any non-Blue entity, other than a subsidiary or affiliate of a Blue
entity, together with its affiliated companies that:

  (a)   competes against the Blue System for Core Products and Services (as
defined in Brand Regulation 7.5); and     (b)   on a consolidated basis, would
have less than 66 2/3% of its gross revenues attributable to Core Products and
Services (as defined in Brand Regulation 7.5) sold, marketed, underwritten or
administered under the Licensed Marks and Names, if it were to acquire the
mean-sized Plan (measured by consolidated gross revenues or such other
best-available similar financial information) licensed by Blue Cross

46



--------------------------------------------------------------------------------



 



Standard 12: Blue-Branded Provider Network Rental, continued
and Blue Shield Association, based on pro forma consolidation of the non-Blue
entity’s and the mean-sized Plan’s most recently available financial statements
or other best-available financial information.

  (c)   in addition, an entity that would otherwise meet the definition of
National Competitor, as provided herein, if its revenues were converted to
premium equivalents, shall be considered a National Competitor. In the event
there is uncertainty about whether a non-Blue entity is a National Competitor,
the relevant Plan and/or Licensed Affiliate involved in or contemplating a
network rental arrangement shall provide Blue Cross and Blue Shield Association
with sufficient financial data so that a determination can be made.

2.5   "[U]se of the Licensed Marks or Names,” “use of the Licensed Names and
Marks,” “reference to the Licensed Names and Marks,” and similar expressions,
for purposes of this Guideline, is any use of the Licensed Marks or Names in a
provider network, including, but not limited to, use of the Licensed Marks or
Names in:

  (a)   contracts with providers in the network; or     (b)   communications
with providers, subscribers, accounts or others that refer or relate to the
providers in the network or the network itself.

2.6   “Affiliate,” for purposes of this Guideline, is defined in Section 9(d)(v)
of the License Agreements.   2.7   Nothing in this Standard or these Guidelines
shall prevent the rental of any provider network if the Licensed Marks and Names
are not used in any way with that network.   2.8   Nothing in this Standard or
these Guidelines shall prevent the rental of a provider network to entities not
meeting the definition of National Competitor, including but not limited to
unions or union welfare funds, governments or governmental entities.   2.9   If
a Licensee or its Affiliate is engaged in an arrangement prohibited by this
Standard that was entered prior to the adoption of this Standard and these
Guidelines, the Licensee shall cause any such arrangement to terminate as soon
as practicable, but in no event later than the earlier of:

47



--------------------------------------------------------------------------------



 



Standard 12: Blue-Branded Provider Network Rental, continued

  (a)   two years from the date of enactment of this Standard and these
Guidelines; or     (b)   expiration of the current term of any such arrangement
or agreement.

Nothing in Guideline 2.9 shall be understood to require any Licensee to breach
any existing contractual obligation. If the Licensee fails to comply with this
Guideline 2.9, it shall be considered noncompliant.

3.   Guidelines Subject to Sanctions

  3.1   None

48



--------------------------------------------------------------------------------



 



Attachment I
Required Plan Performance Reports and Certifications Schedule
Page 1 of 2

                                              PERIOD     DUE DATE              
A.
  BCBSA Membership Information Request (Triennial Review)     Triennial(4)      
(1)  
 
                   
B.
  Certifications:                
 
  Procedures having been adopted to enforce code of conduct, compliance program,
other standards of conduct and practices of corporate governance (See Membership
Standard 1)     Triennial(4)       (1)  
 
                   
 
  By a qualified actuary of adequate accounting for unpaid claim liability
reserve (See Membership Standard 3)     Annual       5/1(3)  
 
                   
 
  Distribution of BCBSA Membership Compliance letter and attachments to Plan
Board members (See Membership Standard 1)     Triennial(4)       12/31  
 
                   
 
  The Plan has made a determination that a majority of its Board members are
independent (See Membership Standard 1, Guideline 2.1c)     Annual       5/1  
 
                                 
C.
  Service Mark and disclosure information (See Membership Standard 2 and 7)    
Biennial       (1)  
 
                                 
D.
  Changes in governance     Ongoing       (2)  
 
                                 
E.
  Quarterly Financial Report                
 
                   
 
        1st Qtr       5/5  
-
  All financial statements and required schedules, except the reconciliation of
GAAP net worth to SAP net worth     2nd Qtr
3rd Qtr
4th Qtr       8/4
11/4
2/28  
 
                   
-
  Starting first quarter, 2004 and quarterly thereafter, a reconciliation of
GAAP net worth to SAP net worth (only applicable to a risk-assuming licensee
that files its Quarterly Financial Report on a GAAP basis)     1st Qtr
2nd Qtr
3rd Qtr
4th Qtr       5/15
8/15
11/15
2/28                
F.
  Semi-annual “Health Risk-Based Capital (HRBC) Report” as defined by the NAIC.
    Annual filings       3/15  
 
                   
 
        Midyear filings       8/15                
G.
  Annual Financial Forecast     Annual       2/28  
 
                                 
H.
  Annual Certified Audit Report     Annual       5/1(3)  
 
                                 
I.
  Insurance Department Examination Report     As completed by
your Insurance
Department     Within 30
days of Plan
receipt of
final report              
J.
  Annual Statement filed with State Insurance Department     Annual       5/1(3)
 
 
                                 
K.
  Plan, Subsidiary and Affiliate Report     Annual       5/1(3)  
 
                                 

49



--------------------------------------------------------------------------------



 



Attachment I
Required Plan Performance Reports and Certifications Schedule
Page 2 of 2

                                          PERIOD     DUE DATE              
L.
  Quarterly Enrollment Report            
 
               
 
  Expanded Medicare and Expat reporting introduced     1st Qtr, 2006     4/30
 
               
 
  Expanded National Accounts and Ancillary Products reporting introduced     2nd
Qtr, 2006
3rd Qtr, 2006
4th Qtr, 2006
1st Qtr, 2007
2nd Qtr, 2007     7/31
10/31
1/31
4/30
7/31
 
               
 
  Expanded Consumer Driven Health Plan reporting introduced     3rd Qtr, 2007
4th Qtr, 2007     10/31
1/31              

                                          PERIOD     DUE DATE              
 
               
Quarterly MTM Direct Measures Report (including Geographic Market reporting)
    3rd Qtr. 2006
4th Qtr. 2006
1st Qtr. 2007
2nd Qtr. 2007
3rd Qtr. 2007
4th Qtr. 2007
1st Qtr. 2008     10/31
1/31
4/30
7/31
10/31
1/31
4/30
 
                Effective 1/1/2008 and quarterly thereafter, Quarterly MTM
Direct Measures Report, (including Geographic Market reporting), amended to
include:            
 
               
-
  Expanded quarterly inquiry reporting (segregating self-service and manual) to
sunset on January 1, 2009 unless extended by the Board and Member Plans.        
   
 
                Quarterly reporting will continue to be due on the last day of
the month following the quarter being reported.                          

1)   Plans may be required to respond to a Membership Information Request on an
annual basis as required under Membership Standard 1: Board of Directors

2)   Due within 30 days of the decision to change,

             
 
  – Bylaws   – Principal Officers    
 
  – Articles of Incorporation   – Board Composition    

3)   Extension up to June 1 only with prior agreement of BCBSA.   4)   Plans may
be required to respond to a Membership Information Request on an annual basis as
required under Membership Standard 1: Board of Directors

50



--------------------------------------------------------------------------------



 



Attachment II
SANCTION PROTOCOLS — REPORTS AND RECORDS
The following protocols have been established for late, inaccurate and/or
non-reporting for required reports as required under Standard 2:

1.   BCBSA will initially work directly with Plans to resolve these situations.
  2.   If chronic problem persists, a letter will be sent to the Plan CEO
describing the situation.   3.   If no response or resolution, Committee
requests meeting with Plan CEO.   4.   If necessary, the Committee and BCBSA
Board would still have the option to move the Plan to mediation/arbitration.
(The Plan’s Board will be notified in the Triennial Compliance Letter of chronic
late, inaccurate and/or non-reporting if Mediation/Arbitration is approved by
BCBSA Board of Directors.)

51



--------------------------------------------------------------------------------



 



Attachment III
GUARANTY ASSOCIATION ALTERNATIVES & EVALUATION CRITERIA
Page 1 of 3
Each licensed Plan is required to:

1.   Participate in the guaranty fund in each state in which it operates; OR  
2.   Establish another method approved by BCBSA which assures the payment of
claim liabilities and continuation of coverage in the event of a licensee’s
insolvency.

The following outlines several alternative mechanisms that the Plan Performance
and Financial Standards Committee (Committee) have found to be acceptable and
the evaluation criteria the Committee will use to evaluate a licensee’s proposed
alternative mechanism. Please note that this list is not exhaustive, licensees
are welcome to propose other mechanisms they believe will fulfill the
requirement and that meet the evaluation criteria
PAYMENT OF CLAIM LIABILITIES — ALTERNATIVE MECHANISMS
The following potential alternatives to participation in a state guaranty
association that ensure payment of claim liabilities have been identified. More
than one mechanism can be used to achieve compliance with the requirement.

•   Hold Harmless Agreement — Providers, by contract or statute, are prohibited
from pursing subscribers for payment of outstanding claims in the event the
licensee becomes insolvent. Provisions must be made by the licensee to fund
claim payments due to providers and subscribers not covered by the hold harmless
provisions.

•   Voluntary inter-licensee arrangements — insurance or reinsurance agreements
among a consortium of licensees that have sufficient financial resources to meet
the commitments of the consortium and maintain compliance with the applicable
license agreements. Must be acceptable to state regulators.

•   Reinsurance or a financial pledge — insurance or reinsurance agreements or
pledge of financial resources from a third party that has sufficient financial
resources to meet the commitments. Must be acceptable to state regulators.

52



--------------------------------------------------------------------------------



 



Attachment III
GUARANTY ASSOCIATION ALTERNATIVES & EVALUATION CRITERIA
Page 2 of 3

•   Subscriber Protection Account — establishment of a custodial account
consisting of cash and/or high-grade marketable securities in amount to cover
insurance obligations of licensee. Based on the SAFE-T Account concept developed
by State Farm, the licensee would, with the agreement of the insurance
department, continue to admit the securities as assets of the corporation and
would have the ability to trade the securities as long as the value of the
custodial account was equal to the predetermined requirement. Also necessary is
a written agreement with the appropriate regulators indicating that the
custodial account would be used in the case of insolvency to fund the licensee’s
claim liabilities. Only when all claims have been paid, could the account’s
assets be used for other liquidation expenses.

PAYMENT OF CLAIM LIABILITIES — EVALUATION CRITERIA
To determine if an alternative mechanism (or mechanisms) is acceptable the
Committee will use the following criteria to evaluate the proposal.

1.   The proposal must guarantee all of the licensee’s insured business (branded
and unbranded) in all jurisdictions in which it is licensed to do business. The
mechanism does not need to include FEP subscribers.   2.   The mechanisms are
acceptable to all applicable regulators.   3.   The amount of required coverage
is at least equal to the:

Unpaid claim liability of the fully underwritten book of business; AND
2% of net subscription revenue of ASC/Cost Plus/AFA products; AND
the related loss adjustment reserve for the above two classifications.

4.   The amount of proposed coverage must be annually certified by an actuary
that it is a “good and sufficient provision” for the stated obligation. If the
Plan is included in the Plan Performance Response Process, the certification
must be made by an independent, qualified actuary.

5.   Provisions must be made for the sufficiency of the coverage to be reviewed,
and, if necessary, adjusted at least annually. If the Plan is included in the
Plan Performance Response Process, the review and necessary adjustments will be
required on a more frequent basis.

53



--------------------------------------------------------------------------------



 



Attachment III
GUARANTY ASSOCIATION ALTERNATIVES & EVALUATION CRITERIA
Page 3 of 3
CONTINUATION OF COVERAGE — ALTERNATIVE MECHANISMS
The following potential alternatives to participation in a state guaranty
association that ensure continuation of coverage have been identified. More than
one mechanism can be used to achieve compliance with the requirement.

•   Voluntary inter-licensee arrangements — agreements among 2 or more licensees
that have sufficient financial resources to meet the commitments to continue
coverage and maintain compliance with the applicable license agreements. Must be
acceptable to state regulators.

•   Reinsurance — insurance or reinsurance agreements from a third party that
has sufficient financial resources to meet the commitments. Must be acceptable
to state regulators.

CONTINUATION OF COVERAGE — EVALUATION CRITERIA
To determine if an alternative mechanism (or mechanisms) is acceptable, the
Committee will use the following criteria to evaluate the proposal.

•   Length of time coverage continuation is available — coverage continues from
the date of a BCBSA Member Plan vote to terminate license(s) or resignation, for
a period at least as long as the continuation of coverage period provided by the
guaranty fund statute in the Plan’s state.

•   Who is offered continuation of coverage — all insured subscribers, excluding
FEP subscribers.

•   What level of benefits must be offered — at least as high as would be
offered if the Plan participated in its state guaranty fund.

54



--------------------------------------------------------------------------------



 



Attachment IV
Service Performance Scorecard and MTM Index
Page 1 of 4
The following Service Performance Scorecard data will be collected, reported and
monitored for each Geographic Market and on an enterprise basis except that the
enterprise report shall not include the Geographic Market as defined in section
(c) of Footnote 2 to the Guidelines to Administer Regular Member Standard 4:
(1) then current MTM Direct Measures (refer to Table B) (2) then current
BlueCard Measures and (3) then current FEP Measures. Primary Licensees will
collect the Service Performance Scorecard data for itself and all licensed
affiliates with branded health business and report the data to BCBSA, who will
roll-up data and calculate an enterprise and geographic market score.
The MTM, BlueCard, and FEP programs will continue to administer their own
programs according to their procedures and guidelines.
Definitions:
Weighted Market Total: The composite service performance score of MTM, BlueCard,
and FEP for a Geographic Market.
Enterprise Total: The composite service performance score of MTM, BlueCard, and
FEP for an enterprise.
Service Performance Scorecard
The Service Performance Scorecard combines the MTM Direct Measures program
scores with the BlueCard and FEP program scores. In the Service Performance
Scorecard, the Enterprise Total is a composite score of MTM, BlueCard, and FEP
service performance indicators. Table A shows an explicit example of the
calculation.
The first part of the calculation is to combine the scores for MTM and BlueCard
into a non-FEP score.

1.   Split the MTM raw score into two components: the claim timeliness points
and the all other points (Refer to Lines 1, 2, and 3 of Table A).   2.   Combine
the MTM and BlueCard claims timeliness points by:

  a.   Multiplying the MTM claims timeliness raw points by the non-BlueCard
percent of total claims (BlueCard and non-BlueCard) to compute a MTM weighted
claims timeliness score (refer to Line 6 of Table A).     b.   Converting
BlueCard raw score to MTM points by multiplying the BlueCard raw score by the
MTM claim timeliness score and dividing by 100 (refer to Lines 1 and 2 of Table
A).

55



--------------------------------------------------------------------------------



 



Attachment IV
Service Performance Scorecard and MTM Index
Page 2 of 4

  c.   Multiplying the converted BlueCard score by the BlueCard percent of total
claims (BlueCard and non-BlueCard) to compute a BlueCard Weighted Claims
Timeliness Score (Refer to Line 6 of Table A).     d.   Adding the MTM weighted
claims timeliness score to the BlueCard weighted claims timeliness score to
compute a Total Claims Timeliness points (Refer to Line 7 of Table A).

3.   Adding the MTM raw points (excluding the claims timeliness raw points) to
the Total Claims Timeliness points (Refer to Line 8 of Table A) to compute a
Non-FEP raw score.

The second part of the calculation is to combine the FEP raw score with the
non-FEP calculated score by:

1.   Multiplying the FEP raw program score by the percent of total membership
(FEP and non-FEP) to compute a Weighted FEP Score (Refer to Line 11 of Table A)

2.   Multiplying the Non-FEP score by the percent of total membership (FEP and
non-FEP) to compute a Weighted MTM and BlueCard Score (Refer to Line 12 of Table
A)

3.   Add the Weighted FEP Score to the Weighted MTM and BlueCard Score to
compute the Weighted Program/Market Total (Refer to Line 13 of Table A)

56



--------------------------------------------------------------------------------



 



Attachment IV
Service Performance Scorecard and MTM Index
Page 3 of 4
Table A
Sample Computation



     
Weight Market Total Score
  Period: 2nd Quarter YTD 2001
 
   
Plan Name: Blue Cross Blue Shield of Geography
   
 
   

Combine MTM and BlueCard raw scores using claim volume:

                      MTM   BlueCard
1.
  Individual Raw Program Score   97.1   95.51
2.
  Claims Timelines (C/T)   11 out of 11 Points   .9551 x 11 = 10.51 points
 
          (converted to MTM score)
3.
  MTM minus C/T   97.1 - 11 = 86.10    
4.
  Total Claims   3,074,239   116,352
5.
  % of Claims   96%   4%
6.
  Weighted C/T   11 x 96% = 10.56   10.51 x 4% = .4204

             
7.
  Combined MTM & BC Claim Timelines Points   10.56 + .4204 = 10.98    
8.
  Combined MTM and BlueCard Score   86.10 + 10.98 = 97.08    

Combine MTM and BlueCard score with the FEP raw score using membership counts:

                      FEP   Non-FEP
9.
  Membership   49,663   612,200
10.
  Membership %   8%   92%

             
11.
  Weighted FEP Score   95 x 8% = 7.6    
12.
  Weighted MTM and BlueCard Score   97.08 x 92% = 89.31    
13.
  Weighted Total Market Score   7.6 + 89.31 = 96.92    

57



--------------------------------------------------------------------------------



 



Attachment IV
Service Performance Scorecard and MTM Index
Page 4 of 4
Table B
MTM Index
The following table illustrates the MTM direct measures, performance ranges and
index points allocated for each measure. MTM Index scores range from 0 to 100,
with 0 being the worst possible score and 100 representing a perfect score.
Points are earned linearly throughout the ranges.
MTM Index (effective until 12/31/06)

                      Performance   Index Current Measures   Ranges   Points
Enrollment Timeliness
    60-99 %     9  
Enrollment Member-Level Accuracy
    92-99 %     5  
Enrollment Group-Level Accuracy
    92-99 %     5  
Claims Timeliness
    70-97 %     11  
Claims Frequency Accuracy
    90-97 %     15  
Claims Dollar Accuracy
    90-99 %     15  
Inquiry Timeliness
    60-90 %     8  
Inquiry Accuracy
    83-99 %     24  
Blockage Rate
               
Method 1:
    16-8 %     4  
Method 2:
    5-2 %        
Abandoned Rate
    15-5 %     4  
 
               
Total MTM Index Score
            100  
 
               

MTM Index (effective 1/1/07)

                      Performance   Index Current Measures   Ranges   Points
Enrollment Timeliness
    90-99 %     10  
Enrollment Member-Level Accuracy
    95-99 %     10  
Enrollment Group-Level Accuracy
    95-99 %     10  
Claims Timeliness
    85-97 %     10  
Claims Processing Accuracy
    93-97 %     13  
Claims Financial Accuracy
    93-99 %     13  
Inquiry Timeliness
    85-95 %     10  
Inquiry Accuracy
    89-99 %     16  
Blockage Rate
               
Method 1:
    5-3 %     4  
Method 2:
    5-2 %        
Abandoned Rate
    8-5 %     4  
 
               
Total MTM Index Score
            100  
 
               

58



--------------------------------------------------------------------------------



 



Attachment V
Clarification of Requirements for Licensees’ Annual Actuarial Certification

Page 1 of 2
The requirements applicable to the annual actuarial certification depend on the
Licensee’s HRBC ratio as of the valuation date, i.e., the requirements for the
12/31/200X certification depend on the 12/31/200XHRBC ratio.
Requirements for Licensees Whose Year-end (12/31) HRBC Ratio is Above 375%

1.   If the Licensee is required to submit an annual statutory actuarial
certification to its domiciliary regulatory authority, then that certification
can be used to satisfy BCBSA’s requirement, so long as it contains an explicit
statement to the effect that it is intended to be relied upon by the Blue Cross
Blue Shield Association.

2.   If the Licensee is not required to submit an annual statutory actuarial
certification to its domiciliary regulatory authority, then it must submit an
annual certification to BCBSA that complies with the requirements delineated
below that apply to a Licensee having an HRBC ratio below 375%, but with one key
exception: here the certification may be issued by any qualified actuary (as
defined below), which might include an employee of the Licensee or one of its
affiliates.

3.   The annual certification is to be submitted to the Blue Cross Blue Shield
Association by May 1 together with a copy of the (NAIC) Annual Statement.

Requirements for Licensees Whose Year-end (12/31) HRBC Ratio is Below 375%

1.   The annual certification must be issued by a qualified, independent,
actuary.

  a)   “Qualified” means that the actuary is a member in good standing of the
American Academy of Actuaries and meets its Specific Qualification Standard for
the Actuarial Certification in the NAIC Health Annual Statement.     b)   An
actuary’s degree of “independence” from the entity about which he/she is opining
is left up to his/her professional judgment, except that the following are not
considered independent:

  i)   any current employee, or retiree, of that entity or any of its
affiliates;     ii)   any consulting actuary acting in an interim staff capacity
with that entity or any of its affiliates.

2.   The annual certification must substantially comply with the standards
prescribed in the Actuarial Certification section of the NAIC Annual Statement
Instructions applicable to HMDI companies. For the 12/31/2000 certification, the
1999 HMDI Instructions shall govern; subsequently, the 200X Health Instructions
shall set the standards applicable to the 12/31/200X certification.

3.   The annual certification should contain an explicit statement that it was
prepared for, and may be relied upon by, the Blue Cross Blue Shield Association.

59



--------------------------------------------------------------------------------



 



Attachment V
Clarification of Requirements for Licensees’ Annual Actuarial Certification

Page 2 of 2

4.   The annual certification is to be submitted to the Blue Cross Blue Shield
Association by May 1 together with a copy of the (NAIC) Annual Statement and a
copy of the statutory opinion, if different from the independent opinion.

60



--------------------------------------------------------------------------------



 



ATTACHMENT VI
Definition of “Local Net Revenue,” “Combined Local Net Revenue,” “National Net
Revenue,” “Combined National Net Revenue,” and “Combined National Enrollment”
Page 1 of 4
I. Local Revenues
The following definitions are used in determining compliance with Membership
Standards 10, Guideline 2.1 and Standard 11. For the purposes of Standard 10,
Guideline 2.1 and Standard 11, only revenues attributable to health care plans
and related services offered within the designated service area are to be
included in the calculations. For purposes of the definition of Combined Local
Net Revenue applicable to Membership Standard 10, Guideline 2.1 only, revenues
attributable to health care plans and related services includes revenues
attributable to the delivery of hospital services and medical
(professional) services and the sale of health care products.
“Local Net Revenue” for Risk Assuming entities is defined as:

     
The sum of Branded and Unbranded:
 
•  Revenue for all Health Insurance Premiums for all lines of business, as
listed in the BCBSA Quarterly Financial Report
 
   
 
 
•  Revenue from delivery of hospital services
 
   
 
 
•  Revenue from the sale of health care products
 
   
 
 
•  Revenue from delivery of medical (professional) services
 
   
 
 
•  Administrative Service Contract (ASC) Premium Equivalents
 
   
 
 
•  Administrative Service Only (ASO) Premium Equivalents
 
   
 
 
•  Ceded health premium under reinsurance agreements
 
   
 
 
•  All other health revenue, as listed in the BCBSA Quarterly Financial Report
 
   
Less:
 
•  Revenue for out-of-service-area national account contracts
 
   
 
 
•  Revenue for out-of-service-area FEP contracts
 
   
 
 
•  Assumed health premium under reinsurance arrangements
 
   
Adjusted for:
 
•  Inter-company eliminations

“Local Net Revenue” for Non-Risk Assuming entities is defined as:

     
The sum of Branded and Unbranded:
 
•  Administrative Service Only (ASO) Premium Equivalents
 
   
 
 
•  Administrative Service Contract (ASC)
Premium Equivalents
 
   
 
 
•  All other health revenue, as listed in the BCBSA Quarterly Financial Report
 
   
Adjusted for:
 
•  Inter-company eliminations

61



--------------------------------------------------------------------------------



 



ATTACHMENT VI
Definition of “Local Net Revenue,” “Combined Local Net Revenue,” “National Net
Revenue,” “Combined National Net Revenue,” and “Combined National Enrollment”
Page 2 of 4
“Combined Local Net Revenue” is defined as:
The sum of the Local Net Revenues1 of the entities and products/services
included in the applicable computation. For purposes of compliance with
Membership Standard 10, Guideline 2.1 only, Combined Local Net Revenue includes
the foregoing plus the sum of the revenues from hospital services and medical
(professional) services and sale of health care products2 of the Plan and its
Affiliates3
 

1   Excludes revenue from Medicare, Medicaid, and CHAMPUS fiscal intermediary
contracts and from CHAMPUS risk contracts where the Plan demonstrates to the
satisfaction of BCBSA that government regulations practically prevent the use of
the Marks.   2   The term “hospital services” shall be interpreted broadly and
shall include, without limitation, any services or products provided by a
hospital. “Hospital” means (A) an institution that is engaged in providing, by
or under the supervision of physicians, to inpatients, (i) diagnostic services
and therapeutic services for medical diagnosis, treatment, and care of injured,
disabled, or sick persons, or (ii) rehabilitation services for the
rehabilitation of injured, disabled, or sick persons; or (B) any facility or
institution engaged in the delivery of health care services that is located
within or adjacent to, or is an Affiliate3 of, an institution described in
(A) The term “health care products” shall be interpreted broadly and shall
include, without limitation, tangible health-related goods, other than health
care services, for which a Plan provides or administers reimbursement on behalf
of subscribers, including but not limited to, pharmaceuticals, biologics, and
medical equipment or devices. The term “medical (professional) services” shall
be interpreted broadly and shall include, without limitation, services provided
by a physician or other professional healthcare provider to identify and treat a
member’s illness or injury, which are consistent with the symptoms, diagnosis,
and treatment of the member’s condition, in accordance with the standards of
good medical practice.   3   “Affiliate” as used in this Attachment shall have
the meaning ascribed to that term in Rule 12b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934 in effect as of January 1,
1999.

62



--------------------------------------------------------------------------------



 



ATTACHMENT VI
Definition of “Local Net Revenue,” “Combined Local Net Revenue,” “National Net
Revenue,” “Combined National Net Revenue,” and “Combined National Enrollment”
Page 3 of 4
II. National Revenues and/or National Enrollment
The following definitions are used in determining compliance with Membership
Standard 10, Guideline 2.2. For purposes of Standard 10, Guideline 2.2 only,
revenues or member enrollment attributable to health care plans and related
services offered within the United States and Puerto Rico are to be included in
the calculation. For purposes of the definition of Combined National Net Revenue
applicable to Membership Standard 10, Guideline 2.2 only, revenues attributable
to health care plans and related services includes revenues attributable to the
delivery of hospital services and medical (professional) services and the sale
of health care products.
“National Net Revenue” for Risk Assuming entities is defined as:

     
The sum of Branded and Unbranded:
 
•  Revenue for all Health Insurance Premiums for all lines of business as listed
in the BCBSA Quarterly Financial Report
 
   
 
 
•  Revenue from delivery of hospital services
 
   
 
 
•  Revenue from the sale of health care products
 
   
 
 
•  Revenue from delivery of medical (professional) services
 
   
 
 
•  Administrative Service Contract (ASC) Premium Equivalents
 
   
 
 
•  Administrative Service Only (ASO) Premium Equivalents
 
   
 
 
•  Ceded health premium under reinsurance agreements
 
   
 
 
•  All other health revenue as listed in the BCBSA Quarterly Financial Report
 
   
Less:
 
•  Assumed health premium under reinsurance arrangements
 
   
Adjusted for:
 
•  Inter-company eliminations

“National Net Revenue” for Non-Risk Assuming entities is defined as:

     
The sum of Branded and Unbranded:
 
•  Administrative Service Only (ASO) Premium Equivalents
 
   
 
 
•  Administrative Service Contract (ASC) Premium Equivalents
 
   
 
 
•  All other health revenue as listed in the BCBSA Quarterly Financial Report
 
   
Adjusted for:
 
•  Inter-company eliminations

63



--------------------------------------------------------------------------------



 



ATTACHMENT VI
Definition of “Local Net Revenue,” “Combined Local Net Revenue,” “National Net
Revenue,” “Combined
National Net Revenue,” and “Combined National Enrollment"
Page 4 of 4
“Combined National Net Revenue” is defined as:
The sum of the National Net Revenues1 of the entities and products/services
included in the applicable computation. For purposes of compliance with
Membership Standard 10 only, Combined National Net Revenue includes the
foregoing plus the sum of the revenues from hospital services and medical
(professional) services and sale of health care products2 of the Plan and its
Affiliates.3
“Combined National Enrollment” is defined as:

         
The sum of Branded and Unbranded:
  •   Administrative Service Only (ASO) Members
 
       
 
  •   Administrative Service Contract (ASC) Members
 
       
 
  •   All other health membership as listed in the BCBSA Quarterly Enrollment
Report.

For purposes of compliance with Membership Standard 10 only, Combined National
Enrollment of the Plan and its Affiliates3 excludes membership from Medicare,
Medicaid and CHAMPUS fiscal intermediary contracts and from CHAMPUS risk
contracts where the Plan demonstrates to the satisfaction of BCBSA that
government regulations practically prevent the use of the Marks.
 

1   Excludes revenue from Medicare, Medicaid and CHAMPUS fiscal intermediary
contracts and from CHAMPUS risk contracts where the Plan demonstrates to the
satisfaction of BCBSA that government regulations practically prevent the use of
the Marks.   2   The term “Hospital Services” shall be interpreted broadly and
shall include, without limitation, any services or products provided by a
hospital. “Hospital” means (A) an institution that is engaged in providing, by
or under the supervision of physicians, to inpatients, (i) diagnostic services
and therapeutic services for medical diagnosis, treatment, and care of injured,
disabled, or sick persons, or (ii) rehabilitation services for the
rehabilitation of injured, disabled, or sick persons; or (B) any facility or
institution engaged in the delivery of health care services that is located
within or adjacent to, or is an Affiliate3 of, an institution described in (A).
The term “health care products” shall be interpreted broadly and shall include,
without limitation, tangible health-related goods, other than health care
services, for which a Plan provides or administers reimbursement on behalf of
subscribers, including but not limited to, pharmaceuticals, biologics, and
medical equipment or devices. The term “medical (professional) services” shall
be interpreted broadly and shall include, without limitation, services provided
by a physician or other professional healthcare provider to identify and treat a
member’s illness or injury, which are consistent with the symptoms, diagnosis,
and treatment of the member’s condition, in accordance with the standards of
good medical practice.   3   “Affiliate” as used in this Attachment shall have
the meaning ascribed to that term in Rule 12b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934 in effect as of January 1,
1999.

64



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
BUSINESS ASSOCIATE AGREEMENT
FOR BLUE CROSS AND BLUE SHIELD LICENSEES
This agreement (“Agreement”) is effective as of April 14, 2003, and amended as
of April 20, 2005.
The parties to this Agreement (individually, a “Party,” and collectively, the
“Parties”) are the Blue Cross and Blue Shield Association (“BCBSA”) and each of
its independent licensees that is a party to a Blue Cross and/or Blue Shield
License Agreement (“Licensees”). Licensees are authorized to use the names and
service marks of BCBSA in a designated service area (“Service Area”). The
Parties enter into this Agreement in order to comply with the requirements of
Subtitle F of Title II of the Health Insurance Portability and Accountability
Act of 1996 and its implementing regulations (45 F.R.Parts 160-164) (the “HIPAA
Rules”) and applicable state statutes and/or regulations implementing Title V of
the Gramm-Leach-Bliley Act (15 U.S.C. § 6801 et seq.) (“GLB Regulations”).
Capitalized terms not defined herein have the meaning set forth in the HIPAA
Rules and the GLB Regulations.
The Parties obtain, create, and exchange Protected Health Information and
Nonpublic Personal Financial Information for a variety of purposes pursuant to a
variety of agreements. This Agreement controls the Use and Disclosure of all
Protected Health Information and Nonpublic Personal Financial Information in a
Party’s possession or control as a result of the Party acting as a Business
Associate of a Covered Entity or agent or subcontractor (“Subcontractor”) of a
Business Associate pursuant to the agreements listed in Schedule A (the
“Scheduled Agreements”). Scheduled Agreements include the program policies
adopted by the BCBSA Board of Directors pursuant to the BCBSA License Agreement.
This Agreement is designed to address each Party’s obligations under the
Administrative Simplification provisions of HIPAA, the HIPAA Rules, and GLB
Regulations in a number of roles that a Party may play pursuant to the Scheduled
Agreements. A Licensee may act as the Business Associate of another Licensee,
including as a Health Care Clearinghouse. A Licensee may act as Subcontractor of
another Party that acts as a Business Associate for another Covered Entity, such
as a self-insured Group Health Plan. BCBSA may act as a Business Associate of a
Licensee or as a Subcontractor of a Licensee that acts as a Business Associate
for another Covered Entity, such as a self-insured Group Health Plan.
A Party to this Agreement may Use or Disclose Protected Health Information it
obtains when acting as a Business Associate of a Covered Entity or a
Subcontractor of a Business Associate pursuant to a Scheduled Agreement only as
permitted by this Agreement and not prohibited by the Scheduled Agreement.

65



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 2 of 22

A.   Privacy and Security of Protected Health Information.

1. Permitted Uses and Disclosures. When a Party acts as Business Associate or
Subcontractor to another Party, the Party will not Use or Disclose Protected
Health Information it creates or received pursuant to a Scheduled Agreement
except as allowed or required by the Scheduled Agreement. A Party acting in such
capacity is further limited to those Uses and Disclosures of Protected Health
Information Required By Law and as follows:
a) Party as Business Associate. To the extent permitted by the Scheduled
Agreement, a Party acting as Business Associate to another Party may Use or
Disclose the minimum necessary Protected Health Information for the Payment
activities and Health Care Operations of the other Party and for the Health Care
Operations of any Organized Health Care Arrangement in which the other Party is
a participant. To the extent permitted by the Scheduled Agreement, a Party
acting as Business Associate of another Party may Disclose (i) to a Health Care
Provider, the Protected Health Information requested by such Health Care
Provider for the Treatment activities of such Health Care Provider, (ii) to a
Health Care Provider or to another Covered Entity, the minimum necessary
Protected Health Information for the Payment activities of such Health Care
Provider or Covered Entity, and (iii) to another Covered Entity, the Protected
Health Information of Individuals with whom both the recipient and the other
Party have or had a relationship, provided that (x) the Protected Health
Information Disclosed pertains to that relationship and (y) the Disclosure is
for Health Care Operations of the recipient that are allowed by 45 C.F.R. §
164.506(c)(4). Unless prohibited by the Scheduled Agreement, a Party acting as
Business Associate of another Party may Use or Disclose the minimum necessary
(as applicable) Protected Health Information for other reasons permitted by the
HIPAA Rules, including for purposes described in Section A.2 of this Agreement.
If the Covered Entity that Party serves as Business Associate is a Health Care
Provider, Party may Use or Disclose Protected Health Information for that
HealthCare Provider’s Treatment activities if the Scheduled Agreement permits
such Uses and Disclosures.
b) Party as Subcontractor. To the extent permitted by the Scheduled Agreement, a
Party acting as Subcontractor to another Party acting as Business Associate of a
Covered Entity, may Use or Disclose the minimum necessary Protected Health
Information for the Payment activities and Health Care Operations of that
Covered Entity and for the Health Care Operations of any Organized Health Care
Arrangement in which that Covered Entity is a participant. To the extent
permitted by the

66



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 3 of 22
Scheduled Agreement, a Party acting as Subcontractor of another Party acting as
Business Associate of a Covered Entity may Disclose (i) to a Health Care
Provider, the Protected Health Information requested by such Health Care
Provider for the Treatment activities of such Health Care Provider, (ii) to a
Health Care Provider or to another Covered Entity, the minimum necessary
Protected Health Information for the Payment activities of such Health Care
Provider or Covered Entity, and (iii) to another Covered Entity, the Protected
Health Information of Individuals with whom both the recipient and the Covered
Entity that the Business Associate, for which the Party acts as Subcontractor,
serves have or had a relationship, provided that (x) the Protected Health
Information Disclosed pertains to that relationship and (y) the Disclosure is
for Health Care Operations of the recipient that are allowed by 45 C.F.R. §
164.506(c)(4). Unless prohibited by the Scheduled Agreement, a Party acting as
Subcontractor to another Party acting as Business Associate of Covered Entity
may Use and Disclose the minimum necessary (as applicable) Protected Health
Information for other reasons permitted by the HIPAA Rules including for
purposes described in Section A.2 of this Agreement. If the Covered Entity that
contracts with the Business Associate that Party serves is a Health Care
Provider, Party may Use or Disclose Protected Health Information for that Health
Care Provider’s Treatment activities if the Scheduled Agreement permits such
Uses and Disclosures.
2. Other Permitted Uses and Disclosures.
a) Party’s Operations. A Party acting as Business Associate or Subcontractor to
another Party may Use the minimum amount of Protected Health Information it
creates or receives pursuant to a Scheduled Agreement as necessary for Party’s
proper management and administration or to carry out Party’s legal
responsibilities, unless that Scheduled Agreement prohibits such Uses. A Party
acting as Business Associate or Subcontractor may, unless prohibited by the
Scheduled Agreement, Disclose such Protected Health Information as necessary for
Party’s proper management and administration or to carry out Party’s legal
responsibilities only if Party obtains reasonable assurance, evidenced in
writing, from any person or organization to which Party will Disclose such
Protected Health Information that the person or organization will:
(i) Hold such Protected Health Information in confidence and Use or further
Disclose it only for the purpose for which Party Disclosed it to the person or
organization or as Required By Law; and

67



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 4 of 22
(ii) Notify Party (who will in turn promptly notify the applicable Licensee or
other Covered Entity) of any instance of which the person or organization
becomes aware in which the confidentiality of such Protected Health Information
was breached.
b) Data Aggregation. Party may conduct Data Aggregation services except with
respect to the Protected Health Information it receives pursuant to a Scheduled
Agreement that prohibits Data Aggregation.
c) Disclosure to Subcontractors and Agents. Party may Disclose Protected Health
Information to agents and subcontractors to perform functions or activities on
its behalf except for such Disclosures prohibited by a Scheduled Agreement.
Prior to such Disclosure, Party will comply with Section A.5 of this Agreement.
3. Information Safeguards. Party will develop, implement, maintain and use
appropriate administrative, technical and physical safeguards, in compliance
with Social Security Act § 1173(d) (42 U.S.C. § 1320d-2(d)), 45 C.F.R. Part 164,
Subpart C, 45 C. F. R. § 164.530(c), and any other applicable implementing
regulations issued by the U.S. Department of Health and Human Services (“HHS”).
Party will use these safeguards to preserve the integrity, confidentiality, and
availability of and to prevent non-permitted Use or Disclosure of Protected
Health Information created or received pursuant to a Scheduled Agreement. Party
will document these safeguards.
4. Security Incident Reporting. When acting pursuant to a Scheduled Agreement,
Party will provide notice, in accordance with Schedule B, of any Security
Incident of which Party becomes aware. Party will treat any such notices it
receives from any other Party as confidential and not disclose such information
except as necessary to comply with applicable legal or contractual obligations.
5 Subcontractors. Party will require any of its Subcontractors, to which Party
is permitted by this Agreement and the respective Scheduled Agreement to
Disclose any of the Protected Health Information that Party creates or receives
pursuant to a Scheduled Agreement, to provide reasonable assurance, evidenced in
writing, that Subcontractor will comply with the same privacy and security
obligations as Party with respect to such Protected Health Information.

68



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 5 of 22

B.   Protected Health Information Access, Amendment and Disclosure Accounting.

1. Access. With respect to Protected Health Information a Party creates or
receives pursuant to a Scheduled Agreement, that Party will act so that other
Parties and the Covered Entities that they serve may meet their access
obligations under 45 C.F.l R. § 164.524 and applicable Business Associate
contracts.
2. Amendment. With respect to Protected Health Information a Party creates or
receives pursuant to a Scheduled Agreement, that Party will act so that other
Parties and the Covered Entities that they serve may meet their amendment
obligations under 45 C.F. R. § 164.526 and applicable Business Associate
contracts.
3. Disclosure Accounting. With respect to Protected Health Information a Party
creates or receives pursuant to a Scheduled Agreement, that Party will act so
that other Parties and the Covered Entities they serve may meet their Disclosure
accounting obligations under 45 C.F. R. § 164.528 and applicable Business
Associate contracts.
4. Inspection of Books and Records. Party must make available for inspection its
internal practices, books, and records, relating to its Use and Disclosure of
the Protected Health Information it creates or receives pursuant to a Scheduled
Agreement only as described in this paragraph, or as otherwise Required By Law
or the Scheduled Agreement. Party must allow HHS to make such inspection to
determine compliance with 45 C.F. R. Parts 160-164 or this Agreement and the
appropriate Scheduled Agreement. Party must allow such inspection by a party to
a Scheduled Agreement that is responding to an issue involving 45 C.F. R. Part
164 pursuant to the Scheduled Agreement when the issue is raised in an
investigation by HHS or a complaint from a person under 45 C.F.R. § 160.306 or
45 C.F.R. § 164.530(d), but such inspection will be only as reasonably necessary
to respond to the investigation or complaint.

C.   Breach of Obligations.

1. Reporting. When acting pursuant to a Scheduled Agreement, Party will provide
notice to the Covered Entity or Business Associate that Party serves of any Use
or Disclosure of Protected Health Information of which Party becomes aware that
violates this Agreement or the Scheduled Agreement by which Party received the
Protected Health Information. Party will provide such notice to the appropriate
entity’s Legal Department with a copy to the entity’s Privacy Official of record
not more than five (5) business days after Party learns of such non-permitted or
violating Use or Disclosure.

69



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 6 of 22
Within a reasonable time thereafter, not to exceed forty-five (45) days, Party
will provide such other information, including a written report, as the Covered
Entity or Business Associate that Party serves may reasonably request.
2. Dispute Resolution. If a Party becomes aware of a pattern of activity or
practice of another Party (the “Breaching Party”) that the Party believes
constitutes a material breach or violation of the Breaching Party’s obligations
under this Agreement, the Party will give written notice to the Breaching Party
and to BCBSA of such breach. Breaching Party will cure such breach as soon as
possible, but in any event within forty-five (45) days of receiving notice of
such breach, unless otherwise agreed by the affected Parties. If the Breaching
Party does not cure the breach within ten (10) days, Breaching Party will
develop and deliver to affected Parties within twenty (20) days of receipt of
the written notice provided in this paragraph a written plan to cure the breach
as soon as possible. If the Breaching Party does not cure the breach within a
reasonable period, not to exceed forty-five (45) days from the written notice
provided in this paragraph, or if the Breaching Party does not timely submit a
written plan to cure the breach, another Party may exercise its right to
Mediation and Mandatory Dispute Resolution, as provided for under the applicable
License Agreement into which BCBSA and each Licensee entered.

D.   Termination of Agreement.

1. Right to Terminate a Scheduled Agreement. Except as otherwise provided in
this Section D.1, a Party may terminate a Scheduled Agreement and terminate its
Business Associate relationship with another Party under that Scheduled
Agreement for violation of a material term of this Agreement. The Parties hereto
acknowledge and agree that, due to the interrelationship of all Parties as
Business Associates and Subcontractors of each other, a right of termination by
one Licensee of another Licensee’s participation in Scheduled Agreements
involving more than three Parties, including the national programs of BCBSA, for
violation of this Agreement is not feasible. Accordingly, with respect to such
Scheduled Agreements, the Parties agree that upon a Party’s failure to cure a
material breach of this Agreement within a reasonable time, not to exceed
forty-five (45) days, if any other Party reasonably believes it is required to
report the breach to HHS, the other Party may do so.

70



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 7 of 22
2. Termination of this Agreement. This Agreement shall terminate with respect to
a Party when:
a) The Party ceases to be a party to every Scheduled Agreement to which it has
been a party; and
b) All of the Protected Health Information the Party receives or creates in any
form or medium under Party’s custody or control on behalf of another Covered
Entity pursuant to a Scheduled Agreement is returned or destroyed.
3. Termination of this Agreement with Respect to a Scheduled Agreement. Except
as provided in Section D.1 of this Agreement, this Agreement will not terminate
with respect to Protected Health Information Party creates or receives pursuant
to a Scheduled Agreement until all of the Protected Health Information is
destroyed or returned to the Licensee that Party serves.
4. Obligations upon Termination of a Scheduled Agreement. Upon termination of a
Scheduled Agreement under Section D.1 of this Agreement, Party will if feasible
return to each Licensee or destroy all Protected Health Information created or
received for or from such Licensee, in whatever form or medium under Party’s
custody or control, covered by the terminated Scheduled Agreement. Party will
return or destroy the Protected Health Information in accordance with the
applicable Scheduled Agreement. If the Scheduled Agreement does not address such
return or destruction, Party will return or destroy the Protected Health
Information at the option of the Licensee on whose behalf Party created or
received the Protected Health Information. Party will identify any Protected
Health Information that Party created or received for or from a Licensee that
cannot feasibly be returned to such Licensee or destroyed, and will limit its
further Use or Disclosure of that Protected Health Information to those purposes
that make return or destruction of that Protected Health Information infeasible.
5. Continuing Privacy and Security Obligations. Party’s obligation to protect
the privacy and security of the Protected Health Information it creates or
received pursuant to a Scheduled Agreement will be continuous and survive
termination, cancellation, expiration or other conclusion of this Agreement and
the Scheduled Agreements.

71



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 8 of 22

E.   Indemnification.

1. General. This paragraph sets forth certain principles concerning
indemnification for costs and expenses resulting from the activities of one
Party to this Agreement when acting as a Business Associate or Subcontractor of
another Party. The goal of this section is to set forth a balanced approach to
apportionment of responsibility for Claims and indemnification, recognizing the
spirit of cooperation among the Parties to this Agreement and the complexity of
relationships that result from the variety of activities and wide range of
agreements identified in Schedule A.
In lieu of invoking this indemnification section, Indemnitee may pursue
contribution or other theories of recovery against Indemnitor. If invoked, this
indemnification section shall provide Indemnitee’s sole and exclusive monetary
remedy.
2. Basic Principles. A Party (“Indemnitor”) will indemnify and hold harmless any
other Party or such Party’s affiliates, subsidiaries, officers, directors,
employees, or agents (“Indemnitee”) from and against any claim, cause of action,
liability, damage, cost or expense, including attorneys’ fees and court or
proceeding costs, substantially arising out of or in connection with any
non-permitted or violating Use or Disclosure of Protected Health Information or
other breach of this Agreement by Indemnitor or any subcontractor, agent, person
or entity under Indemnitor’s control (“Claim”).
Where such Claim results from activities of both Indemnitor and Indemnitee, or
where responsibility is unclear between Indemnitor and Indemnitee, or in which
there is negligence on the part of Indemnitee, then the Parties shall work
together cooperatively to allocate responsibility for such activities, and the
results of this cooperative negotiation shall govern in lieu of this section. In
the event of an inability to reach agreement on these provisions, then the
dispute resolution provisions of this Agreement shall govern. This provision
supercedes any conflicting indemnification provision of any Scheduled Agreement
with respect to Claims.
Notwithstanding the foregoing, the Parties recognize that Indemnitee may agree
to a restriction on the Use or Disclosure of Protected Health Information,
including, but not limited to agreements pursuant to 45 C.F.R. § 164.522(a),
without either consulting with, or obtaining the approval of, Indemnitor.
Indemnitor is not responsible for indemnifying and holding harmless Indemnitee
from any Claim arising from a non-permitted or violating Use or Disclosure of
Protected Health Information or other breach of this Agreement due to failure of

72



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 9 of 22
Indemnitor or any subcontractor, agent, person or entity under Indemnitor’s
control to comply with a restriction to which Indemnitee agreed without
agreement of Indemnitor. This exception does not apply to restrictions or
limitations of which Indemnitor received notice that the HIPAA Rules require
Indemnitee to accept, including but not limited to the requirements of 45 C.F.R.
164.522(b).
3. Notice of Claim. When Indemnitee receives notice of a threatened or actual
Claim for which Indemnitee elects to invoke the provisions of this section,
Indemnitee shall promptly notify Indemnitor of such Claim, and in no event later
than thirty (30) days from Indemnitee’s receipt of notice of such Claim. The
Parties recognize that Indemnitee’s failure to meet the notice requirements of
this paragraph may prejudice Indemnitor. In the event that Indemnitee fails to
meet the notice requirements of this paragraph, then, upon final resolution of
the Claim, Indemnitor may reduce its obligation to Indemnitee by an amount
Indemnitor establishes that reflects the actual harm caused by Indemnitee’s
failure.
4. Cooperation. In any situation in which Indemnitee seeks indemnification under
this Section E, both Indemnitor and Indemnitee agree to cooperate in full with
the other Party in all aspects of the defense and resolution of the Claim. The
Parties acknowledge that a failure to cooperate by Indemnitee may prejudice
Indemnitor. In the event that Indemnitee does not reasonably cooperate, then,
upon final resolution of the Claim, Indemnitor may reduce its obligation to
Indemnitee by an amount Indemnitor establishes that reflects the actual harm
caused by Indemnitee’s lack of reasonable cooperation.
5. Right to Tender or Undertake Defense. When Indemnitee provides notice to
Indemnitor as provided in Section 3, above, Indemnitor will have the option
either to undertake the defense of Indemnitee in such Claim or to allow
Indemnitee to defend such Claim itself. If Indemnitor chooses to allow
Indemnitee to defend the action itself, Indemnitor must promptly notify
Indemnitee, in no event later than thirty (30) days from receiving notice of the
Claim from Indemnitee.
a) Undertaking of Defense by Indemnitor. In situations where Indemnitor elects
to undertake the defense of Indemnitee, Indemnitor will provide qualified
attorneys, consultants and other appropriate professionals to represent
Indemnitee’s interests at Indemnitor’s expense. If Indemnitor assumes the
defense or settlement of a Claim, Indemnitee shall have the right to participate
in the defense thereof and to employ counsel (not reasonably objected to by
Indemnitor), which shall be at Indemnitee’s own expense, separate from the
counsel employed by Indemnitor, it being understood that Indemnitor shall
control such defense or settlement.

73



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 10 of 22
b) Undertaking of Defense by Indemnitee. In the event Indemnitor fails to assume
the defense or settlement of a Claim within twenty (20) days after receipt of
the notice for which Indemnitee is entitled to be indemnified, Indemnitee shall
bear sole responsibility for choosing the attorneys, consultants and other
appropriate professionals to represent its interests. Indemnitor will pay the
reasonable fees and expenses of such defense, including for appropriate
attorneys, consultants and other professionals selected by Indemnitee to
represent its interests Indemnitee will cooperate with Indemnitor and provide
full and accurate information about the progress and resolution of the Claim.
Indemnitee shall promptly forward any settlement proposal to Indemnitor, and the
decision as to whether to settle such proceeding shall be made cooperatively.
c) Resolution of Claims. Indemnitor shall notify Indemnitee of any proposed
resolutions of such Claims. Indemnitor shall not settle, compromise, or
discharge Claims of which it has undertaken defense or settlement without the
prior written consent of Indemnitee unless such settlement is limited to the
payment of monetary damages and includes a full release of Indemnitee. If
Indemnitee does not consent to a reasonable resolution proposed by Indemnitor,
then Indemnitee shall continue any defense of such Claims from that point
forward, at its own expense. Indemnitee shall not admit any liability with
respect to, or settle, compromise or discharge such Claims without Indemnitor’s
prior written consent, which consent shall not be unreasonably withheld. The
obligations of Indemnitor for damages resulting from such Claims shall not
exceed the amount of and costs incurred prior to any such proposed settlement.
6. Disputes. In the event there is a dispute between or among Parties with
respect to a Party’s or Parties’ obligation(s) under this Section E relative to
a specific event or transaction, any Party(ies) to the dispute may exercise its
or their right to Mandatory Mediation and Dispute Resolution (“MMDR”), as
provided for under the applicable License Agreement, as its or their sole means
of enforcement of such obligations.
7. Delivery of Notices. For purposes of this Section E, notices will be deemed
given when properly addressed to the Party’s legal department, with a copy to
the privacy official of record, upon the date of receipt if hand-delivered, or
four (4) business days after deposit in the U.S. mail if mailed by registered or
certified mail, postage prepaid, or one (1) business day after deposit with a
national overnight courier for next business day delivery, or upon the date of
electronic confirmation of receipt of a facsimile transmission.

74



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 11 of 22
F. Compliance with Standard Transactions.
1. Compliance Date. Each Party represents that it will timely apply for an
extension under the Administrative Simplification Compliance Act (Public Law
107-105). Accordingly, this Section F will become effective on October 16, 2003
or at such later date for compliance by Health Plans set forth in 45 C.F. R. §
162.900 as may be amended.
2. Requirement of Compliance. When Party conducts in whole or part Standard
Transactions pursuant to a Scheduled Agreement, Party will comply, and will
require any Subcontractor involved with the conduct of such Standard
Transactions to comply, with each applicable requirement of 45 C. F. R. Parts
160 and 162, as may be amended.
3. Trading Partner Provisions. The Parties agree that the specifications and
procedures for transmitting data among them in order to facilitate the
activities described in the Scheduled Agreements either will be contained in the
Scheduled Agreements or adopted through the BCBSA governance process, including
the policies, provisions, and processing standards applicable to BCBSA’s
national programs. For purposes of each Scheduled Agreement, the Parties hereto
further agree to keep Code Sets open to processing for at least the current
billing period and any appeal period. Party will not enter into, nor permit its
Subcontractors to enter into, any Trading Partner Agreement in connection with
the conduct of Standard Transactions for or on behalf of any Party to this
Agreement that:
a) Changes the definition, Data Condition, or useage of a Data Element or
Segment in a Standard Transaction;
b) Adds any Data Elements or Segments to the Maximum Defined Data Set;
c) Uses any code or Data Element that is marked “not used” in the Standard
Transaction’s Implementation Specifications or is not in the Standard
Transaction’s Implementation Specifications; or
d) Changes the meaning or intent of the Standard Transaction’s Implementation
Specifications.

75



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 12 of 22
G. Gramm-Leach-Bliley Compliance. With respect to Nonpublic Personal Financial
Information obtained when acting as a Business Associate of a Covered Entity or
a Subcontractor of a Business Associate or a joint marketer of another financial
institution pursuant to a Scheduled Agreement, each Licensee will comply with
any applicable GLB Regulations of a state in Licensee’s Service Area. With
respect to such information, Party will comply with requirements of other state
GLB Regulations that, in Party’s judgment, are applicable to Party’s Use or
Disclosure of such information for those state GLB Regulations of which Party is
informed by the Licensee it serves.
H. General Provisions.
1. Amendment to Agreement. Upon the compliance date of any final regulation or
amendment to final regulations promulgated by HHS with respect to the HIPAA
Rules, this Agreement will automatically amend such that the obligations it
imposes on Party remain in compliance with those regulations. The Board of
Directors of BCBSA may amend this Agreement at any regular meeting by a majority
vote of the Board members.
2. Conflicts. The terms and conditions of this Agreement will override and
control any conflicting term or condition of any other agreement, including the
Scheduled Agreements, that may be in place between or among Parties.
3. State Privacy Law Requirements. With respect to Protected Health Information
a Party acting as a Business Associate or Subcontractor creates or receives
pursuant to a Scheduled Agreement, Party will comply with requirements of other
state privacy laws that, in Party’s judgment, are more stringent than 45 C.F.R.
Parts 160-164 and are applicable to Party’s Use or Disclosure of such
information for those state laws of which Party is informed by the Licensee it
serves.
4. No Third-Party Beneficiaries. No third-parties are intended to benefit from
this Agreement and no third-party beneficiary rights will be implied from
anything contained in this Agreement.
5. Interpretation. Any ambiguity in this Agreement will be resolved in favor of
a meaning that permits the applicable Covered Entity to comply with the HIPAA
Rules.
6. Notices. Unless otherwise provided herein, notices will be deemed given when
properly addressed to the Party’s Privacy Official of record, upon the date of
receipt if hand-delivered, or four (4) business days after deposit in the U.S.
mail if mailed by registered or certified mail, postage prepaid, or one
(1) business day after deposit with a national overnight courier for next
business day delivery, or upon the date of electronic confirmation of receipt of
a facsimile transmission

76



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 13 of 22
SCHEDULE A
The terms of the Business Associate Agreement for Blue Cross and Blue Shield
Licensees applies to any existing or future agreement between or among two or
more Licensees and/or BCBSA that gives rise to a relationship making one party a
Business Associate or Subcontractor of the other, unless the parties to such an
existing or future agreement otherwise agree in writing in such existing or
future agreement.
For purposes of elaboration and not for purposes of limiting the foregoing, the
agreements to which the terms of the Business Associate Agreement for Blue Cross
and Blue Shield Licensees apply include, but are not limited, to the following
agreements, including all exhibits and amendments thereto:

  1.   All Blue Cross License Agreements Between BCBSA and Primary Licensees    
2.   All Blue Cross Controlled Affiliate License Agreements Between BCBSA and —
Controlled Affiliates of Primary Licensees     3.   All Blue Shield License
Agreements Between BCBSA and Primary Licensees     4.   All Blue Shield
Controlled Affiliate License Agreements Between BCBSA and Controlled Affiliates
of Primary Licensees     5.   All ITS License Agreements Between BCBSA and
Licensees     6.   All Blue Quality Centers for Transplant Plan Participation
Agreements Between BCBSA and Licensees     7.   All Data Center InterPlan
Operating Agreements Among Licensees for the Medicare Program     8.   Data
Processing InterPlan Operating Agreements Among Licensees for the Medicare
Program     9.   All Away From Home Care Guest Membership Agreements Between
BCBSA and Licensees     10.   All Government Business Services Contracts Between
BCBSA and Licensees     11.   All Service Benefit Plan (FEP) Participation
Agreements Between BCBSA and Licensees     12.   BlueCard Worldwide Contract
Between BCBSA and Blue Cross and Blue Shield of South Carolina     13.   All
National Account Servicing Agreements Between Blue Cross and Blue Shield of
Louisiana and Other Licensees

77



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 14 of 22
Identification Card Production Agreement Between Blue Cross and Blue Shield of
Vermont and Associated Hospital Service of Maine d/b/a Blue Cross and Blue
Shield of Maine

  14.   The Following Agreements Between Blue Cross and Blue Shield of Kansas
City and Other Licensees:       Cost Reimbursement Agreement with Triple-S, Inc.
        National Account Servicing Plan Agreement with Blue Cross and Blue
Shield of Kansas         Custom Arrangements for BlueCard National Accounts with
Empire Blue Cross Blue Shield         All Alternate Control Licensee Designation
Forms and Similar Agreements with Other Licensees         All Participation
Request Agreements and Similar Agreements with Other Licensees for Servicing
Dairy Farmers of America, Inc.         Participating/Servicing Plan Master
Agreement (NASCO) for National Accounts with Blue Cross and Blue Shield of
Michigan         Servicing/Participating Plan Agreement (NASCO) and National
Account HMO Participation Agreement with Community Insurance Company d/b/a
Anthem Blue Cross and Blue Shield         National Accounts Lead Agreement
(NASCO) and Notification of National Account BlueCard Sale with Blue Cross and
Blue Shield of Massachusetts         Participating Plan Agreement for National
Accounts (NASCO) with CareFirst of Maryland, Inc.         All National Account
ITS/BlueCard Custom Arrangements with Other Licensees         All Administrative
Services Agreements with Other Licensees         Network Access and Joint
Operating Agreement with Premier Health, Inc. and Blue Cross and Blue Shield of
Kansas, Inc.         Participating Payor Transaction Submission Agreement with
Administrative Services of Kansas, Inc.

  16.   All National Account Servicing Agreements Between Blue Cross & Blue
Shield of Wisconsin and Other Licensees     17.   All Alternate Control Licensee
Designation Agreements and Similar Agreements Between Blue Cross & Blue Shield
of Wisconsin and Other Licensees

78



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 15 of 22

  18.   Information Systems Services Agreement between Blue Cross Blue Shield of
South Carolina and Blue Cross & Blue Shield of Wisconsin, dated as of August 23,
1996     19.   All National Account Servicing Agreements Between Horizon Blue
Cross and Blue Shield of New Jersey and Other Licensees     20.   Reciprocal
Dental Network Agreement Between Blue Cross and Blue Shield of Rhode Island and
Blue Cross and Blue Shield of Massachusetts, Inc.     21.   [Intentionally
omitted.]     22.   [Intentionally omitted.]     23.   [Intentionally omitted]  
  24.   Complementary Insurance Agreement Regarding Data Transfer Between Blue
Cross and Blue Shield of Vermont and Anthem Health Plans of New Hampshire, Inc.
    25.   Administrative Services Agreement for the New England Managed Care
Initiative Between Anthem Health Plans of Maine, Inc., Anthem Health Plans of
New Hampshire, Inc., Anthem Health Plans, Inc., Blue Cross and Blue Shield of
Massachusetts, Blue Cross and Blue Shield of Vermont, and Blue Cross and Blue
Shield of Rhode Island     26.   All National Account Servicing Agreements
Between Empire Blue Cross Blue Shield and Other Licensees     27.   Joint
Operating Agreement Between the Pennsylvania Blue Shield, Capital Blue Cross
dated January 1, 1976; All Addenda and Amendments Thereto (the “JOA”); and All
Agreements Between the Parties Relating to Termination of the Joint Business
Under the JOA     28.   January 1, 1984 Agreement Between Pennsylvania Blue
Shield, Capital Blue Cross and Blue Cross of Northeastern Pennsylvania for the
Establishment of the Comp I Center, and All Amendments Thereto     29.  
Administrative Services Agreement for Medicare Crossover Data Between Capital
Blue Cross and Pennsylvania Blue Shield Dated January 23, 1995     30.   Service
Agreement Between Health Benefits Management, Inc., Pennsylvania Blue Shield,
Capital Blue Cross and the Shared Services Center, Dated September 15, 1987    
31.   Administrative Services Agreement Regarding POS Programs Among Synertech
Health Systems Solutions, Inc., Capital Blue Cross and Highmark, Effective
January 1, 1997

79



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 16 of 22

  32.   Agreement Between Highmark and NCAS Pennsylvania (undated)     33.  
Electronic Coordination of Medicare Benefits Agreement Between Highmark, Inc.
d/b/a Veritus Medicare Services and Capital Blue Cross, Dated October 26, 1999,
Together With Amendatory Rider Effective April 1, 2002     34.   Electronic
Coordination of Medicare Benefits Agreement Between Highmark, Inc. d/b/a
HGSAdministrator and Capital Blue Cross Dated May 23, 2002     35.   Members
Agreement Between Pennsylvania Blue Shield, Capital Blue Cross and The Caring
Foundation of Pennsylvania, Dated August 13, 1993     36.   Amendment of
Purchase Service Agreement Between Capital Blue Cross and Blue Cross of Western
Pennsylvania, Effective October 1, 1985     37.   Agreement for Precertification
Program, Between Capital Blue Cross and Health Benefits Management, Inc., d/b/a
the Precertification Center, Effective January 1, 1994, Together With Amendatory
Rider Effective January 1, 1997     38.   Medicare+Choice Administrative
Services Agreement Between Capital Blue Cross and Keystone Health Plan Central
Effective as of January 1, 1999     39.   Hospital and Related Health Care
Benefits For Keystone Health Plan, Inc. Dated January 1, 1987     40.   Amended
Administrative Services Agreement Between Capital Advantage Insurance Company
and Trans-General Casualty Insurance Company, Inc., Effective January 1, 1996  
  41.   Profit Sharing Agreement Between Capital Advantage Insurance Company and
Trans-General Casualty Insurance Company, Inc., Effective as of January 1, 1986
and Amended as of January 1, 1998     42.   Agreement Between Trans-General Life
Insurance Company and Consolidated Benefits, Inc. Dated as of January 1, 1999  
  43.   Confidentiality and Indemnification Agreement in Favor of Capital Blue
Cross,         Pennsylvania Blue Shield and Capital Advantage Insurance Company
Executed by the Highmark Life & Casualty Group Inc. and Dated March 3, 2000    
44.   Dental Agency Agreement Between United Concordia Companies, Inc., United
Concordia Life and Health Insurance Company and United Concordia Dental Plan of
Pennsylvania Inc., on the one hand, and Capital Blue Cross, on the other, dated
June 1, 1998     45.   License Agreement for the Shared Automated Major Medical
System, Among Capital Blue Cross, Blue Cross of Northeastern Pennsylvania, Blue
Cross of Western Pennsylvania, and PBS, Effective July 1, 1983

80



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 17 of 22

  46.   Guaranty Agreement between Capital Blue Cross, Hospital Services
Association of Northeastern Pennsylvania (d/b/a “Blue Cross of Northeastern
Pennsylvania”), Independence Blue Cross and Highmark, Inc. Dated October 2, 2000
    47.   All Custom Blue Card Arrangements Between Blue Cross Blue Shield of
Michigan and Other Licensees     48.   All Participating Plan Agreements Between
Blue Cross Blue Shield of Michigan and Other Licensees     49.   All National
Accounts Servicing/Participating Plan Agreements Between Blue Cross and Blue
Shield of Minnesota and Other Licensees     50.   All National Account Servicing
Plan Agreements Between Blue Cross and Blue Shield of Arizona, Inc. and Other
Licensees     51.   All Agreements Related to Medicare Supplemental Claims
Payments and Medicare Crossover Services Between CareFirst Blue Cross Blue
Shield and Other Licensees     52.   Co-Branding Agreement Between CareFirst
Blue Cross Blue Shield and CareFirst of Maryland, Inc.     53.   All Par Plan
Agreements between Independence Blue Cross (and all of its applicable
subsidiaries) and Other Licensees     54.   All Control Plan Agreements between
Independence Blue Cross (and all of its applicable subsidiaries) and Other
Licensees     55.   The Joint Operating Agreement between Pennsylvania Blue
Shield and Independence Blue Cross dated January 1, 1976     56.   The
Independence Blue Cross and Pennsylvania Blue Shield System Use Agreement
effective January 1, 2000     57.   The Independence Blue Cross and Pennsylvania
Blue Shield 1999 Agreement for Electronic Coordination of Medicare Benefits    
58.   The Independence Blue Cross and Pennsylvania Blue Shield Consulting
Services Agreement dated May 7, 2002     59.   The Independence Blue Cross and
Pennsylvania Blue Shield Major Medical Claims Processing Agreement Dated
October 1, 1995     60.   All National Account Servicing Agreements Between Blue
Cross and Blue Shield of Alabama and other Licensees     61.   All Participating
Plan Agreements Between Blue Cross and Blue Shield of Alabama and Other
Licensees

81



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 18 of 22

  62.   All Custom Blue Card Arrangements Between Blue Cross and Blue Shield of
Alabama and Other Licensees     63.   All Custom National Account Arrangements
Between Blue Cross and Blue Shield of Alabama and Other Licensees     64.   All
Control Plan Agreements Between Blue Cross and Blue Shield of Alabama and Other
Licensees     65.   All Service Agreements between Blue Cross and Blue Shield of
Alabama or its affiliates, and Other Licensees with respect to the Medicare
Program     66.   Trading Partner Medicare Part A Service Agreement between
Capital BlueCross and Blue Cross and Blue Shield of Florida, Inc.     67.   All
Custom ITS Arrangements Between Wellmark, Inc. (and/or all its applicable
subsidiaries) and Other Licensees     68.   Highmark Inter-Plan Network
Management Information System License Agreement between Highmark, Inc. and
Anthem Insurance Companies, Inc.     69.   All NASCO Par Plan Servicing
Agreements Between Blue Cross and Blue Shield of Alabama and Other Licensees    
70.   Master Software Maintenance Agreement Between Inter-Data Business Systems
and Blue Cross of Minnesota     71.   Cost Reimbursement Agreement Between Blue
Cross of Minnesota and Triple-S, Inc.     72.   Master Software Maintenance
Agreement for Inter-Data Business Systems (IBS) Between WellChoice, Inc.(and/or
all of its applicable subsidiaries) and Participating Licensees     73.   All
Alternate Control Licensee Designation Agreements and Similar Agreements Between
WellChoice, Inc. (and/or all of its applicable subsidiaries) and Other Licensees
    74.   All Participating Plan Agreements for National Accounts Between
WellChoice, Inc. (and/or all of its applicable subsidiaries) and Other Licensees
    75.   All Par Plan Agreements Between WellChoice, Inc. (and/or all of its
applicable subsidiaries) and Other Licensees     76.   All Control Plan
Agreements Between WellChoice, Inc. (and/or all of its applicable subsidiaries)
and Other Licensees

82



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 19 of 22

  77.   All Custom Blue Card Arrangements Between WellChoice, Inc. (and/or all
of its applicable subsidiaries) and Other Licensees     78.   All Agreements
Related to Medicare Supplemental Claims Payments and Medicare Crossover Services
Between WellChoice, Inc. (and/or all of its applicable subsidiaries) and Other
Licensees     79.   All Custom ITS Arrangements Between WellChoice, Inc. (and/or
all of its applicable subsidiaries) and Other Licensees     80.   All Custom ITS
and Custom BlueCard Arrangements Between Highmark and Other Licensees     81.  
All National Account Servicing Agreements Between Highmark and Other Licensees  
  82.   All Alternate Control Licensee Designation Agreements and Similar
Agreements Between Highmark and Other Licensees     83.   All Administrative
Service Agreements Between Highmark and Other Licensees     84.   All
Information Systems Services Agreements Between Highmark and Other Licensees    
85.   All System Use Agreements Between Highmark and Other Licensees     86.  
All Joint Operating Agreements Between Highmark and Other Licensees     87.  
All Government Business Service Agreements Between Highmark and Other Licensees
    88.   All Consulting/Training Services Agreements Between Highmark and Other
Licensees     89.   All Inter-Plan Network Management Information System License
Agreements Between Highmark and Other Licensees     90.   All Service Agreements
Between Highmark and Mountain State Blue Cross Blue Shield     91.   All
Electronic Media/Claims Processing Agreements Between Highmark and Other
Licensees     92.   The Crossover Service Agreement Between Noridian Mutual
Insurance Company and Blue Cross and Blue Shield of Arizona, Inc.     93.   All
custom Blue Card Agreements or Participating Agreements Between Blue Cross and
Blue Shield of Nebraska and Other Licensees

83



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 20 of 22

  94.   All Custom Blue Card Arrangements Between HealthNow New York, Inc. d/b/a
BlueCross BlueShield of Western New York and BlueShield of Northeastern New
York, and Other Licensees     95.   All Participating Plan Agreements Between
HealthNow New York, Inc. d/b/a BlueCross BlueShield of Western New York and
BlueShield of Northeastern New York, and Other Licensees     96.   All Control
Plan Agreements Between HealthNow New York, Inc. d/b/a BlueCross BlueShield of
Western New York and BlueShield of Northeastern New York, and Other Licensees  
  97.   All Agreements Related to Medicare Supplemental Claims Payment and
Medicare Crossover Services Between HealthNow New York, Inc. d/b/a BlueCross
BlueShield of Western New York and BlueShield of Northeastern New York, and
Other Licensees     98.   Participating Service Plan Master Agreement
(NASCO) for National Accounts Blue Cross and Blue Shield of Michigan and
HealthNow New York, Inc.     99.   All Account Specific Agreements Between Blue
Cross Blue Shield of Michigan and Other Licensees     100.   All National
Account Servicing Agreements Between Blue Cross and Blue Shield of Florida and
Other Licensees     101.   Custom ITS Point of Service Agreements Between Blue
Cross and Blue Shield of Illinois and Other Licensees     102.   Local Area
Processing Point of Service Agreements Between Blue Cross and Blue Shield of
Illinois and Other Licensees     103.   Pharmacy Benefits Management Agreement
Between The Regence Group, Regence Blue Shield of Idaho, Blue Cross Blue Shield
of Michigan and Blue Care Network of Michigan     104.   All Control Plan
Agreements Between Blue Cross Blue Shield of Delaware, Inc. and Other Licensees.
    105.   All Par Plan Agreements Between Blue Cross Blue Shield of Delaware,
Inc. and Other Licensees     106.   All Agreements Related to Medicare
Supplement Claims Payment and Medicare Crossover Services Between Blue Cross
Blue Shield of Delaware, Inc. and Other Licensees     107.   All National
Account ITS/BlueCard Arrangements Between Blue Cross Blue Shield of Delaware,
Inc. and Other Licensees

84



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 21 of 22

  108.   All National Account/ITS Custom BlueCard Arrangements Between Blue
Cross Blue Shield of Delaware, Inc. and Other Licensees     109.   All Non-Blue
Card Arrangements Between Blue Cross Blue Shield of Delaware, Inc. and Other
Licensees for the Administration and Servicing of Specific Multi-State Accounts
Including, but not limited to, MBNA and Nemours     110.  
Participating/Servicing Plan Agreement for National Accounts (NASCO) with
CareFirst of Maryland, Inc., Blue Cross and Blue Shield of Michigan and any
Other Applicable Licensees     111.   All Agreements for National Account HMO
Participation Between Blue Cross Blue Shield of Delaware, Inc., and Other
Licensees     112.   All Par Plan Agreements Between WellPoint, Inc. (and all of
its applicable subsidiaries) and Other Licensees     113.   All Control Plan
Agreements Between WellPoint, Inc. (and all of its applicable subsidiaries) and
Other Licensees     114.   All Agreements for National Accounts Between
WellPoint, Inc. (and all of its applicable subsidiaries) and Other Licensees

85



--------------------------------------------------------------------------------



 



Attachment VII
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 22 of 22
Schedule B
Security Incidents
The Security Rule defines a “Security Incident” as an attempted or successful
unauthorized access, use, disclosure, modification or destruction of information
or interference with system operations in an information system, involving
electronic Protected Health Information (“e-PHI”) that is created, received
maintained or transmitted by or on behalf of a Party.
Since the Security Rule includes attempted unauthorized access, use, etc., each
Party needs to have notice of attempts to bypass electronic security mechanisms.
The Parties recognize and agree that the significant number of meaningless
attempts to, without authorization, access, use, disclose, modify or destroy
e-PHI will make a real-time reporting requirement formidable for all the
Parties. Therefore, the Parties agree to the following reporting procedures for
Security Incidents that result in unauthorized access, use, disclosure,
modification or destruction of information or interference with system
operations (“Successful Security Incidents”) and for Security Incidents that do
not so result (“Unsuccessful Security Incidents”).
For Unsuccessful Security Incidents, each Party agrees that this Schedule B
constitutes notice from all other Parties of such Unsuccessful Security
Incidents. By way of example, the Parties consider the following to be
illustrative of Unsuccessful Security Incidents when they do not result in
unauthorized access, use, disclosure, modification, or destruction of e-PHI or
interference with an information system:

  1.   Pings on a Party’s firewall,     2.   Port scans,     3.   Attempts to
log on to a system or enter a database with an invalid password or username, and
    4.   Denial-of-service attacks that do not result in a server being taken
off-line.     5.   Malware (e.g., worms, viruses)

For Successful Security Incidents, each Party shall give notice promptly to any
Party whose e-PHI was compromised. Notices of Successful Security Incidents
shall be deemed given when properly addressed to a Party’s security contact, as
listed on Blueweb, upon the date of receipt if hand-delivered or e-mailed, or
four (4) business days after deposit in the U.S. mail if mailed by registered or
certified mail, postage prepaid, or one (1) business day after deposit with a
national overnight courier for next business day delivery, or upon the date of
electronic confirmation of receipt of a facsimile transmission.

86



--------------------------------------------------------------------------------



 



Guidelines to
Administer the
Controlled Affiliate License
Agreement(s)
and Standards
(Includes revisions, if any, adopted by the PPFSC and/or
Member Plans through March 15, 2007)
March 2007

1



--------------------------------------------------------------------------------



 



GUIDELINES TO ADMINISTER
THE CONTROLLED AFFILIATE LICENSE AGREEMENTS
AND STANDARDS
Table of Contents
March 2007

              Preamble   5
 
            Matrix to determine which Standards Apply   7
 
           
Standard 1 — Organization and Governance
  8
 
           
Standard 2 — Financial Responsibility
  15
 
           
Standard 3 — State Licensure/Certification
  19
 
           
Standard 4 — Certain Disclosures
  21
 
           
Standard 5 — Reports and Records for Certain Smaller Controlled Affiliates
  22
 
           
Standard 6 — Other Standards for Larger Controlled Affiliates
  23
 
                 Standard 6(A): Board of Directors   24
 
                 Standard 6(B): Responsiveness to Customers   26
 
                 Standard 6(C): Participation in National Programs   28
 
                 Standard 6(D): Financial Performance Requirements   31
 
                 Standard 6(E): Cooperation with Plan Performance Response
Process   34
 
                 Standard 6(F): Independent Financial Rating   35
 
                 Standard 6(G): Local and National Best Efforts   36
 
                 Standard 6(H): Financial Responsibility   49
 
                 Standard 6(I): Reports and Records   52
 
                 Standard 6(J): Control by Unlicensed Entities Prohibited   55
 
           
Standard 7 — Other Standards for Risk-Assuming Workers’ Compensation Affiliates
  57
 
                 Standard 7(A): Financial Responsibility   58
 
                 Standard 7(B): Reports and Records   60
 
                 Standard 7(C): Loss Prevention   63
 
                 Standard 7(D): Claims Administration   64
 
                 Standard 7(E): Disability and Provider Management   65

2



--------------------------------------------------------------------------------



 



GUIDELINES TO ADMINISTER
THE CONTROLLED AFFILIATE LICENSE AGREEMENTS
AND STANDARDS
Table of Contents
March 2007
Page 2 of 3

              Description           Page  
 
           
Standard 8
  —   Cooperation with Controlled Affiliate License Performance    
 
      Response Process Protocol   66
 
           
Standard 9A
  —   Participation in National Programs by Smaller    
 
      Controlled Affiliates That Were Former Primary Licensees   67
 
           
Standard 9B
  —   Participation in National Programs by Smaller   70
 
      Controlled Affiliates    
 
           
Standard 10
  —   Other Standards for Controlled Affiliates Whose Primary    
 
      Business is Government Non-Risk   73
 
                 Standard 10(A): Organization and Governance   74
 
                 Standard 10(B): Financial Responsibility   75
 
                 Standard 10(C): Reports and Records   77
 
           
Standard 11
  —   Participation in Electronic Claims Routing Process   80
 
           
Standard 12
  —   Participation in Master Business Associate Agreement by Smaller    
 
      Controlled Affiliate Licensees.   82
 
           
Attachment I
  —   Required Report and Reporting Performance Measures   83
 
           
Attachment II
  —   Clarification of Requirements for Controlled Affiliates’ Annual Actuarial
   
 
      Certification   85
 
           
Attachment III
  —   Guaranty Association Alternatives & Evaluation Criteria   87
 
           
Attachment IV
  —   Required Performance Reports and Certifications    
 
      Schedule For Larger Controlled Affiliates   90
 
           
Attachment V
  —   Sanction Protocols - Reports and Records   92
 
           
Attachment VI
  —   Required Performance Reports and Certifications Schedule    
 
      For Risk-Assuming Workers’ Compensation Affiliates   93
 
           
Attachment VII
  —   Definition of “Local Net Revenue” & “Combined Local Net Revenue”   94
 
           
Attachment VIII
  —   Required Performance Reports and Certifications Schedule    
 
      For Controlled Affiliates Whose Primary Business is Government Non-Risk  
98

3



--------------------------------------------------------------------------------



 



GUIDELINES TO ADMINISTER
THE CONTROLLED AFFILIATE LICENSE AGREEMENTS
AND STANDARDS
Table of Contents
March 2007
Page 3 of 3

              Description           Page  
 
           
Attachment IX
  —   Business Associate Agreement For Blue Cross and Blue Shield Licensees   99

4



--------------------------------------------------------------------------------



 



GUIDELINES TO ADMINISTER
THE CONTROLLED AFFILIATE LICENSE AGREEMENTS AND STANDARDS
Preamble
March 2007
The following Guidelines were developed as a method for assisting the Plan
Performance and Financial Standards Committee (PPFSC) in evaluating compliance
with the Controlled Affiliate License and the applicable License Standards.
In developing the Guidelines, the following framework was used:

•   Guidelines allow start-up operations to qualify for Licensure;   •  
Guidelines provide an objective, measurable test of compliance with each License
Standard; and   •   Guidelines define compliance with Standards at an acceptable
level of performance, not at a target performance level.

To qualify for a License, the applicant Controlled affiliate must be found in
compliance with the applicable License Standards and the terms of the Controlled
Affiliate License Agreement(s). In determining whether to grant a license to a
Controlled Affiliate that meets the standards of paragraph 2E(1) but not 2E(2)
of the Blue Cross or Blue Shield Controlled Affiliate License Agreement, the
Blue Cross and Blue Shield Association (“BCBSA”) shall consider whether the
grant of the Controlled Affiliate License is likely to enhance the value of the
Licensed Marks and Name, which review shall include, but not be limited to,
consideration of the following criteria:

  -   The owners or persons or entities with authority to select or appoint
members or board members (other than the Plan or Plans), directors, officers,
and proposed management team of the applicant must demonstrate that they possess
the character and qualifications to operate the business in a manner which will
enhance the value of the Licensed Marks and Name.     -   The applicant must
submit a business plan based on realistically- attainable objectives which
indicate that it will operate its business in a manner which will enhance the
value of the Licensed Marks and Name.     -   The applicant must make a full
disclosure to BCBSA of all of the terms of any proposed transaction with its
owners or persons or entities with authority to select or appoint members or
board members of the Controlled Affiliate (other than a Plan or Plans), or their
Controlled Affiliates, including purchase, lease, employment, consulting or
other financial arrangements with the applicant or its officers, directors,
employees, or members.

5



--------------------------------------------------------------------------------



 



GUIDELINES TO ADMINISTER
THE CONTROLLED AFFILIATE LICENSE AGREEMENTS AND STANDARDS
Preamble, continued
March 2007

  -   The applicant, if licensed, would not be in violation of any provisions of
the Bylaws, Controlled Affiliate License Agreements, Controlled Affiliate
License Standards or accompanying Guidelines and would not be subject to
monitoring under the Plan Performance Response Process due to its financial
status, based on its fiscal quarter most recently ended.

The Plan shall notify BCBSA of any proposed change, including percentage
changes, in ownership or in the appointment or selection authority of members or
board members of a Controlled Affiliate, at which time BCBSA may conduct a
review to determine continuing compliance with these criteria, provided that as
to publicly traded Controlled Affiliates this requirement applies only if the
change affects a person or entity that owns at least 5% of the Controlled
Affiliate’s stock before or after the change.
PPFSC may recommend to the BCBSA Board of Directors new guidelines or changes to
existing guidelines from time to time. Such new or revised guidelines shall not
become effective, however, unless and until the Board of Directors approves
them.
PPFSC does not have the authority to grant or terminate a Controlled Affiliate
License. PPFSC is responsible for making the initial determination about a
Licensee’s or potential Licensee’s compliance with the License Agreement(s) and
Standards. Based on that determination, PPFSC makes a recommendation to the
Board of Directors of BCBSA, which may accept, reject or modify PPFSC’s
recommendation. The Board of Directors may decide to terminate the License at
any time if a Licensed Controlled Affiliate is found not to be in compliance
with the License Agreement(s) and/or Standards. The Licensed Controlled
Affiliate is at all times bound to follow BCBSA’s Board-adopted service mark use
regulations.
A Regular Member Plan that operates as a “Shell Holding Company” is defined as
an entity that assumes no underwriting risk and has less than 1% of the
consolidated enterprise assets (excludes investments in subsidiaries) and less
than 5% of the consolidated enterprise net general and administrative expenses.
A Regular Member Plan that operates as a “Hybrid Holding Company” is defined as
an entity that assumes no underwriting risk and has either more than 1% of the
consolidated enterprise assets (excludes investments in subsidiaries) or more
than 5% of the consolidated enterprise net general and administrative expenses.

6



--------------------------------------------------------------------------------



 



Attachment I
STANDARDS FOR LICENSED CONTROLLED AFFILIATES
As described in Preamble section of Exhibit A to the Affiliate License
Agreement, each controlled affiliate seeking licensure must answer four
questions. Depending on the controlled affiliate’s answers, certain standards
apply:
1. What percent of the controlled affiliate is controlled by the parent Plan?

           
More than 50%
    50%   100% and Primary Business is
 
        Government Non-Risk
 
         
ò
    ò   ò
 
         
Standard 1A, 4
    Standard 1B, 4    
 
        Standard 4*,10A

*   Applicable only if using the names and marks.

IN ADDITION,
2. Is risk being assumed?



                     
 
  Yes           No    
 
                   
÷
  ò   ø   ÷   ò   ø
 
                   
Controlled Affiliate
  Controlled Affiliate   Controlled Affiliate   Controlled Affiliate  
Controlled Affiliate   Controlled
underwrites any
  comprises < 15%   comprises > 15%   comprises < 15%   comprises > 15%  
Affiliate’s Primary
indemnity portion
  of total member   of total member   of total member   of total member  
Business is
of workers’
  enrollment of Plan   enrollment of Plan   enrollment of Plan   enrollment of
Plan   Government Non-
compensation
  and its licensed   and its licensed   and its licensed   and its licensed  
Risk
insurance
  affiliates, and does   affiliates, and does   affiliates   affiliates     ò  
not underwrite the   not underwrite the            
Standards 7A-7E, 12
  indemnity portion of   indemnity portion of   ò   ò   ò

  workers’   workers’            
 
  compensation   compensation       Standard 6H   Standard 10B
 
  insurance   insurance            
 
  ò   ò            
 
  Standard 2   Standard 6H   Standard 2        
 
  (Guidelines 1.1,1.2)       (Guidelines 1.1,1.3)        
 
  and Standard 11       and Standard 11        

IN ADDITION,
3. Is medical care being directly provided?

       
Yes
    No
 
     
ò
    ò
 
     
Standard 3A
    Standard 3B

IN ADDITION,
4. If the controlled affiliate has health or workers’ compensation
administration business, does such business comprise 15% or more of the total
member enrollment of Plan and its licensed controlled affiliates?



                 
Yes
          No     ò   ÷   ÷   ò   ø
Standards 6A-6J
  Controlled Affiliate   Controlled Affiliate is   Controlled Affiliate is not a
  Controlled Affiliate’s
 
  is not a former   a former primary   former primary licensee   Primary
Business is
 
  primary licensee   licensee   and does not elect to   Government Non-Risk
 
  and elects to       participate in BCBSA    
 
  participate in   ò   national programs   ò
 
  BCBSA national       ò    
 
  programs            
 
             
 
  Standards 5,8,9B,12   Standards
5,8,9A,11,12   Standards 5,8,12   Standards 8, 10(C),12

7



--------------------------------------------------------------------------------



 



Standard 1(A) — Organization and Governance
1A.) The Standard for more than 50% Plan control is:
A Controlled Affiliate shall be organized and operated in such a manner that a
licensed Plan or Plans authorized to use the Licensed Marks in the Service Area
of the Controlled Affiliate pursuant to separate License Agreement(s) with
BCBSA, other than such Controlled Affiliate’s License Agreement(s), (the
“Controlling Plan(s)”), have the legal authority, directly or indirectly through
wholly-owned subsidiaries:

A.   to select members of the Controlled Affiliate’s governing body having more
than 50% voting control thereof; and   B.   to prevent any change in the
articles of incorporation, bylaws or other establishing or governing documents
of the Controlled Affiliate with which the Controlling Plan(s) do(es) not
concur; and   C.   to exercise control over the policy and operations of the
Controlled Affiliate.

In addition, a Plan or Plans directly or indirectly through wholly-owned
subsidiaries shall own more than 50% of any for-profit Controlled Affiliate.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   A “Controlling Plan” is a Plan that holds a Primary License with BCBSA
to use the Service Marks in the Service Area of the Controlled Affiliate.    
1.2   Controlling Plan(s) directly or indirectly through wholly-owned
subsidiaries must: (a) have the legal authority to select members of the
Controlled Affiliate’s governing body having more than 50% of the voting control
thereof; and (b) have the legal authority to prevent any change in the articles
of incorporation, bylaws or other establishing or governing documents of the
Controlled Affiliate with which such Plan(s) do(es) not concur; and (c) have the
legal authority to exercise control over the policy and operations of the
Controlled Affiliate.

8



--------------------------------------------------------------------------------



 



Standard 1(A) — Organization and Governance

  1.3   In the case of a for-profit Controlled Affiliate, Controlling Plan(s) or
other Plans licensed to use the Blue Cross and/or Blue Shield Marks by BCBSA
must hold directly or indirectly through wholly-owned subsidiaries more than 50%
ownership of the Controlled Affiliate.     1.4   If the controlled affiliate has
members with the authority to nominate, elect, or remove any board member or
amend or recommend revisions to articles of incorporation, bylaws, or other
governing documents, the Controlled Affiliate shall be considered noncompliant
if more than 50% of the voting control of the Controlled Affiliate resides in
members that are, or are selected, appointed, or designated by, or are employed
by, or are officers or directors of, or have a direct or indirect financial
interest in:

  1.4.a   persons or entities with the authority to select or appoint members of
the controlled affiliate (other than a licensee of BCBSA or an entity controlled
by a licensee);     1.4.b   Affiliates and Associates (as defined in Rule 12b-2
under the Securities Exchange Act of 1934 and other than a licensee of BCBSA or
an entity controlled by a licensee) of the persons or entities described in
1.4.a; or     1.4.c   other persons or entities (other than a licensee of BCBSA
or an entity controlled by a licensee) that provide goods or services to a
person or entity described in 1.4.a.

Direct or indirect financial interest excludes stock holdings of under 5% in a
publicly traded company.

  1.5   An affiliate shall be considered noncompliant if more than 50% of the
voting control of the affiliate’s board resides in board members who are, or are
selected, appointed, or designated by, or are employed by, or are officers or
directors of, or have a direct or indirect financial interest in:

  1.5.a   owners, or persons or entities with the authority to select or appoint
board members of the affiliate (other than a licensee of BCBSA or an entity
controlled by a licensee);     1.5.b   Affiliates and Associates (as defined in
Rule 12b-2 under the Securities Exchange Act of 1934 and other than a licensee
of BCBSA or an entity controlled by a licensee) of the persons or entities
described in 1.5.a; or     1.5.c   other persons or entities (other than a
licensee of BCBSA or an entity controlled by a licensee) that provide goods or
services to a person or entity described in 1.5.a.

9



--------------------------------------------------------------------------------



 



Standard 1(A) — Organization and Governance, continued
Direct or indirect financial interest excludes stock holdings of under 5% in a
publicly traded company.

2.   Guidelines Subject to Mediation/Arbitration

  2.1   None

3.   Guidelines Subject to Sanctions

  3.1   None

10



--------------------------------------------------------------------------------



 



Standard 1(B) — Organization and Governance
1B.) The Standard for 50% Plan control is:
A Controlled Affiliate shall be organized and operated in such a manner that a
licensed Plan or Plans authorized to use the Licensed Marks in the Service Area
of the Controlled Affiliate pursuant to separate License Agreement(s) with
BCBSA, other than such Controlled Affiliate’s License Agreement(s), (the
“Controlling Plan(s)”), have the legal authority, directly or indirectly through
wholly-owned subsidiaries:

A.   to select members of the Controlled Affiliate’s governing body having not
less than 50% voting control thereof; and   B.   to prevent any change in the
articles of incorporation, bylaws or other establishing or governing documents
of the Controlled Affiliate with which the Controlling Plan(s) do(es) not
concur; and   C.   to exercise control over the policy and operations of the
Controlled Affiliate at least equal to that exercised by persons or entities
(jointly or individually) other than the Controlling Plan(s).

Notwithstanding anything to the contrary in A through C hereof, the Controlled
Affiliate’s establishing or governing documents must also require written
approval by the Controlling Plan(s) before the Controlled Affiliate can:

  •   change the geographic area in which it operates     •   change its legal
and/or trade names     •   change any of the types of businesses in which it
engages     •   create, or become liable for by way of guarantee, any
indebtedness, other than indebtedness arising in the ordinary course of business
    •   sell any assets, except for sales in the ordinary course of business or
sales of equipment no longer useful or being replaced     •   make any loans or
advances except in the ordinary course of business     •   enter into any
arrangement or agreement with any party directly or indirectly affiliated with
any of the owners or persons or entities with the authority to select or appoint
members or board members of the Controlled Affiliate, other than the Plan or
Plans (excluding owners of stock holdings of under 5% in a publicly traded
Controlled Affiliate)     •   conduct any business other than under the Licensed
Marks and Name

11



--------------------------------------------------------------------------------



 



Standard 1(B) — Organization and Governance, continued

  •   take any action that any Controlling Plan or BCBSA reasonably believes
will adversely affect the Licensed Marks and Name.

In addition, a Plan or Plans directly or indirectly through wholly-owned
subsidiaries shall own at least 50% of any for-profit Controlled Affiliate.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   A “Controlling Plan” is a Plan that holds a Primary License with BCBSA
to use the Service Marks in the Service Area of the Controlled Affiliate.    
1.2   Controlling Plan(s) must directly or indirectly through wholly-owned
subsidiaries: (a) have the legal authority to select members of the Controlled
Affiliate’s governing body having not less than 50% voting control thereof; and
(b) have the legal authority to prevent any change in the articles of
incorporation, bylaws or other establishing or governing documents of the
controlled affiliate with which the Controlling Plan(s) do(es) not concur; and
(c) have the legal authority to exercise control over the policy and operations
of the Controlled Affiliate at least equal to that exercised by persons or
entities (jointly or individually) other than the Controlling Plan(s).     1.3  
Notwithstanding anything to the contrary above, the Controlled Affiliate’s
establishing or governing documents must also require the written approval by
the Controlling Plan(s) before the Controlled Affiliate can:

  1.3.a   change the geographic area in which it operates     1.3.b   change its
legal and/or trade names     1.3.c   change any of the types of businesses in
which it engages     1.3.d   create, or become liable for by way of guarantee,
any indebtedness, other than indebtedness arising in the ordinary course of
business     1.3.e   sell any assets, except for sales in the ordinary course of
business or sales of equipment no longer useful or being replaced     1.3.f  
make any loans or advances except in the ordinary course of business     1.3.g  
enter into any arrangement or agreement with any party directly or indirectly
affiliated with any of the owners or persons or entities with the authority to
select or appoint members or board members of the Controlled Affiliate, other
than the Plan or Plans (excluding owners

12



--------------------------------------------------------------------------------



 



Standard 1(B) — Organization and Governance, continued
     of stock holdings of under 5% in a publicly traded Controlled Affiliate)

  1.3.h   conduct any business other than under the Licensed Marks and Names    
1.3.i   take any action that any Controlling Plan or BCBSA reasonably believes
will adversely affect the Licensed Marks and Name.

  1.4   In the case of a for-profit Controlled Affiliate, Controlling Plan(s) or
other Plans licensed to use the Blue Cross and/or Blue Shield Marks by BCBSA
must hold directly or indirectly through wholly-owned subsidiaries at least 50%
ownership of the Controlled Affiliate.     1.5   If the controlled affiliate has
members with the authority to nominate, elect, or remove any board member or
amend or recommend revisions to articles of incorporation, bylaws, or other
governing documents, the controlled affiliate shall be considered noncompliant
if more than 50% of the voting control of the controlled affiliate resides in
members that are, or are selected, appointed, or designated by, or are employed
by, or are officers or directors of, or have a direct or indirect financial
interest in:

  1.5.a   persons or entities with the authority to select or appoint members of
the controlled affiliate (other than a licensee of BCBSA or an entity controlled
by a licensee);     1.5.b   Affiliates and Associates (as defined in Rule 12b-2
under the Securities Exchange Act of 1934 and other than a licensee of BCBSA or
an entity controlled by a licensee) of the persons or entities described in
1.5.a; or     1.5.c   other persons or entities (other than a licensee of BCBSA
or an entity controlled by a licensee) that provide goods or services to a
person or entity described in 1.5.a.

      Direct or indirect financial interest excludes stock holdings of under 5%
a publicly traded company.     1.6   An affiliate shall be considered
noncompliant if more than 50% of the voting control of the affiliate’s board
resides in board members who are, or are selected, appointed, or designated by,
or are employed by, or are officers or directors of, or have a direct or
indirect financial interest in:

  1.6.a   owners, or persons or entities with the authority to select or appoint
board members of the affiliate (other than a licensee of BCBSA or an entity
controlled by a licensee);

13



--------------------------------------------------------------------------------



 



Standard 1(B) — Organization and Governance, continued

  1.6.b   Affiliates and Associates (as defined in Rule 12b-2 under the
Securities Exchange Act of 1934 and other than a licensee of BCBSA or an entity
controlled by a licensee) of the persons or entities described in 1.6.a; or    
1.6.c   other persons or entities (other than a licensee of BCBSA or an entity
controlled by a licensee) that provide goods or services to a person or entity
described in 1.6.a.

Direct or indirect financial interest excludes stock holdings of under 5% a
publicly traded company.

2.   Guidelines Subject to Mediation/Arbitration

  2.1   None

3.   Guidelines Subject to Sanctions

  3.1   None

14



--------------------------------------------------------------------------------



 



Standard 2 — Financial Responsibility
The Standard is:
A controlled affiliate shall be operated in a manner that provides reasonable
financial assurance that it can fulfill all of its contractual obligations to
its customers. If a risk-assuming controlled affiliate ceases operations for any
reason, Blue Cross and/or Blue Shield Plan coverage will be offered to all
controlled affiliate subscribers without exclusions, limitations or conditions
based on health status. If a nonrisk-assuming controlled affiliate ceases
operations for any reason, the sponsoring Plan(s) will provide for services to
its (their) customers. The requirements of the preceding two sentences shall
apply to all lines of business unless a line of business is specifically
exempted from the requirement(s) by the BCBSA Board of Directors.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   Compliance for all smaller controlled affiliate licensees, except those
subject to Standard 7, is based on:

  1.1.a   Accounting records maintained on an accrual basis subject. A
controlled affiliate shall file an annual certified audit report with BCBSA if
the controlled affiliate is required to file such a report with its domicilary
State Insurance Department. If no such requirement is in force and the
controlled affiliate is a risk-assuming entity, the controlled affiliate is not
required to submit an annual certified audit report with BCBSA provided the
controlled affiliate’s SAP reserve (or equivalent net worth) is disclosed
separately in the primary licensee’s annual certified audit report for the same
period. If the controlled affiliate is a nonrisk assuming entity, an annual
certified audit report is not required.

  1.1a(i)   If the certified audit is required by the State Insurance
Department, the independent financial statement opinion included in the
controlled affiliate’s annual audit report shall not express doubts as to the
licensee’s ability to continue as a going concern. The annual audit is to be
performed by an independent CPA firm acceptable to PPFSC; and

  1.1.b   An appropriate conversion/service agreement from the sponsoring
Plan(s) unless a line of business is specifically exempted from the
requirement(s) by the BCBSA Board of Directors. In situations where the parent
and controlled affiliate prefer, the parent and controlled affiliate may, upon
the agreement of BCBSA, provide alternative protections; and

  1.1b(i)   BCBSA Board approved exemptions under Guideline 1.1.b included all
types of Part C Medicare Advantage programs, Part D Medicare Prescription Drug
Plans, Title XXI State Children’s Health Insurance Program (SCHIP) and all types
of Title XIX Medicaid programs.

15



--------------------------------------------------------------------------------



 



Standard 2 — Financial Responsibility, continued

  1.1.c   The controlled affiliate and Sponsoring Plan(s) certifying to BCBSA
that the Sponsoring Plan(s) guarantees to the full extent of its (their) assets,
all of the contractual and financial obligations of the controlled affiliate to
its customers. In situations where such a guaranty is not permitted by
regulation or statute, or where the parent and controlled affiliate prefer, the
parent and controlled affiliate may, upon agreement of BCBSA, provide
alternative protections which may include, but are not limited to, the “Payment
of Claims Liabilities — Alternative Mechanisms” enumerated in Attachment III
(Guaranty Association Alternatives & Evaluation Criteria).

Noncompliance with Guideline 1.1 will result in the termination of the License
pursuant to paragraph 7(C) of the License Agreement.

  1.2   Compliance for a risk-assuming smaller controlled affiliate that does
not underwrite the indemnity portion of workers’ compensation insurance, in
addition to Guideline 1.1 is based on:

  1.2.a   For a controlled affiliate at greater than 50% Plan ownership:

  1.2a(i)   A net worth (SAP equivalent) of at least its “ Health Risk Based
Capital (HRBC) Authorized Control Level (ACL) after co-variance” as defined by
the NAIC and hereinafter referred to as “Authorized Control Level.”
Notwithstanding a Controlled Affiliate’s HRBC level, a Controlled Affiliate
shall maintain its SAP reserve (or equivalent net worth) at or above the minimum
reserve (or net worth level) established by each state in which it is domiciled
and/or operates or if there is no state minimum, $3.0 million. The following
exception exists for transition purposes:

  1.2a(i)(1)   Controlled Affiliates are required to maintain a net worth (SAP
equivalent) of at least their Authorized Control Level, the state minimum, or if
there is no state minimum, $3.0 million.     1.2a(i)(2)   Compliance with this
requirement may also be met if the state regulatory authority, in lieu of a
capital infusion, has accepted a written financial guarantee, which
contractually obligates the sponsoring Plan(s) for the financial commitments of
the controlled affiliate, and the situation meets the following criteria:

  A   the amount of such guarantee is at least equal to 150% of the unpaid claim
liabilities of the controlled affiliate; and     B   the Plan’s SAP reserve is
at least equal to or greater than 600% of the Plan’s Authorized Control Level.

  1.2.b   For a controlled affiliate at 50% Plan ownership:

16



--------------------------------------------------------------------------------



 



Standard 2 — Financial Responsibility, continued

  1.2b(i)   As of 12/31/99 and thereafter, a net worth (SAP equivalent) equal to
the greater of its Authorized Control Level, the state minimum or $3.0 million;
and liquidity (standard BCBSA definition) equal to the greater of $3.0 million
or .5 months of claims and administrative expenses.

  1.2b (i)(1)   Controlled Affiliates are required to maintain net worth (SAP
equivalent) equal to the greater of its Authorized Control Level, the state
minimum or $3.0 million. In all cases, Controlled Affiliates are required to
comply with the minimum liquidity (standard BCBSA definition) requirement equal
to the greater of $3.0 million or .5 months of claims and administrative
expenses.

  1.2.c   If a controlled affiliate is licensed as a life insurer or property
and casualty insurer in the states where it does business, it must have a SAP or
equivalent net worth that is the higher of:

  1.2.c(i)   an amount exceeding the “Authorized Control Level” as defined in
the NAIC’s Risk-Based Capital (RBC) for Insurers Model Act; or     1.2.c(ii)  
if the state has not adopted the NAIC’s Risk-Based Capital (RBC) for Insurers
Model Act, the minimum statutory reserve requirement of the state in which the
life insurance company is domiciled

  1.2.d   Each controlled affiliate also is required to submit evidence of
adequate accounting for loss reserves, actuarial liabilities and related items
as annually certified by a qualified actuary pursuant to a review process
acceptable to PPFSC (See Attachment II; Note: Each licensee is required to
submit a separate certification).

Noncompliance with Guideline 1.2 will result in the termination of the License
pursuant to paragraph 7(C) of the License Agreement.

  1.3   Compliance for a nonrisk-assuming smaller controlled affiliate in
addition to 1.1 is based on:

  1.3.a   A net worth of at least 8.33% of annual net operating expenses.

Noncompliance with Guideline 1.3 will result in the termination of the License
pursuant to paragraph 7(C) of the License Agreement.

2.   Guidelines Subject to Mediation/Arbitration

17



--------------------------------------------------------------------------------



 



Standard 2 — Financial Responsibility, continued

  2.1   None

3.   Guidelines Subject to Sanctions

  3.1   None

18



--------------------------------------------------------------------------------



 



Standard 3(A) — State Licensure/Certification

3A.)   The Standard for a controlled affiliate that employs, owns or contracts
on a substantially exclusive basis for medical services is:

A controlled affiliate shall maintain appropriate and unimpaired licensure and
certifications.
Determination of Compliance:

1.   Hospitals shall have Joint Commission on Accreditation of Healthcare
Organizations certification of at least the partial level; and   2.   Physicians
shall hold applicable current state licenses; and   3.   All other providers
shall have applicable current state licenses; and   4.   Licensee shall obtain
liability insurance or otherwise provide financial arrangements to protect
against liability from its operations in an amount and form approved by BCBSA.
BCBSA shall be named as an additional insured and be named as an indemnitee
under such financial arrangements, and licensee shall supply a certificate of
insurance or evidence of the financial arrangement demonstrating that BCBSA is
an additional insured or indemnitee under the financial arrangements. Liability
insurance or financial arrangements shall not be modified by the licensee or
canceled without prior sixty (60) days written notice to BCBSA, or less if
required by the insurer to the Licensee; and   5.   A controlled affiliate shall
be in good standing with the state (or states) in which it operates; and   6.  
Where applicable, indemnity claims adjusters shall maintain current state
certification.

Noncompliance with Standard 3A by a smaller controlled affiliate will result in
the termination of the License pursuant to paragraph 7(C) of the License
Agreement. For a larger controlled affiliate, noncompliance will result in
initiation of mediation/dispute resolution process pursuant to paragraph 7(D) of
the License Agreement.

19



--------------------------------------------------------------------------------



 



Standard 3(B) — State Licensure/Certification

3B.)   The Standard for a controlled affiliate that does not employ, own or
contract on a substantially exclusive basis for medical services is:

A controlled affiliate shall maintain appropriate and unimpaired licensure and
certifications.
Determination of Compliance:

1.   A controlled affiliate shall be in good standing with the state (or states)
in which it operates; and   2.   Where applicable, indemnity claims adjusters
shall maintain current state certification.

Noncompliance with Standard 3B by a smaller controlled affiliate will result in
the termination of the License pursuant to paragraph 7(C) of the License
Agreement. For a larger controlled affiliate, noncompliance will result in
initiation of mediation/dispute resolution process pursuant to paragraph 7(D) of
the License Agreement.

20



--------------------------------------------------------------------------------



 



Standard 4 — Certain Disclosures
The Standard is:
A controlled affiliate shall make adequate disclosure in contracting with third
parties and in disseminating public statements of:

A.   the structure of the Blue Cross and Blue Shield System; and   B.   the
independent nature of every licensee; and   C.   the controlled affiliate’s
financial condition.

Determination of Compliance:

1.   A controlled affiliate that is in PPRP monitoring for financial reasons
shall disseminate to all providers, accounts, and direct pay subscribers (if
any) the descriptions contained in the approved disclosure brochure or other
document as set forth in the Brand Book; and

2.   A controlled affiliate that is in PPRP monitoring for financial reasons
shall disseminate to all providers, accounts, and direct pay subscribers (if
any) a summary of the controlled affiliate’s year-end audited balance sheet as
set forth in the Brand Book; and

3.   A controlled affiliate shall comply with the other disclosure requirements
as set forth in the Brand Book; and

4.   A controlled affiliate shall include the approved form contract disclosure
provisions in all written contracts with providers, accounts, and direct pay
subscribers (if any) as set forth in the Brand Book. If a state regulator
refuses to permit a controlled affiliate to add these provisions to any such
contract, and if the controlled affiliate provides written evidence of such
refusal, BCBSA shall not require the provisions in such contract and BCBSA shall
notify the regulator that the controlled affiliate has been relieved of
compliance for as long as the regulator prohibits compliance; and

5.   A controlled affiliate shall include on each subscriber ID card carrier or
mailer enclosed with or attached to a subscriber ID card the form disclosure
statement as set forth in the Brand Book; and

6.   A controlled affiliate shall provide information in such form as requested
by the Association demonstrating that the controlled affiliate is complying with
the above requirements.

Noncompliance with Standard 4 by a smaller controlled affiliate will result in
the termination of the License pursuant to paragraph 7(C) of the License
Agreement. For a larger controlled affiliate, noncompliance will result in
initiation of mediation/dispute resolution process pursuant to paragraph 7(D) of
the License Agreement.

21



--------------------------------------------------------------------------------



 



Standard 5 — Reports and Records for Certain Smaller Controlled Affiliates
For a smaller controlled affiliate that does not underwrite the indemnity
portion of workers’ compensation insurance, the Standard is:
A controlled affiliate and/or its licensed Plan(s) shall furnish, on a timely
and accurate basis, reports and records relating to these Standards and the
License Agreements between BCBSA and controlled affiliate.
Determination of Compliance:

1.   Compliance for all smaller Controlled Affiliates that do not underwrite the
indemnity portion of workers’ compensation insurance is based on:

  1.1   The timely submission of accurate and complete reports as required by
the BCBSA Board of Directors (see Attachment I), to include indication of
compliance with the License Agreements, as interpreted in the Brand Book; and  
  1.2   Mandatory reporting to BCBSA of any untoward events associated with the
controlled affiliate, such as malpractice suits or other legal/financial events
that would materially affect controlled affiliate operations and/or performance;
and     1.3   The controlled affiliate and sponsoring Licensed Plan(s):

  1.3.a   agreeing upon request by BCBSA to an examination; and     1.3.b  
providing access to requested staff and/or documentation.

2.   Noncompliance for smaller Controlled Affiliates is a result of the
following:

  2.1   Reporting — substantial incompleteness and/or inaccuracy and/or lateness
and/or nonsubmission of required reports as described in Attachment I; or    
2.2   Examination — failure to comply with any one of the examination issues; or
    2.3   Untoward Events — failure to report timely and accurately events
materially affecting the controlled affiliate; and     2.4   BCBSA management,
after contact with Plan management, concludes that compliance is not likely to
be reached, given existing controlled affiliate/Plan efforts.

Noncompliance with Standard 5 will result in termination of the License pursuant
to paragraph 7(C) of the License Agreement.

22



--------------------------------------------------------------------------------



 



Standard 6 — Other Standards for Larger Controlled Affiliates
Standards 6(A) — (J) that follow apply to larger Controlled Affiliates.

23



--------------------------------------------------------------------------------



 



Standard 6(A): Board of Directors
The Standard is:
A controlled affiliate Governing Board shall act in the interest of its
Corporation in providing cost-effective health care services to its customers. A
controlled affiliate shall maintain a governing Board, which shall control the
controlled affiliate, composed of a majority of persons other than providers of
health care services, who shall be known as public members. A public member
shall not be an employee of or have a financial interest in a health care
provider, nor be a member of a profession which provides health care services.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   None

2.   Guidelines Subject to Mediation/Arbitration

  2.1   The controlled affiliate’s Board shall be composed of a majority of
members (greater than 50% of the total) who are:

  2.1.a   public members*; and     2.1.b   not, in any combination, a
controlling faction of the controlled affiliate’s Board with a common interest
in any business, governmental, lobbying, or other organized group or entity,
excluding Plan directors.

 

*   A “public member” excludes any person who:

  •   is engaged or has engaged at any time in the practice of a health care
profession (other than an employee of the Plan);     •   is a director, officer,
partner or employee of an organization that primarily sells health care services
(other than the Plan or an organization controlled by the Plan); or     •   is a
director, officer, partner or employee of an organization of health care
providers; or     •   has direct or indirect beneficial interest of more than
five percent of the equity of an organization that sells or delivers health care
services.

24



--------------------------------------------------------------------------------



 



Standard 6(A): Board of Directors, continued

  2.2   Notwithstanding anything in this Paragraph 2.2, a controlled affiliate
in violation of Paragraph 2.1 of these Guidelines shall be subject to immediate
termination.     2.3   The controlled affiliate CEO or Corporate Secretary must
certify to the PPFSC that the triennial BCBSA license compliance letter
(including the controlled affiliate’s licensure status, a copy of the Licensure
Standards and Guidelines, a report of the controlled affiliate’s licensure
status by Standard, and PPFSC comments or concerns, if any, about the controlled
affiliate’s compliance with the License Agreements and Standards), has been
distributed to all controlled affiliate Board Members. Such certification may be
in the form of the minutes of the controlled affiliate Board meeting or other
documentation demonstrating timely compliance with the distribution requirement.

  2.3.a   Controlled Affiliates, as deemed appropriate by the PPFSC, may be
required to respond to an annual BCBSA controlled affiliate licensure
information request, which will result in an annual BCBSA license compliance
letter sent to the controlled affiliate’s CEO. Controlled Affiliates included in
the Plan Performance Response Process** will be required to respond to an annual
BCBSA controlled affiliate licensure information request, which will result in
an annual BCBSA license compliance letter sent to the controlled affiliate’s
CEO.

3.   Guidelines Subject to Sanctions

  3.1   None

25



--------------------------------------------------------------------------------



 



Standard 6(B): Responsiveness to Customers
The Standard is:
A controlled affiliate shall be operated in a manner responsive to customer
needs and requirements.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   None

2.   Guidelines Subject to Mediation/Arbitration

  2.1   None

3.   Guidelines Subject to Sanctions

  3.1   A Controlled Affiliate shall maintain enrollment performance of not
worse than declines of 8% in one year and 20% over three years for “total Blue
members”1 of the Controlled Affiliate Licensee and its Blue affiliates excluding
Life Insurance and Charitable Foundation affiliates.     3.2   Effective
1/1/2004, the Primary Licensees will collect and report MTM Direct Measures data
and Service Performance Scorecard data for each Geographic Market and on an
enterprise basis for all licensed affiliates with branded health business to
BCBSA.

 

(1)   Total Blue Members is defined as total hospital and medical/surgical
members, excluding freestanding, as reported by Licensees to BCBSA.

26



--------------------------------------------------------------------------------



 



Standard 6(B): Responsiveness to Customers, continued
Sanctions:
A controlled affiliate’s Board shall be notified of the controlled affiliate’s
noncompliance with the thresholds relating to enrollment and service performance
in the BCBSA license compliance letter as required under Standard 6A: Board of
Directors.

27



--------------------------------------------------------------------------------



 



Standard 6(C): Participation in National Programs
The Standard is:
A controlled affiliate shall effectively and efficiently participate in each
national program as from time to time may be adopted by the Member Plans for the
purposes of providing portability of membership between the licensees and ease
of claims processing for customers receiving benefits outside of the controlled
affiliate’s Service Area.
Such programs are applicable to licensees, and include:

A.   Transfer Program;   B.   BlueCard Program;   C.   Inter-Plan Teleprocessing
System (ITS);   D.   Electronic Claims Routing Process;   E.   National Account
Programs, effective January 1, 2002;   F.   Business Associate Agreement for
Blue Cross and Blue Shield Licensees, effective April 14, 2003; and   G.  
Inter-Plan Medicare Advantage Program.

Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   None

2.   Guidelines Subject to Mediation/Arbitration

  2.1   BlueCard Program and ITS — A controlled affiliate shall fully
participate in ITS and the BlueCard Program through compliance with all BlueCard
Program Policies and Provisions and all applicable Inter-Plan Programs Policies
and Provisions, unless an exemption has been granted by the Inter-Plan Programs
Committee (IPPC) in accordance with those Policies and Provisions.

  2.1.a   Compliance determined by periodic reviews or audits and by reviews
initiated by evidence of problems.     2.1.b   Mediation/Arbitration shall be
commenced only upon a finding by IPPC that such action is warranted and a
referral of the matter from IPPC to the PPFSC and the BCBSA Board of Directors
for their action.  

28



--------------------------------------------------------------------------------



 



Standard 6(C): Participation in National Programs, continued

  2.2   Electronic Claims Routing Process — A Controlled Affiliate shall fully
participate in the Electronic Claims Routing Process through compliance with all
Electronic Claims Routing Process Policies and Provisions and all applicable
Inter-Plan Programs Policies and Provisions.

  2.2.a   Compliance determined by periodic reviews or audits and by reviews
initiated by evidence of problems.     2.2.b    Mediation/Arbitration shall be
commenced only upon a finding by IPPC that such action is warranted and a
referral of the matter from IPPC to PPFSC and the BCBSA Board of Directors for
their action.

  2.3   National Account Programs — Effective January 1, 2002, a controlled
affiliate shall fully participate in the National Account Programs through
compliance with all National Account Program Policies and Provisions and all
applicable Inter-Plan Programs Policies and Provisions.

  2.3.a    Compliance determined by periodic reviews or audits and by reviews
initiated by evidence of problems.     2.3.b    Mediation/Arbitration shall be
commenced only upon a finding by IPPC that such action is warranted and a
referral of the matter from IPPC to PPFSC and the BCBSA Board of Directors for
their action.

  2.4   Business Associate Agreement for Blue Cross and Blue Shield Licensees —
A controlled affiliate shall fully comply with the terms and conditions of the
Business Associate Agreement for Blue Cross and Blue Shield Licensees
(Attachment IX).

  2.4.a    Compliance determined by certification of adherence to the terms and
conditions of the Business Associate Agreement for Blue Cross and Blue Shield
Licensees.     2.4.b    The Association shall commence Mediation/Arbitration or
intervene in a Mediation/Arbitration proceeding among Plans and/or controlled
affiliate licensees upon a finding by the Plan Performance and Financial
Standards Committee that such action is warranted and a referral of the matter
from PPFSC to the BCBSA Board of Directors for its action.

  2.5   Inter-Plan Medicare Advantage Program — A Controlled Affiliate shall
fully participate in the Inter-Plan Medicare Advantage Program through
compliance with all Inter-Plan Medicare Advantage Program Policies and
Provisions.

  2.5a    Compliance determined by periodic review or audits and by reviews
initiated by evidence of problems.

29



--------------------------------------------------------------------------------



 



Standard 6(C): Participation in National Programs, continued

  2.5b    Mediation/Arbitration shall be commenced only upon a finding by IPPC
that such action is warranted and a referral of the matter from IPPC to PPFSC
and the BCBSA Board of Directors for their action.

3.   Guidelines Subject to Sanctions

  3.1   Transfer Program — A controlled affiliate shall be in compliance with
the policies and procedures of the program and shall correct any items of
noncompliance. Compliance determined by annual controlled affiliate
certification of having appropriately followed program procedures to identify
and transfer non-resident direct pay and Medicare Supplemental subscribers, by
quarterly volume reporting, and by reviews initiated by evidence of problems.

    Sanctions:       A controlled affiliate’s Board shall be notified, if the
controlled affiliate’s performance is not in compliance with the above, in the
BCBSA license compliance letter, as required under Standard 6A: Board of
Directors.

30



--------------------------------------------------------------------------------



 



Standard 6(D): Financial Performance Requirements
The Standard is:
In addition to requirements under the national programs listed in Standard 6C:
Participation in National Programs, a controlled affiliate shall take such
action as required to ensure its financial performance in programs and contracts
of an inter-licensee nature or where BCBSA is a party.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   None

2.   Guidelines Subject to Mediation/Arbitration (Note: If this guideline is
applicable, Sponsoring Licensed Plan or Controlled Affiliate that has no
insurance or insurance administration operation may request, on an annual basis,
that the PPFSC not apply the requirements to such entity.)

  2.1   A Controlled Affiliate with SAP or equivalent reserve (net worth) of
less than 300% of its Authorized Control Level or liquidity for two consecutive
quarters of less than 1.5 months of underwritten claims and administrative
expenses (standard BCBSA definition) shall:

  2.1.a    Provide an irrevocable and unconditional letter of credit, or other
guarantee of payment satisfactory to BCBSA in an amount which shall be reset
quarterly equal to the controlled affiliate’s:

  2.1a(i)    Control/Home Plan liabilities as actuarially determined by BCBSA
using the respective controlled affiliate’s historical claim settlement patterns
and actuarial standards of practice for determining incurred health claim
liabilities for:

  (a)   The BlueCard Program;     (b)   The Electronic Claims Routing Process
(“ECRP”);     (c)   Other transactions settled in whole or in part through the
Central Financial Agency (“CFA”); and     (d)   National Account Service
Company, LLC (“NASCO”) transactions.

31



--------------------------------------------------------------------------------



 



Standard 6(D): Financial Performance Requirements, continued

      And

  2.1a(ii)   The controlled affiliate’s Participating/Host Plan liability
including gross variance settlements, as a result of modified pricing (under
BCBSA Inter-Plan Programs’ policies and provisions, including, but not limited
to, BlueCard Program Policies and Provisions or the equivalent), due
Control/Home Plans as actuarially determined by BCBSA.

  2.1.b   Provide NASCO, on a timely basis, with written authorization to
provide BCBSA with requested NASCO claims information used in connection with
the calculation under Paragraph 2.1a(i).     2.1.c   Provide each
Participating/Host Plan with an option to receive from the controlled affiliate,
as Control/Home Plan, an irrevocable and unconditional letter of credit or other
guarantee of payment acceptable to each such Participating/Host Plan for
Inter-Plan Programs’ liabilities occurring outside the CFA and NASCO.

  2.1c(i)   Each such guarantee shall be equal to the greater of:

  (a)   The controlled affiliate’s Control/Home Inter-Plan liabilities to each
such Participating/Host Plan, as certified by a qualified independent third
party acceptable to BCBSA; or     (b)   An amount as actuarially determined by
BCBSA.

  2.1c(ii)   The guarantee amount shall be reset quarterly based on the most
recent quarter and include:

  (a)   An estimate of average unpaid claims and administrative expenses due to
Participating /Host Plans, net of outstanding advances; and     (b)   An
estimate of financial settlements, outstanding through the current quarter, due
to each Participating/Host Plan.

  2.1.d   Distribute to Participating/Host Plans on a quarterly basis, any funds
owed for national account financial settlements. Any such actual distributions
can be used to offset funds set aside in accordance with 2.1a and 2.1b under
this Standard 6(D).

32



--------------------------------------------------------------------------------



 



Standard 6(D): Financial Performance Requirements, continued

  2.1.e   Provide to BCBSA, on a quarterly basis, a listing of national accounts
in which the controlled affiliate is involved (as Control/Home and
Participating/Host), identifying the national account and the controlled
affiliate’s role therein. For those accounts where the controlled affiliate is
acting as the Control/Home Plan, the controlled affiliate must also specify the
Participating/Host Plans in each national account syndicate. For any controlled
affiliate included in the Plan Performance Contingency Protocol (“PPCP”), that
controlled affiliate’s information will be distributed to the other members of
each national account syndicate.     2.1.f   For the Blue Quality Centers for
Transplant (“BQCT”) liabilities not settled in whole or in part through the CFA
or otherwise covered herein, the Home Plan must provide BCBSA with an
irrevocable and unconditional letter of credit, or other guarantee of payment
satisfactory to BCBSA, in an amount which shall be reset quarterly equal to the
greater of:

  2.1f(i)   An amount equal to the controlled affiliate’s number of BQCT
transplants completed for the prior twelve months times the most recent
estimated U.S. average billed charges per transplant as determined by Milliman
or such other actuarial firm chosen by BCBSA; or     2.1f(ii)   An amount as
actuarially determined by BCBSA.

  2.1.g    Waive any right to challenge the federal super-priority status held
by the controlled affiliate for the Federal Employee Program and Medicare
Part A.

3.   Guidelines Subject to Sanctions

  3.1   None

33



--------------------------------------------------------------------------------



 



Standard 6(E): Cooperation with Plan Performance Response Process
The Standard is:
A controlled affiliate shall cooperate with BCBSA’s Board of Directors and its
Plan Performance and Financial Standards Committee in the administration of the
Plan Performance Response Process and in addressing controlled affiliate
performance problems identified thereunder.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   None

2.   Guidelines Subject to Mediation/Arbitration

  2.1   A controlled affiliate shall provide BCBSA’s Board of Directors and
PPFSC with such data, action plans and access to the controlled affiliate Board
of Directors and on-site visits as required under the Plan Performance Response
Process (PPRP); and     2.2   A controlled affiliate shall promptly and
effectively address performance problems identified under the PPRP on a basis
which is consistent with the controlled affiliate’s responsibilities under the
PPRP as determined in the reasonable judgment of BCBSA’s Board of Directors and
its PPFSC.

3.   Guidelines Subject to Sanctions       None

34



--------------------------------------------------------------------------------



 



Standard 6(F): Independent Financial Rating
The Standard is:
A controlled affiliate shall obtain a rating of its financial strength from an
independent rating agency approved by BCBSA’s Board of Directors for such
purpose.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   None

2.   Guidelines Subject to Mediation/Arbitration

  2.1   Annually, a controlled affiliate shall receive a BCBSA-approved
financial strength rating provided, however: (1) each controlled affiliate that
is controlled by a Plan operating as a Shell Holding Company as defined in the
Preamble hereto is to maintain a separate financial strength rating; and
(2) each controlled affiliate that is controlled by a Plan operating as a Hybrid
Holding Company as defined in the Preamble hereto is required to maintain a
financial strength rating using the rating agency’s approved insurance Group
Rating Methodology. All of the foregoing ratings shall be from either Standard &
Poor’s, A.M. Best or Fitch, Inc.     2.2   Once a private rating has been
issued, the controlled affiliate is required to refrain from making public its
private rating* unless the controlled affiliate is compelled to do so by lawful
subpoena or other compulsory legal or regulatory process. If compelled to
release the information, the controlled affiliate is to inform BCBSA** of the
occurrence.

3.   Guidelines Subject to Sanctions

  3.1   None

 

*   This requirement does not relate to a public rating a Plan may receive from
Standard & Poor’s, A.M. Best or Fitch, Inc..   **   Inform:

Managing Director Brand Protection & Financial Services
Blue Cross and Blue Shield Association
225 North Michigan Avenue
Chicago, IL 60601

35



--------------------------------------------------------------------------------



 



Standard 6(G): Local and National Best Efforts
The Standard is:
Notwithstanding any other provision in the Plan’s License Agreement with BCBSA
or in this License Agreement, during each year, a controlled affiliate shall use
its best efforts to promote and build the value of the Blue Cross [applicable to
Blue Cross Licensees] and Blue Shield [applicable to Blue Shield Licensees]
Marks.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   None

2.   Guidelines Subject to Mediation/Arbitration

  2.1   At least 80% of the annual Combined Local Net Revenue of a controlled
affiliate attributable to health care plans and related services (hereafter
“Local Health Revenue”) offered within the designated Service Area must be sold,
marketed, administered or underwritten under the Licensed Marks and Names.    
2.2   At least 66-2/3% of the annual Combined National Net Revenue of the
Controlled Affiliate** attributable to health care plans and related services
(hereafter “National Health Revenue”) must be sold, marketed, administered or
underwritten under the Licensed Marks and Names. The percentage set forth in
this paragraph shall not be changed for at least 10 years from the date of
adoption of this paragraph.

  2.2a   If the Controlled Affiliate does not comply with the above National
Health Revenue percentage, then it may comply with this Guideline 2.2 by having
at least 66-2/3% of the annual Combined National Enrollment of the Controlled
Affiliate*** enrolled in health care plans and related services (hereafter
“National Health Enrollment”) sold, marketed, administered or underwritten under
the Licensed Marks and Names, provided that such the Controlled Affiliate was a
Licensee on the date this Guideline was adopted by the BCBSA Board of Directors.

  2.3   In administering this Standard, BCBSA will consider the legitimate
strategic interests of the controlled affiliate as embodied in its investments
made in reliance on regulations in effect prior to June 13, 1996 under this
Standard 6(G), including but not limited to the compliance exception for the
period prior to the calendar year beginning January 1, 1999.     2.4   “Net
Revenue” shall have the meaning ascribed to it in Attachment VII to these
Guidelines.

36



--------------------------------------------------------------------------------



 



Standard 6(G): Local and National Best Efforts, continued

  2.5   Nothing in these Guidelines or in the “Best Efforts” Standard shall
relieve BCBSA or any Plan or the controlled affiliate from the obligations
imposed under the License Agreement and/or any controlled affiliate License
Agreement or from the obligations to deal in good faith and fairly with each
other under the terms of the License Agreement and/or any controlled affiliate
License Agreement. These Guidelines may not be revised without the approval of
the Board of Directors.           Compliance with Local Best Efforts Standard

  2.6   In the event that a Controlled Affiliate acquires or takes control of
business through a purchase, merger or any other transaction that results in the
Controlled Affiliate, on a pro-forma basis, falling below the requirement in
Paragraph 2.1, the Controlled Affiliate shall:

  2.6a   Come into compliance with Paragraph 2.1 as described below.     2.6b  
Within 120 days from the closing date of the merger, purchase or transaction,
submit an action plan to BCBSA for PPFSC approval that identifies the steps the
Controlled Affiliate will take to come into compliance with Paragraph 2.1 as
soon as possible but in any event no later than 24 months after the date of the
PPFSC’s initial determination on the action plan, unless such time period is
extended by the PPFSC in accordance with Paragraph 2.11.

  2.6b(i)   The action plan (or amended action plan described below) is subject
to the approval of the PPFSC, such approval not to be unreasonably withheld. In
determining whether to approve a proposed action plan, the PPFSC shall consider
the need to avoid harm to the Blue Brands and other Controlled Affiliates or
Plans, the need for prompt compliance, the likelihood of serious disruption or
harm to the business of the Controlled Affiliate proposing the action plan and
regulatory constraints, together with any other relevant factors. Once submitted
to BCBSA, the action plan shall be presented to the PPFSC no later than at its
next regular meeting (1) in which a quorum is present to take action, and
(2) for which the action plan was received by BCBSA not less than five business
days prior to the agenda mailing.

37



--------------------------------------------------------------------------------



 



Standard 6(G): Local and National Best Efforts

      The Controlled Affiliate shall have the right to appear at such meeting,
to answer any questions from Committee members, and to make a presentation to
the PPFSC in support of its action plan. The PPFSC may exclude the Controlled
Affiliate, however, from its deliberations. If the PPFSC requests more
information from the Controlled Affiliate, the PPFSC may exercise its reasonable
discretion and extend accordingly the time within which the Controlled Affiliate
must comply. If the PPFSC disapproves the action plan, the Committee shall
inform the Controlled Affiliate in writing of its decision, including the basis
for the disapproval, and inform the Controlled Affiliate of its right to file an
amended action plan. The Controlled Affiliate shall have at least one
opportunity to submit an amended action plan. In the event the PPFSC disapproves
the amended action plan, the PPFSC may, in its sole discretion permit the
Controlled Affiliate to file further amended action plans. Any such amended
action plan must be submitted to BCBSA within 60 days from the date of
disapproval of the previously submitted action plan. The first such amended
action plan shall be subject to the requirements stated in the second sentence
of this subparagraph.

  2.6b(ii)   If the Controlled Affiliate’s action plan (or amended action plan)
is approved by the PPFSC, the Controlled Affiliate is required to submit, on a
quarterly basis, written status updates to BCBSA that document the Controlled
Affiliate’s progress towards compliance with the approved action plan (or
amended action plan). The PPFSC may withdraw approval of a Controlled
Affiliate’s action plan (or amended action plan) if the PPFSC determines that
the Controlled Affiliate is not making sufficient progress towards compliance
with the milestones or schedules described in the action plan, as evidenced by
the Controlled Affiliate’s quarterly written status updates. Upon the withdrawal
of the Committee’s approval of the Controlled Affiliate’s action plan (or
amended action plan), the Committee will notify the Controlled Affiliate in
writing, including the basis for the withdrawal

38



--------------------------------------------------------------------------------



 



Standard 6(G): Local and National Best Efforts

      of approval. If the withdrawal of approval is for the Controlled
Affiliate’s original action plan, the Controlled Affiliate shall have at least
one opportunity to submit an amended action plan as provided in paragraph
2.6b(i). If the withdrawal of approval is for an amended action plan, the
Committee may in its sole discretion permit the Controlled Affiliate to file
additional amended action plans.

  2.7   If a Controlled Affiliate, for any reason other than the acquisition or
taking control of business through a purchase, merger or any other transaction,
falls below the requirement in Paragraph 2.1, the Controlled Affiliate shall:

  2.7a   Come into compliance with Paragraph 2.1 as described below.     2.7b  
Within 60 days after the date of PPFSC determination (hereinafter the “date of
determination”) that the Controlled Affiliate is below the requirement in
Paragraph 2.1, submit an action plan to BCBSA for PPFSC approval that identifies
the steps the Controlled Affiliate will take to comply with Paragraph 2.1 as
soon as possible but in any event no later than 12 months after the date of the
PPFSC’s initial determination on the action plan, unless such time period is
extended by the PPFSC in accordance with Paragraph 2.11.

  2.7b(i)   The action plan (or amended action plan described below) is subject
to the approval of the PPFSC, such approval not to be unreasonably withheld. In
determining whether to approve a proposed action plan, the PPFSC shall consider
the need to avoid harm to the Blue Brands and other Controlled Affiliates or
Plans, the need for prompt compliance, the likelihood of serious disruption or
harm to the business of the Controlled Affiliate proposing the action plan and
regulatory constraints, together with any other relevant factors. Once submitted
to BCBSA, the action plan shall be presented to the PPFSC no later than at its
next regular meeting (1) in which a quorum is present to take action, and
(2) for which the action plan was received by BCBSA not less than five business
days prior to the agenda mailing. The Controlled Affiliate shall have the right

39



--------------------------------------------------------------------------------



 



Standard 6(G): Local and National Best Efforts

      to appear at such meeting, to answer any questions from Committee members,
and to make a presentation to the PPFSC in support of its action plan. The PPFSC
may exclude the Controlled Affiliate, however, from its deliberations. If the
PPFSC requests more information from the Controlled Affiliate, the PPFSC may
exercise its reasonable discretion and extend accordingly the time within which
the Controlled Affiliate must comply. If the PPFSC disapproves the action plan,
the Committee will inform the Controlled Affiliate in writing of its decision,
including the basis for the disapproval, and inform the Controlled Affiliate of
its right to file an amended action plan. The Controlled Affiliate shall have at
least one opportunity to submit an amended action plan. In the event the PPFSC
disapproves the amended action plan, the PPFSC may, in its sole discretion
permit the Controlled Affiliate to file further amended action plans. Any such
amended action plan must be submitted to BCBSA within 60 days from the date of
disapproval of the previously submitted action plan. The first such amended
action plan shall be subject to the requirements stated in the second sentence
of this subparagraph.     2.7b(ii)   If the Controlled Affiliate’s action plan
(or amended action plan) is approved by the PPFSC, the Controlled Affiliate is
required to submit, on a quarterly basis, written status updates to BCBSA that
document the Controlled Affiliate’s progress towards compliance with the
approved action plan (or amended action plan). The PPFSC may withdraw approval
of a Controlled Affiliate’s action plan (or amended action plan) if the PPFSC
determines that the Controlled Affiliate is not making sufficient progress
towards compliance with the milestones or schedules described in the action
plan, as evidenced by the Controlled Affiliate’s quarterly written status
updates. Upon the withdrawal of the Committee’s approval of the

40



--------------------------------------------------------------------------------



 



Standard 6(G): Local and National Best Efforts

      Controlled Affiliate’s action plan (or amended action plan), the Committee
will notify the Controlled Affiliate in writing, including the basis for the
withdrawal of approval. If the withdrawal of approval is for the Controlled
Affiliate’s original action plan, the Controlled Affiliate shall have at least
one opportunity to submit an amended action plan as provided in paragraph
2.7b(i). If the withdrawal of approval is for an amended action plan, the
Committee may in its sole discretion permit the Controlled Affiliate to file
additional amended action plans. The first such amended action plan shall be
subject to the requirements stated in the second sentence of this subparagraph.

      Compliance with National Best Efforts Standard     2.8   In the event that
a Controlled Affiliate is below the requirement in Paragraph 2.2 as of the date
of enactment of Paragraph 2.2, the Controlled Affiliate must:

  2.8a   Come into compliance with Paragraph 2.2 as described below.     2.8b  
Within 120 days after the enactment of Paragraph 2.2, submit an action plan to
BCBSA for PPFSC approval that identifies the steps the Controlled Affiliate will
take to comply with Paragraph 2.2 as soon as possible but in any event no later
than 24 months after the date of the PPFSC’s initial determination on the action
plan, unless such time period is extended by the PPFSC in accordance with
Paragraph 2.11.

  2.8b(i)   The action plan (or amended action plan described below) is subject
to the approval of the PPFSC, such approval not to be unreasonably withheld. In
determining whether to approve a proposed action plan, the PPFSC shall consider
the need to avoid harm to the Blue Brands and other Controlled Affiliates or
Plans, the need for prompt compliance, the likelihood of serious disruption or
harm to the business of the Controlled Affiliate proposing the action plan and
regulatory constraints, together with any other relevant factors. Once submitted
to BCBSA

41



--------------------------------------------------------------------------------



 



Standard 6(G): Local and National Best Efforts

      the action plan shall be presented to the PPFSC no later than at its next
regular meeting (1) in which a quorum is present to take action, and (2) for
which the action plan was received by BCBSA not less than five business days
prior to the agenda mailing. The Controlled Affiliate shall have the right to
appear at such meeting, to answer any questions from Committee members, and to
make a presentation to the PPFSC in support of its action plan. The PPFSC may
exclude the Controlled Affiliate, however, from its deliberations. If the PPFSC
requests more information from the Controlled Affiliate, the PPFSC may exercise
its reasonable discretion and extend accordingly the time within which the
Controlled Affiliate must comply. If the PPFSC disapproves the action plan, the
Committee will inform the Controlled Affiliate in writing of its decision,
including the basis for the disapproval, and inform the Controlled Affiliate of
its right to file an amended action plan. The Controlled Affiliate shall have at
least one opportunity to submit an amended action plan. In the event the PPFSC
disapproves the amended action plan, the PPFSC may, in its sole discretion
permit the Controlled Affiliate to file further amended action plans. Any such
amended action plan must be submitted to BCBSA within 60 days from the date of
disapproval of the previously submitted action plan. The first such amended
action plan shall be subject to the requirements stated in the second sentence
of this subparagraph.     2.8b(ii)   If the Controlled Affiliate’s action plan
(or amended action plan) is approved by the PPFSC, the Controlled Affiliate is
required to submit, on a quarterly basis, written status updates to BCBSA that
document the Controlled Affiliate’s progress towards compliance with the
approved action plan (or amended action plan). The PPFSC may withdraw approval
of a Controlled Affiliate’s action plan (or amended action plan) if the PPFSC
determines that the Controlled Affiliate is not making sufficient progress
towards compliance with the milestones or schedules described in the action plan
as evidenced by the Controlled Affiliate’s quarterly written status

42



--------------------------------------------------------------------------------



 



Standard 6(G): Local and National Best Efforts

    updates. Upon the withdrawal of the Committee’s approval of the Controlled
Affiliate’s action plan (or amended action plan), the Committee will notify the
Controlled Affiliate in writing, including the basis for the withdrawal of
approval. If the withdrawal of approval is for the Controlled Affiliate’s
original action plan, the Controlled Affiliate shall have at least one
opportunity to submit an amended action plan as provided in paragraph 2.8b(i).
If the withdrawal of approval is for an amended action plan, the Committee may
in its sole discretion permit the Controlled Affiliate to file further amended
action plans.

  2.9   This section applies to any Controlled Affiliate that is in compliance
upon enactment of Paragraph 2.2 or has come into compliance pursuant to
Paragraph 2.8. In the event that a Controlled Affiliate acquires or takes
control of business through a purchase, merger or any other transaction that
results in the Controlled Affiliate, on a pro-forma basis, falling below the
requirement in Paragraph 2.2, the Controlled Affiliate shall:

  2.9a   Come into compliance with Paragraph 2.2 as described below.     2.9b  
Within 120 days from the closing date of the merger, purchase or transaction,
submit an action plan to BCBSA for PPFSC approval that identifies the steps the
Controlled Affiliate will take to come into compliance with Paragraph 2.2 as
soon as possible but in any event no later than 24 months after the date of the
PPFSC’s initial determination, unless such time period is extended by the PPFSC
in accordance with Paragraph 2.11.

  2.9b(i)   The action plan (or amended action plan described below) is subject
to the approval of the PPFSC, such approval not to be unreasonably withheld. In
determining whether to approve a proposed action plan, the PPFSC shall consider
the need to avoid harm to the Blue Brands and other Controlled Affiliates or
Plans, the need for prompt compliance, the likelihood of serious disruption or
harm to the business of the Controlled Affiliate proposing the action plan and
regulatory constraints, together with any other relevant factors. Once submitted
to BCBSA, the action plan shall be presented to the PPFSC no later than at is
next regular meeting (1) in which a quorum is present to take action, and
(2) for which the action plan was received by BCBSA not

43



--------------------------------------------------------------------------------



 



Standard 6(G): Local and National Best Efforts

      less than five business days prior to the agenda mailing. The Controlled
Affiliate shall have the right to appear at such meeting, to answer any
questions from Committee members, and to make a presentation to the PPFSC in
support of its action plan. The PPFSC may exclude the Controlled Affiliate,
however, from its deliberations. If the PPFSC requests more information from the
Controlled Affiliate, the PPFSC may exercise its reasonable discretion and
extend accordingly the time within which the Controlled Affiliate must comply.
If the PPFSC disapproves the action plan, the Committee shall inform the
Controlled Affiliate in writing of its decision, including the basis for the
disapproval, and inform the Controlled Affiliate of its right to file an amended
action plan. The Controlled Affiliate shall have at least one opportunity to
submit an amended action plan. In the event the PPFSC disapproves the amended
action plan, the PPFSC may, in its sole discretion permit the Controlled
Affiliate to file further amended action plans. Any such amended action plan
must be submitted to BCBSA within 60 days from the date of disapproval of the
previously submitted action plan. The first such amended action plan shall be
subject to the requirements stated in the second sentence of this subparagraph.
    2.9b(ii)   If the Controlled Affiliate’s action plan (or amended action
plan) is approved by the PPFSC, the Controlled Affiliate is required to submit,
on a quarterly basis, written status updates to BCBSA that document the
Controlled Affiliate’s progress towards compliance with the approved action plan
(or amended action plan). The PPFSC may withdraw approval of a Controlled
Affiliate’s action plan (or amended action plan) if the PPFSC determines that
the Controlled Affiliate is not making sufficient progress towards compliance
with the milestones or schedules described in the action plan, as evidenced by
the Controlled Affiliate’s quarterly written status updates. Upon the withdrawal
of the Committee’s approval of the Controlled Affiliate’s action plan (or
amended action plan), the Committee will notify the Controlled Affiliate in
writing including the basis for the

44



--------------------------------------------------------------------------------



 



Standard 6(G): Local and National Best Efforts

      withdrawal of approval. If the withdrawal of approval is for the
Controlled Affiliate’s original action plan, the Controlled Affiliate shall have
at least one opportunity to submit an amended action plan as provided in
paragraph 2.9b(i). If the withdrawal of approval is for an amended action plan,
the Committee may in its sole discretion permit the Controlled Affiliate to file
further amended action plans.

  2.10   This section applies to any Controlled Affiliate that is in compliance
upon enactment of Paragraph 2.2 or has come into compliance pursuant to
Paragraph 2.8. If the Controlled Affiliate, for any reason other than the
acquisition or taking control of business through a purchase, merger or any
other transaction, falls below the requirement in 2.2, the Controlled Affiliate
shall:

  2.10a   Come into compliance with Paragraph 2.2 as described below.     2.10b
  Within 60 days after the date of determination that the Controlled Affiliate
is below the requirement in Paragraph 2.2, submit an action plan to BCBSA for
PPFSC approval that identifies the steps the Controlled Affiliate will take to
comply with Paragraph 2.2 as soon as possible but in any event no later than
12 months after the date of the PPFSC’s initial determination on the action
plan, unless such time period is extended by the PPFSC in accordance with
Paragraph 2.11.

  2.10b(i)   The action plan (or amended action plan described below) is subject
to the approval of the PPFSC, such approval not to be unreasonably withheld. In
determining whether to approve a proposed action plan, the PPFSC shall consider
the need to avoid harm to the Blue Brands and other Controlled Affiliates or
Plans, the need for prompt compliance, the likelihood of serious disruption or
harm to the business of the Controlled Affiliate proposing the action plan and
regulatory constraints, together with any other relevant factors. Once submitted
to BCBSA, the action plan shall be presented to the PPFSC no later than at its
next regular meeting (1) in which a quorum is present to take action, and
(2) for which the action plan was received by BCBSA not less than five business
days prior to the agenda mailing. The Controlled Affiliate shall have the right
to appear at such meeting, to answer any questions from Committee members, and
to make a

45



--------------------------------------------------------------------------------



 



Standard 6(G): Local and National Best Efforts

      presentation to the PPFSC in support of its action plan. The PPFSC may
exclude the Controlled Affiliate, however, from its deliberations. If the PPFSC
requests more information from the Controlled Affiliate, the PPFSC may exercise
its reasonable discretion and extend accordingly the time within which the
Controlled Affiliate must comply. If the PPFSC disapproves the action plan, the
Committee will inform the Controlled Affiliate in writing of its decision,
including the basis for the disapproval, and inform the Controlled Affiliate of
its right to file an amended action plan. The Controlled Affiliate shall have at
least one opportunity to submit an amended action plan. In the event the PPFSC
disapproves the amended action plan, the PPFSC may, in its sole discretion
permit the Controlled Affiliate to file further amended action plans. Any such
amended action plan must be submitted to BCBSA within 60 days from the date of
disapproval of the previously submitted action plan. The first such amended
action plan shall be subject to the requirements stated in the second sentence
of this subparagraph.     2.10b(ii)   If the Controlled Affiliate’s action plan
(or amended action plan) is approved by the PPFSC, the Controlled Affiliate is
required to submit, on a quarterly basis, written status updates to BCBSA that
document the Controlled Affiliate’s progress towards compliance with the
approved action plan (or amended action plan). The PPFSC may withdraw approval
of a Controlled Affiliate’s action plan (or amended action plan) if the PPFSC
determines that the Controlled Affiliate is not making sufficient progress
towards compliance with the milestones or schedules described in the action
plan, as evidenced by the Controlled Affiliate’s quarterly written status
updates. Upon the withdrawal of the Committee’s approval of the Controlled
Affiliate’s action plan (or amended action plan), the Committee will notify the
Controlled Affiliate in writing including the basis for the withdrawal of
approval. If the withdrawal of approval is for the Controlled Affiliate’s
original action plan, the Controlled Affiliate shall have at least one
opportunity to submit an amended action plan as provided in paragraph 2.10b(i).
If the withdrawal of

46



--------------------------------------------------------------------------------



 



Standard 6(G): Local and National Best Efforts

      approval is for an amended action plan, the Committee may in its sole
discretion permit the Controlled Affiliate to file further amended action plans.

  2.11   Once the PPFSC has approved an action plan (or amended action plan),
the approved compliance period may not be extended beyond the 12 or 24 month
periods as specified in 2.6b, 2.7b, 2.8b, 2.9b and 2.10b, except on meeting all
of the following conditions:

  2.11a   The Controlled Affiliate must submit a request to extend the
compliance period prior to the expiration of the previously approved compliance
period;     2.11b   The Controlled Affiliate must demonstrate to the PPFSC that
it made a good faith effort to achieve the action plan (or amended action plan),
and that additional time is needed due to circumstances beyond its control; and
    2.11c   The amended compliance period must be approved by the PPFSC, such
approval not to be unreasonably withheld.

  2.12   In the event that the PPFSC disapproves a Controlled Affiliate’s action
plan (or amended action plan) pursuant to 2.6b(i), 2.7b(i), 2.8b(i), 2.9b(i) and
2.10b(i) or extension of the compliance period pursuant to 2.11, or withdraws
its approval of an action plan pursuant to 2.6b(ii), 2.7b(ii), 2.8b(ii),
2.9b(ii) and 2.10b(ii), the Controlled Affiliate shall have the right to appeal
the decision to the BCBSA Board of Directors. The Controlled Affiliate must
request such an appeal prior to either one of the next two meetings of the Board
of Directors that take place after the PPFSC’s decision to disapprove or
withdraw its approval. Nothing contained herein shall be construed that the
Controlled Affiliate does not have appeal rights with respect to decisions made
by the PPFSC regarding compliance with other Standards or their associated
guidelines.

 

*   Combined Local Net Revenue shall have the meaning ascribed to it in
Attachment VII to these Guidelines.   **   Combined National Net Revenue shall
have the meaning ascribed to it in Attachment VII to these Guidelines.   ***  
Combined National Enrollment shall have the meaning ascribed to it in Attachment
VII to these Guidelines.

47



--------------------------------------------------------------------------------



 



Standard 6(H): Financial Responsibility
The Standard is
A controlled affiliate shall be operated in a manner that provides reasonable
financial assurance that it can fulfill all of its contractual obligations to
its customers.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   A controlled affiliate shall have liquidity (standard BCBSA definition)
equal to at least 1.0 months of underwritten claims and administrative expenses
for 2 consecutive quarters.     1.2   Notwithstanding other requirements, a
controlled affiliate shall have a minimum capital equal to or greater than 200%
of its Authorized Control Level.     1.3   Notwithstanding a Controlled
Affiliate’s “Health Risk Based Capital (HRBC)”* level, a controlled affiliate
shall maintain its minimum SAP reserve (or equivalent net worth**) at or above
the minimum reserve (or net worth level**) established by each state in which it
is domiciled and/or operates.

2.   Guidelines Subject to Mediation/Arbitration

  2.1   A controlled affiliate shall maintain accounting records on an accrual
basis. A controlled affiliate shall file an annual certified audit report with
BCBSA if the controlled affiliate is required to file such a report with its
domicilary State Insurance Department. If no such requirement is in force, a
controlled affiliate is not required to submit an annual certified audit report
with BCBSA provided the controlled affiliate’s SAP reserve (or equivalent net
worth) is disclosed separately in the primary licensee’s annual certified audit
report for the same period.

 

*   The HRBC calculation was designed by the National Association of Insurance
Commissioners to estimate the minimum statutory level of required capital and is
used by BCBSA to determine compliance with BCBSA’s minimum HRBC requirement,
established PPRP monitoring thresholds and other requirements and protocols.
Given that the HRBC calculation is a retrospective formula, it does not take
into account the potential impact of future events (developing market challenges
or constraints, investments in technology, unexpectedly high claims, changes in
business mix, potential acquisitions or divestitures, etc.) that may have a
significant impact on the HRBC of a Controlled Affiliate. Additional capital may
be needed to protect against events not otherwise accounted for in the HRBC
formula and BCBSA encourages Plans to maintain reserves well above the required
HRBC minimum. HRBC was not designed, calibrated or intended for use in
determining excess levels of capital.   **   language applicable to non-risk
assuming Controlled Affiliate Licensees

48



--------------------------------------------------------------------------------



 



Standard 6(H): Financial Responsibility, continued

  2.1.a   If the certified audit is required by the State Insurance Department,
the independent financial statement opinion included in the controlled
affiliate’s annual audit report shall not express doubts as to the controlled
affiliate’s ability to continue as a going concern. The annual audit shall be
performed by an independent CPA firm acceptable to PPFSC.

  2.2   A controlled affiliate shall provide for adequate accounting for loss
reserves, actuarial liabilities and related items as annually certified by a
qualified actuary pursuant to a review process acceptable to PPFSC (See
Attachment II; Note: Each licensee is required to submit a separate
certification).     2.3   A Controlled Affiliate shall be considered
noncompliant if it does not meet at least one of the following:

  2.3a   participate in the guaranty fund in each state in which it operates; or
    2.3b   establish another method approved by BCBSA which assures the payment
of claim liabilities and continuation of coverage in the event of an insolvency
(See Attachment III); or     2.3c   at a minimum, have an HRBC above 800% of its
Authorized Control Level and liquidity of 2.0 months or greater.

  2.3.c(i)   If a controlled affiliate that has complied with the requirement by
maintaining the financial position defined above no longer meets one or both of
the financial tests, the controlled affiliate will have six months to join the
guaranty fund or implement an acceptable alternative mechanism.

  2.4   The controlled affiliate and Sponsoring Licensed Plan(s) certifying to
BCBSA that the Sponsoring Licensed Plan(s) guarantees to the full extent of its
(their) assets, all of the contractual and financial obligations of the
controlled affiliate to its customers. In situations where such a guaranty is
not permitted by regulation or statute, or where the parent and controlled
affiliate prefer, the parent and affiliate may, upon agreement of BCBSA, provide
alternative protections which may include, but are not limited to, the “Payment
of Claims Liabilities — Alternative Mechanisms” enumerated in Attachment III
(Guaranty Association Alternatives & Evaluation Criteria).

3.   Guidelines Subject to Sanction

49



--------------------------------------------------------------------------------



 



Standard 6(H) Reports and Records, continued

  3.1   None.

50



--------------------------------------------------------------------------------



 



Standard 6(I) Reports and Records
The Standard is:
A controlled affiliate shall furnish to BCBSA, on a timely and accurate basis,
reports and records relating to compliance with these Standards and the License
Agreements between BCBSA and controlled affiliate. Such reports and records are
the following:

A.   BCBSA Controlled Affiliate Licensure Information Request; and   B.  
Biennial trade name and service mark usage material, including disclosure
material; and   C.   Changes in the ownership and governance of the controlled
affiliate, including changes in its charter****, articles of incorporation****,
or bylaws****, changes in a controlled affiliate’s Board composition, or changes
in the identity of the controlled affiliate’s Principal Officers, and changes in
risk acceptance, contract growth, or direct delivery of medical care;* and   D.
  Quarterly Financial Report, Semi-annual “NAIC Health Risk-Based Capital
(HRBC) Report” as defined by the NAIC, Annual Financial Forecast, Annual
Certified Audit Report, Insurance Department Examination Report**, Annual
Statement filed with State Insurance Department (with all attachments), and   E.
  Quarterly Enrollment Report.

 

*   Submit within 30 days of change to address indicated below   **   If
applicable — See Standard 6(H)   ***   Forward within 30 days of receipt by the
controlled affiliate of the final report accompanied by a formal comment thereon
from the controlled affiliate’s CEO, if appropriate, to:

Managing Director, Brand Protection & Financial Services
Blue Cross and Blue Shield Association
225 North Michigan Avenue
Chicago, IL 60601
 

****   Include a red-lined version that clearly identifies the changes

51



--------------------------------------------------------------------------------



 



Standard 6(I) Reports and Records, continued
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   None

2.   Guidelines Subject to Mediation/Arbitration

  2.1   Each licensee is required to submit separate reports and records;
therefore, each controlled affiliate is required to submit the listed reports
and records listed in item C above by the due dates listed in Attachment IV.
These reports are in addition to reports required under any other Guidelines to
Administer Standards and License Agreements applicable to Sponsoring Licensed
Plans and/or to other types of Controlled Affiliates.     2.2   Noncompliance is
a result of the following:

  2.2.a   Late Reporting — A report will be considered late if it is received by
BCBSA after the published deadline or after an agreed upon extension (see
Attachment IV for reporting due dates).     2.2.b   Incomplete/inaccurate
reporting — A report will be considered incomplete/inaccurate if the data
submitted do not conform to published instructions.     2.2.c   Non-submission —
A report will be considered not submitted if data are not presented to BCBSA
within 30 days after the published deadline or after an agreed-upon extension. A
report will also be considered not submitted if accuracy concerns or missing
data, leading to the misrepresentation of performance and inability to publish
data, are not resolved within 30 days after the published deadline or an
agreed-upon extension (see Attachment IV for reporting due dates).

52



--------------------------------------------------------------------------------



 



Standard 6(I) Reports and Records, continued

3.   Guidelines Subject to Sanctions

  3.1   Each licensee is required to submit separate reports and records;
therefore, each controlled affiliate is required to submit the listed reports
and records listed in item D and E above by the due dates required in Attachment
IV. These reports are in addition to reports required under any other Guidelines
to Administer Standards and License Agreements applicable to Sponsoring Licensed
Plans and/or to other types of Controlled Affiliates.     3.2   Noncompliance is
a result of the following:

  3.2.a   Late Reporting — A report will be considered late if it is received by
BCBSA after the published deadline or after an agreed upon extension (see
Attachment IV for reporting due dates).     3.2.b   Incomplete/inaccurate
Reporting — A report will be considered incomplete/inaccurate if the data
submitted do not conform to published instructions.     3.2.c   Non-submission —
A report will be considered not submitted if data are not presented to BCBSA
within 30 days after the published deadline or after a reasonable agreed-upon
extension. A report will also be considered not submitted if accuracy concerns
or missing data, leading to the misrepresentation of performance and inability
to publish data, are not resolved within 30 days after the published deadline or
an agreed-upon extension (See Attachment IV for reporting due dates).

      Refer to Attachment V for specific sanctions relating to reports listed in
Item D above.

53



--------------------------------------------------------------------------------



 



Standard 6(J): Control by Unlicensed Entities Prohibited
The Standard is:
No controlled affiliate shall cause or permit an entity other than a Plan or a
Licensed Controlled Affiliate thereof to obtain control of the controlled
affiliate or to acquire a substantial portion of its assets related to
licensable services.
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   A controlled affiliate shall be considered noncompliant upon a reduction
in Combined Local Net Revenue of the controlled affiliate, its sponsoring Plan,
and any other of the Plan’s Controlled Affiliates in any fiscal quarter in the
Service Area of fifty percent or more compared to such revenue in any fiscal
quarter during the prior thirty-six month period, due in whole or in part to the
conveyance of assets, including goodwill, to a party other than a Plan or
Licensed Controlled Affiliate of a Plan which is in compliance with all rules
and regulations of BCBSA. “Combined Local Net Revenue” shall have the meaning
ascribed to it in Attachment VII to the Guidelines, except that, for purposes of
this section, Combined Local Net Revenue excludes delivery of health care
services (such as hospital and medical (professional) services), and the sale of
health care products; stand-alone vision, mental, drug, dental, pharmacy
management or other specialty health care financing or administrative programs;
workers compensation; stand-alone reinsurance and stand-alone stop loss
insurance.     1.2   A controlled affiliate shall be considered noncompliant if,
as a result of any transaction with an entity or group other than Plans or
Licensed Controlled Affiliates of Plans, the entity or group or its owners or
members obtain the ability to select a majority of the members of the Board of
Directors of the controlled affiliate or otherwise gain control of the
controlled affiliate.     1.3   A controlled affiliate shall be considered
noncompliant if an officer or other person who is among the ten most
highly-compensated employees of the controlled affiliate shall have a financial
arrangement with any entity, other than a Plan or an entity controlled by a
Plan, which permits the entity to influence that person in the discharge of his
duties.     1.4   A controlled affiliate shall be considered noncompliant if the
controlled affiliate enters into an arrangement for the management of all or a
portion of its operations where the consideration to be paid for such services

54



--------------------------------------------------------------------------------



 



Standard 6(J): Control by Unlicensed Entities Prohibited, continued

    exceeds 35% of the controlled affiliate’s administrative expenditures for
the fiscal year with respect to which such services are rendered. Consideration
includes payment from any source to the controlled affiliate or its Affiliates
and Associates (as defined in Rule 12b-2 under the Securities Exchange Act of
1934), other than a Plan or an entity controlled by a Plan, but shall exclude
amounts paid for claims processing and other clerical functions if no other
management services are provided by the same entity or its Affiliates or
Associates.

  1.5   BCBSA may require a controlled affiliate to make full disclosure to it
of any proposed or completed transaction as BCBSA deems necessary to ascertain
compliance with this Standard, including purchase, lease, employment, consulting
or other financial arrangements between third parties and the controlled
affiliate or its officers, directors or members.     1.6   An unlicensed party
seeking to obtain control over a controlled affiliate or to acquire a
substantial portion of its assets, in cases where the Plan’s license is also
terminating, is invited to apply to become a licensee pursuant to the rules
outlined in Guidelines to Standard 11 of the Membership Standards.

2.   Guidelines Subject to Mediation/Arbitration

  2.1   None

3.   Guidelines Subject to Sanctions

  3.1   None

55



--------------------------------------------------------------------------------



 



Standard 7 — Other Standards for Risk-Assuming Workers’ Compensation Controlled
Affiliates
Standards 7(A) — (E) that follow apply to Controlled Affiliates that underwrite
the indemnity portion of workers’ compensation insurance.

56



--------------------------------------------------------------------------------



 



Standard 7(A): Financial Responsibility
The Standard is:
A controlled affiliate shall be operated in a manner that provides reasonable
financial assurance that it can fulfill all of its contractual obligations to
its customers.
Determination of Compliance:

1.   Compliance for workers’ compensation Controlled Affiliates that HAVE
sufficient operating experience to obtain a public rating is based upon:

  1.1   Through December 31, 2003, a controlled affiliate shall receive an
independent rating from either Standard & Poor’s Insurance Rating Services or
A.M. Best Company of its financial strength on an annual basis. As of January 1,
2004, a controlled affiliate shall receive an independent rating from either
Standard & Poor’s Insurance Rating Services, A.M. Best Company or Fitch, Inc. of
its financial strength on an annual basis. The controlled affiliate must
maintain either a:

  1.1.a   Claims-Paying Ability Rating of BBB- or higher from Standard & Poor’s;
or     1.1.b   Best’s Rating of B+ or higher from A.M. Best; or     1.1.c  
Insurer financial strength rating of BBB- or higher from Fitch, Inc.

(Note: The controlled affiliate must obtain a rating separate from that obtained
by the Sponsoring Licensed Plan(s). In addition, the controlled affiliate must
notify BCBSA within 30 days of notification by the external rating agency of a
change in, or notification of the agency’s intent to change, the rating status
and provide a copy of all rating reports.)

  1.2   A controlled affiliate must maintain a minimum statutory Total Adjusted
Capital exclusive of surplus notes equal to or exceeding 500% of the year-end
Adjusted Authorized Control Level (as defined by BCBSA) of NAIC Risk-Based
Capital for Property and Casualty Insurers; and     1.3   Accounting records
maintained on an accrual basis subject to an annual audit resulting in a
financial statement opinion that does not express doubts as to the licensee’s
ability to continue as a going concern. The annual audit is to be performed by
an independent CPA firm acceptable to PPFSC. Each licensee is required to submit
an individual annual certified audit report; and

57



--------------------------------------------------------------------------------



 



Standard 7(A): Financial Responsibility, continued

  1.4   Each controlled affiliate is required to submit evidence of adequate
accounting for loss reserves and loss adjustment expense reserves, as annually
opined by a member of the American Academy of Actuaries.

At a minimum, this evidence will include a loss reserve opinion certifying the
liability in the annual statement and the actuarial report.

2.   Compliance for workers’ compensation Controlled Affiliates that CANNOT
obtain a public rating due to insufficient operating experience is based upon:

  2.1   A controlled affiliate must maintain a minimum statutory Total Adjusted
Capital exclusive of surplus notes equal to or exceeding 600% of the year-end
Adjusted Authorized Control Level (as defined by BCBSA) of NAIC Risk-Based
Capital for Property and Casualty Insurers; and     2.2   A controlled affiliate
must maintain a minimum capital and surplus of 50% of annual net written
premium; and     2.3   Accounting records maintained on an accrual basis subject
to an annual audit resulting in a financial statement opinion that does not
express doubts as to the licensee’s ability to continue as a going concern. The
annual audit is to be performed by an independent CPA firm acceptable to PPFSC.
Each licensee is required to submit an individual annual certified audit report;
and     2.4   Each controlled affiliate is required to submit evidence of
adequate accounting for loss reserves and loss adjustment expense reserves, as
annually opined by an INDEPENDENT, qualified member of the American Academy of
Actuaries acceptable to the PPFSC. At a minimum, this evidence will include a
loss reserve opinion certifying the liability in the annual statement and the
actuarial report.

Noncompliance with Standard 7(A) will result in the termination of the License
pursuant to paragraph 7(C) of the License Agreement.

58



--------------------------------------------------------------------------------



 



Standard 7(B): Reports and Records
The Standard is:
A controlled affiliate shall furnish, on a timely and accurate basis, reports
and records relating to compliance with these Standards and the License
Agreements between BCBSA and the controlled affiliate. Such reports and records
are the following:

A.   BCBSA Controlled Affiliate Licensure Information Request; and   B.  
Biennial trade name and service mark usage materials, including disclosure
material; and   C.   Annual Certified Audit Report, Annual Statement as filed
with the State Insurance Department (with all attachments), Annual NAIC’s
Risk-Based Capital Worksheets for Property and Casualty Insurers, and Annual
Financial Forecast; and   D.   Quarterly Financial Report, Quarterly Estimated
Risk-Based Capital for Property and Casualty Insurers, Insurance Department
Examination Report; Quarterly Enrollment Report; and   E.   Notification of all
changes and proposed changes to independent ratings within 30 days of receipt
and submission of a copy of all rating reports;** and   F.   Changes in the
ownership and governance of the controlled affiliate, including changes in its
charter***, articles of incorporation***, or bylaws***, changes in a controlled
affiliate’s Board composition, Plan control, state license status, operating
area, the controlled affiliate’s Principal Officers or direct delivery of
medical care.**

 

*   Forward within 30 days of receipt by the controlled affiliate of the final
report accompanied by a formal comment thereon from the controlled affiliate’s
CEO, if appropriate, to:

Managing Director, Brand Protection & Financial Services
Blue Cross and Blue Shield Association
225 North Michigan Avenue
Chicago, IL 60601

**   Submit within 30 days of change to address indicated above.   ***   Include
a red-lined version that clearly identifies the changes

59



--------------------------------------------------------------------------------



 



Standard 7(B): Reports and Records, continued
Determination of Compliance:

1.   Compliance is based on:

  1.1   The timely submission of accurate and complete reports as required by
the BCBSA Board of Directors (see Attachment VI), to include indication of
compliance with the License Agreements, as interpreted in the Brand Book; and  
  1.2   Mandatory reporting of any untoward events associated with the
controlled affiliate, such as malpractice suits or other legal, financial events
that would materially affect controlled affiliate operations and/or performance;
and     1.3   The controlled affiliate and sponsoring Licensed Plan(s):

  1.3.a   agreeing upon request by BCBSA to an examination; and     1.3.b  
providing access to requested staff and/or documentation.

    1.4   Compliance is also based on a controlled affiliate being in compliance
with the regulations pertaining to service mark use promulgated pursuant to
paragraph 3 of the License Agreements (see Brand Book).

2.   Noncompliance is a result of the following:

  2.1   Reporting — substantial incompleteness and/or inaccuracy and/or lateness
and/or nonsubmission of required reports as described in Attachment VI: or

  2.1.a   Incomplete/Inaccurate Reporting: A report will be considered
incomplete/inaccurate if the data submitted do not conform to published
instructions.     2.1.b   Late Reporting: A report will be considered late if it
is not received by BCBSA after the published deadline or after an agreed upon
extension.

60



--------------------------------------------------------------------------------



 



Standard 7(B): Reports and Records, continued

  2.1.c   Non-submission: A report will be considered not submitted if data are
not presented to BCBSA within 30 days after the published deadline or after an
agreed upon extension. A report will also be considered not submitted if
accuracy concerns or missing data leading to the misrepresentation of
performance and inability to publish data, are not resolved within 30 days after
the published deadline or an agreed upon extension.

  2.2   Examination — failure to comply with any one of the examination issues;
or     2.3   Untoward events — failure to report timely and accurately events
materially affecting the controlled affiliate; and     2.4   BCBSA management,
after contact with Plan management, concludes that compliance is not likely to
be reached, given existing controlled affiliate/Plan efforts.

Noncompliance with Standard 7(B) will result in the termination of the License
pursuant to paragraph 7(C) of the License Agreement.

61



--------------------------------------------------------------------------------



 



Standard 7(C): Loss Prevention
The Standard is:
A controlled affiliate shall apply loss prevention protocol to both new and
existing business.
Determination of Compliance:

1.   A controlled affiliate shall ensure that all prospective clients’ employee
safety and other loss control programs are reviewed during the underwriting
process; and

2.   A controlled affiliate shall annually review all clients’ employee safety
and other loss control programs (e.g., regulatory compliance, identification of
workplace hazards, management commitment and effectiveness) and advise clients
on appropriate enhancements.

Noncompliance with Standard 7(C) will result in the termination of the License
pursuant to paragraph 7(C) of the License Agreement.

62



--------------------------------------------------------------------------------



 



Standard 7(D): Claims Administration
The Standard is:
A controlled affiliate shall maintain an effective claims administration process
that includes all the necessary functions to assure prompt and proper resolution
of medical and indemnity claims.
Determination of Compliance:

1.   A controlled affiliate shall receive a satisfactory audit on an annual
basis conducted by a reinsurer, outside entity or state; and

2.   A controlled affiliate shall have a reporting capability that is available
24-hours-a-day, seven days a week, which should include the use of a 1-800
telephone reporting system, fax reporting, or electronic submission; and

3.   A controlled affiliate shall ensure that all appropriate claims are
referred simultaneously to the claims adjuster and the Medical Manager within 24
hours of initial notification; and

4.   A controlled affiliate shall ensure that appropriate compensability
decisions are made within five business days from initial notification for
95 percent of claims; and

5.   A controlled affiliate shall ensure that all lost time benefit checks are
accurately calculated and issued to injured employees within five business days
(unless state requirements differ) after the expiration of a statutory waiting
period. Subsequent checks shall be paid on a timely basis as they become due;
and

6.   A controlled affiliate shall ensure that 95 percent of all properly
documented medical bills are paid within 14 days of receipt; and

7.   A controlled affiliate shall ensure that all cases are recognized for
subrogation and/or second injury fund recovery potential.

Noncompliance with Standard 7(D) will result in the termination of the License
pursuant to paragraph 7(C) of the License Agreement.

63



--------------------------------------------------------------------------------



 



Standard 7(E): Disability and Provider Management
The Standard is:
A controlled affiliate shall arrange for the provision of appropriate and
necessary medical and rehabilitative services to facilitate early intervention
by medical professionals and timely and appropriate return to work.
Determination of Compliance:

1.   A controlled affiliate shall receive a satisfactory audit on an annual
basis conducted by a reinsurer, outside entity or state; and   2.   A controlled
affiliate shall establish an occupational managed care network, unless
prohibited by state law; and   3.   A controlled affiliate shall ensure that all
network physicians are board eligible or certified in their practicing specialty
(unless state law or regulations prohibit compliance and the controlled
affiliate provides evidence of such state law or regulation); and   4.   A
controlled affiliate shall ensure that a Medical Manager establishes and
documents a treatment plan, on assigned claims, within three business days from
initial notification, with a projected return-to-work date; and   5.   A
controlled affiliate shall ensure that 85 percent of medical payments are made
to network providers, unless state requirements limit the ability to direct
treatment.

Noncompliance with Standard 7 (E) will result in the termination of the License
pursuant to paragraph 7(C) of the License Agreement.

64



--------------------------------------------------------------------------------



 



Standard 8: Cooperation with Controlled Affiliate License Performance Response
Process Protocol
The Standard is:
A controlled affiliate and its sponsoring Plan(s) shall cooperate with BCBSA’s
Board of Directors and its Plan Performance and Financial Standards Committee in
the Administration of the Controlled Affiliate Licensee Performance Response
Process Protocol (ALPRPP) and in addressing controlled controlled affiliate
compliance problems identified thereunder.
Determination of Compliance:

1.   A controlled affiliate and its Sponsoring Plan(s) shall provide BCBSA’s
Board of Directors and the Plan Performance and Financial Standards Committee
with such data, action plans and on-site visits as required under ALPRPP; and

2.   A controlled affiliate and its Sponsoring Plan(s) shall promptly and
effectively address performance problems identified under the ALPRPP as
determined in the reasonable judgment of BCBSA’s Board of Directors and its Plan
Performance and Financial Standards Committee.

Noncompliance with Standard 8 will result in termination of the License pursuant
to paragraph 7(C) of the License Agreement.

65



--------------------------------------------------------------------------------



 



Standard 9(A): Participation in National Programs by Smaller Controlled
Affiliates that were former Primary Licensees
The Standard is:
A smaller controlled affiliate that formerly was a Primary Licensee shall
effectively and efficiently participate in certain national programs from time
to time as may be adopted by Member Plans for the purposes of providing ease of
claims processing for customers receiving benefits outside of the controlled
affiliate’s service area and be subject to certain relevant financial and
reporting requirements.

A.   National program requirements include:

  •   BlueCard Program;     •   Inter-Plan Teleprocessing System (ITS);     •  
Transfer Program;     •   Electronic Claims Routing Process, effective until
October 16, 2003; and     •   National Account Programs, effective January 1,
2002.

B.   Financial Requirements include:

  •   Standard 6(D): Financial Performance Requirements and Standard 6(H):
Financial Responsibility; or     •   A financial guarantee covering the
Controlled Affiliate’s BlueCard Program obligations in a form, and from a
guarantor, acceptable to BCBSA.

C.   Reporting requirements include:

  •   Semi-annual Health Risk-Based Capital (HRBC) Report as defined by the
NAIC.

Determination of Compliance:

1.   Guidelines Subject to Immediate Termination.

  1.1   BlueCard Program and ITS — A controlled affiliate shall fully
participate in ITS and the BlueCard Programs through compliance with all
BlueCard Program Policies and Provisions and all applicable Inter-Plan Programs
Policies and Provisions, unless an exemption has been granted by the Inter-Plan
Programs Committee (IPPC) in accordance with those Policies and Provisions.

66



--------------------------------------------------------------------------------



 



Standard 9(A): Participation in National Programs by Smaller Controlled
Affiliates that were former Primary Licensees, continued

  1.1.a   Compliance determined by periodic reviews or audits and by reviews
initiated by evidence of problems.     1.1.b   Mediation/Arbitration shall be
commenced only upon a finding by IPPC that such action is warranted and a
referral of the matter from IPPC to the PPFSC and the BCBSA Board of Directors
for their action.

  1.2   Electronic Claims Routing Process until the mandated date for
implementation of the HIPAA standard transaction — A controlled affiliate shall
fully participate in the Electronic Claims Routing Process through compliance
with all Electronic Claims Routing Process Policies and Provisions and all
applicable Inter-Plan Programs Policies and Provisions.

  1.2.a   Compliance determined by periodic reviews or audits and by reviews
initiated by evidence of problems.     1.2.b   Mediation/Arbitration shall be
commenced only upon a finding by IPPC that such action is warranted and a
referral of the matter from IPPC to the PPFSC and the BCBSA Board of Directors
for their action.

  1.3   National Account Programs — Effective January 1, 2002, a controlled
affiliate shall fully participate in the National Account Programs through
compliance with all National Account Program Policies and Provisions and all
applicable Inter-Plan Programs Policies and Provisions.

  1.3.a   Compliance determined by periodic reviews or audits and by reviews
initiated by evidence of problems.     1.3.b   Mediation/Arbitration shall be
commenced only upon a finding by IPPC that such action is warranted and a
referral of the matter from IPPC to PPFSC and the BCBSA Board of Directors for
their action.

  1.4   If applicable, a controlled affiliate shall adhere to the “Determination
of Compliance” sections listed in Standards 6(D) and 6(H).     1.5   If
applicable, the controlled affiliate shall submit a financial guarantee covering
the controlled affiliate’s BlueCard Program obligations in a form, and from a
guarantor, acceptable to BCBSA.

67



--------------------------------------------------------------------------------



 



Standard 9(A): Participation in National Programs by Smaller Controlled
Affiliates that were former Primary Licensees, continued

  1.6   A controlled affiliate shall submit the Semi-annual Health Risk-Based
Capital as indicated in Attachment IV.

Noncompliance will result in termination pursuant to paragraph 7(C) of the
Controlled Affiliate License Agreement.

2.   Guidelines Subject to Mediation/Arbitration

  2.1   None

3.   Guidelines Subject to Sanctions

  3.1   Transfer Program — a controlled affiliate shall be in compliance with
the policies and procedures of the program and shall correct any items of
noncompliance. Compliance determined by annual controlled affiliate
certification of having appropriately followed program procedures to identify
and transfer non-resident direct pay and Medicare Supplemental subscribers, by
quarterly volume reporting, and by reviews initiated by evidence of problems.

Sanctions:
A controlled affiliate’s Board shall be notified if the controlled affiliate’s
performance is not in compliance with the above in the BCBSA license compliance
letter.

68



--------------------------------------------------------------------------------



 



Standard 9(B): Participation in National Programs by Smaller Controlled
Affiliates
The Standard is:
A smaller controlled affiliate that voluntarily elects to participate in
national programs in accordance with BlueCard and other relevant Policies and
Provisions shall effectively and efficiently participate in national programs
from time to time as may be adopted by Member Plans for the purposes of
providing ease of claims processing for customers receiving benefits outside of
the controlled affiliate’s service area and be subject to certain relevant
financial and reporting requirements.

A.   National program requirements include:

  •   BlueCard Program;     •   Inter-Plan Teleprocessing System (ITS);     •  
Electronic Claims Routing Process, effective until October 16, 2003; and     •  
National Account Programs, effective January 1, 2002

B.   Financial Requirements include:

  •   Standard 6(D): Financial Performance Requirements and Standards 6(H):
Financial Responsibility; or     •   A financial guarantee covering the
controlled affiliate’s BlueCard Program obligations in a form, and from a
guarantor, acceptable to BCBSA.

69



--------------------------------------------------------------------------------



 



Standard 9(B): Participation in National Programs by Smaller Controlled
Affiliates, continued
Determination of Compliance:

1.   Guidelines Subject to Immediate Termination.

  1.1   BlueCard Program and ITS — A controlled affiliate shall fully
participate in ITS and the BlueCard Programs through compliance with all
BlueCard Program Policies and Provisions and all applicable Inter-Plan Programs
Policies and Provisions, unless an exemption has been granted by the Inter-Plan
Programs Committee (IPPC) in accordance with those Policies and Provisions.

  1.1.a   Compliance determined by periodic reviews or audits and by reviews
initiated by evidence of problems.     1.1.b   Meditation/Arbitration shall be
commenced only upon a finding by IPPC that such action is warranted and a
referral of the matter from IPPC to the PPFSC and the BCBSA Board of Directors
for their action.

  1.2   Electronic Claims Routing Process until October 16, 2003 — A controlled
affiliate shall fully participate in the Electronic Claims Routing Process
through compliance with all Electronic Claims Routing Process Policies and
Provisions and all applicable Inter-Plan Programs Policies and Provisions.

  1.2.a   Compliance determined by periodic reviews or audits and by reviews
initiated by evidence of problems.     1.2.b   Mediation/Arbitration shall be
commenced only upon a finding by IPPC that such action is warranted and a
referral of the matter from IPPC to the PPFSC and the BCBSA Board of Directors
for their action.

  1.3   National Account Programs — Effective January 1, 2002, a controlled
affiliate shall fully participate in the National Account Programs through
compliance with all National Account Program Policies and Provisions and all
applicable Inter-Plan Programs Policies and Provisions.

  1.3.a   Compliance determined by periodic reviews or audits and by reviews
initiated by evidence of problems.     1.3.b   Mediation/Arbitration shall be
commenced only upon a finding by IPPC that such action is warranted and a
referral of the matter from IPPC to PPFSC and the BCBSA Board of Directors for
their action.

70



--------------------------------------------------------------------------------



 



Standard 9(B): Participation in National Programs by Smaller Controlled
Affiliates, continued

  1.4   If applicable, a controlled affiliate shall adhere to the “Determination
of Compliance” sections listed in Standards 6(D) and 6(H).     1.5   If
applicable, the controlled affiliate shall submit a financial guarantee covering
the controlled affiliate’s BlueCard Program obligations in a form, and from a
guarantor, acceptable to BCBSA.

Noncompliance will result in termination pursuant to paragraph 7(C) of the
Controlled Affiliate License Agreement.

2.   Guidelines Subject to Mediation/Arbitration

  2.1   None

3.   Guidelines Subject to Sanctions

  3.1   None

71



--------------------------------------------------------------------------------



 



Standard 10 — Other Standards for Controlled Affiliates Whose Primary Business
is Government Non-Risk
Standards 10(A) — (C) that follow apply to Controlled Affiliates whose primary
business is government non-risk.

72



--------------------------------------------------------------------------------



 



Standard 10(A) — Organization and Governance
The Standard is:
A controlled affiliate shall be organized and operated in such a manner that it
is

A.   wholly owned by a licensed Plan or Plans and   B.   the sponsoring licensed
Plan or Plans have the legal ability to prevent any change in the articles of
incorporation, bylaws or other establishing or governing documents of the
controlled affiliate with which it does not concur.

Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   Sponsoring-Licensed Plan(s) wholly owns the controlled affiliate; and  
  1.2   Sponsoring-Licensed Plan(s) have the legal ability to replace the
controlled affiliate’s Board of Directors and prevent any change in the articles
of incorporation, bylaws or other establishing or governing documents of the
controlled affiliate with which it does not concur.

2.   Guidelines Subject to Mediation/Arbitration

  2.1   None

3.   Guidelines Subject to Sanctions

  3.1   None

73



--------------------------------------------------------------------------------



 



Standard 10(B) — Financial Responsibility
The Standard is:
A controlled affiliate shall be operated in a manner that provides reasonable
financial assurance that it can fulfill all of its contractual obligations to
its customers.

1.   Compliance is based on:

  1.1   Accounting records maintained on an accrual basis. A controlled
affiliate shall file an annual certified independent audit report with BCBSA.

  1.1.a   The certified independent audit is required by the State Insurance
Department, the independent financial statement opinion included in the
controlled affiliate’s annual audit report shall not express doubts as to the
licensee’s ability to continue as a going concern. The annual audit is to be
performed by an independent CPA firm acceptable to PPFSC; and

  1.2   The controlled affiliate and Sponsoring Plan(s), to the full extent of
their assets, indemnifying BCBSA against any claims asserted against it
resulting from the contractual and financial obligations of the controlled
affiliate, and all costs and professional fees associated therewith. In
situations where the Sponsoring Plan(s) and controlled affiliate prefer, the
Sponsoring Plan(s) and controlled affiliate may, upon the agreement of BCBSA,
provide alternative protections.     1.3   If the controlled affiliate is not a
risk assuming entity, the affiliate shall have a SAP or equivalent net worth of
at least 8.33% of annual net operating expenses. Compliance with this
requirement may also be met if the state regulatory authority, in lieu of a
capital infusion, has accepted a written financial guarantee which contractually
obligates the sponsoring Plan(s) for the financial commitments of the controlled
affiliate in an amount that is at least 8.33% of the controlled affiliate’s
annual net operating expenses, reduced by the SAP or equivalent net worth of the
controlled affiliate and:

  1.3.a   The controlled affiliate has SAP or equivalent net worth of at least
the minimum statutory reserve level of the state in which the controlled
affiliate is domiciled, or if there is no minimum statutory reserve requirement,
$3.0 million; and     1.3.b   The Plan(s)’ SAP reserve as a percent of Capital
Benchmark is at least 120%.

  1.4   If the controlled affiliate is a risk assuming entity, the controlled
affiliate shall have a SAP or equivalent net worth that is the higher of:

74



--------------------------------------------------------------------------------



 



Standard 10(B) — Financial Responsibility, continued

  1.4.a   An amount exceeding the “Plan regulatory action level” as defined in
the NAIC’s Risk-Based Capital for Life and/or Insurers Model Act (i.e.,
exceeding 200% of Base Adjusted Capital or 250% of Base Adjusted Capital with a
negative trend); or     1.4.b   The minimum statutory reserve requirement of the
state in which the controlled affiliate is domiciled.

Noncompliance with Guideline 1 will result in the termination of the License
pursuant to paragraph 7(C) of the License Agreement.

75



--------------------------------------------------------------------------------



 



Standard 10(C): Reports and Records
The Standard is:
A controlled affiliate shall furnish, on a timely and accurate basis, reports
and records relating to compliance with these Standards and the License
Agreements between BCBSA and the affiliate. Such reports and records are the
following:

A.   BCBSA Affiliate Licensure Information Request; and   B.   Biennial trade
name and service mark usage materials, including disclosure material; and   C.  
Annual Certified Audit Report, Annual Statement (if required) as filed with the
State Insurance Department (with all attachments), Annual NAIC Risk-Based
Capital Worksheets (if required) as filed with the State Insurance Department
(with all attachments), and Insurance Department Examination Report (if
applicable)*; and   D.   Changes in the ownership and governance of the
controlled affiliate, including changes in its charter**, articles of
incorporation**, or bylaws**, changes in the controlled affiliate’s Board
composition, Plan control, state license status, operating area, the controlled
affiliate’s Principal Officers or direct delivery of medical care.**

Determination of Compliance:

1.   Compliance is based on:

 

*   Forward within 30 days of receipt by the controlled affiliate of the final
report accompanied by a formal comment thereon from the affiliate’s CEO, if
applicable, to:

Managing Director
Brand Protection and Financial Services
Blue Cross and Blue Shield Association
225 N. Michigan Avenue
Chicago, IL 60601

**   Submit within 30 days of change to address indicated above and include a
red-lined version that clearly identifies the changes.

76



--------------------------------------------------------------------------------



 



Standard 10(C): Reports and Records, continued

  1.1   The timely submission of accurate and complete reports as required by
BCBSA Board of Directors (see Attachment VIII), to include indication of
compliance with the License Agreements, as interpreted in the Brand Book; and  
  1.2   Mandatory reporting of any untoward events associated with the
affiliate, such as malpractice suits or other legal, financial events that would
materially affect affiliate operations and/or performance; and     1.3   The
affiliate and sponsoring Licensed Plan(s):

  1.3.a   agreeing upon request by BCBSA to an examination; and     1.3.b  
providing access to requested staff and/or documentation.

2.   Compliance is also based on an affiliate being in compliance with the
regulations pertaining to service mark use promulgated pursuant to paragraph 3
of the License Agreements (see Brand Book).   3.   Noncompliance is a result of
the following:

  3.1   Reporting — substantial incompleteness and/or inaccuracy and/or lateness
and/or nonsubmission of required reports as described in Attachment VIII; or

  3.1.a   Incomplete/Inaccurate Reporting: A report will be considered
incomplete/inaccurate if the data submitted do not conform to published
instructions.     3.1.b   Late Reporting: A report will be considered late if it
is not received by BCBSA after the published deadline or after an agreed upon
extension.     3.1.c   Non-submission: A report will be considered not submitted
if data are not presented to BCBSA within 30 days after the published deadline
or after an agreed upon extension. A report will also be considered not
submitted if accuracy concerns or missing data leading to the misrepresentation
of performance and inability to publish data, are not resolved within 30 days
after the published deadline or an agreed upon extension.

  3.2   Examination — failure to comply with any one of the examination issues;
or     3.3   Untoward events — failure to report timely and accurately events
materially affecting the affiliate; and

77



--------------------------------------------------------------------------------



 



Standard 10(C): Reports and Records, continued

  3.4   BCBSA management, after contact with Plan management, concludes that
compliance is not likely to be reached, given existing affiliate/Plan efforts.

Noncompliance will result in the termination of the License pursuant to
paragraph 7(C) of the License Agreement.

78



--------------------------------------------------------------------------------



 



Standard 11: Participation in Electronic Claims Routing Process
The Standard is:
A smaller controlled affiliate for which this standard applies pursuant to the
Preamble section of Exhibit A of the Controlled Affiliate License Agreement
shall effectively and efficiently participate in certain national programs from
time to time as may be adopted by Member Plans for the purposes of providing
ease of claims processing for customers receiving benefits outside of the
controlled affiliate’s service area.
National program requirements include:

A.   Electronic Claims Routing Process effective upon October 16, 2003; and   B.
  Inter-Plan Medicare Advantage Program.

Determination of Compliance:

1.   Guidelines Subject to Immediate Termination

  1.1   None

2.   Guidelines Subject to Mediation/Arbitration

  2.1   Electronic Claims Routing Process effective upon October 16, 2003 — A
controlled affiliate shall fully participate in the Electronic Claims Routing
Process through compliance with all Electronic Claims Routing Process Policies
and Provisions and all applicable Inter-Plan Programs Policies and Provisions.

  2.1.a   Compliance determined by periodic reviews or audits and by reviews
initiated by evidence of problems.     2.1.b   Mediation/Arbitration shall be
commenced only upon a finding by the Inter-Plan Programs Committee (IPPC) that
such action is warranted and a referral of the matter from IPPC to the PPFSC and
the BCBSA Board of Directors for their action.

  2.2   Inter-Plan Medicare Advantage Program — A Controlled Affiliate shall
fully participate in the Inter-Plan Medicare Advantage Program through
compliance with all Inter-Plan Medicare Advantage Program Policies and
Provisions.

  2.2.a   Compliance determined by periodic review or audits and by reviews
initiated by evidence of problems.

79



--------------------------------------------------------------------------------



 



Standard 11: Participation in Electronic Claims Routing Process

  2.2.b   Mediation/Arbitration shall be commenced only upon a finding by IPPC
that such action is warranted and a referral of the matter from IPPC to PPFSC
and the BCBSA Board of Directors for their action.

3.   Guidelines Subject to Sanctions

  3.1   None

80



--------------------------------------------------------------------------------



 



Standard 12: Participation in Master Business Associate Agreement by Smaller
Controlled Affiliate Licensees
The Standard is:
Effective April 14, 2003, all smaller controlled affiliates shall comply with
the terms of the Business Associate Agreement for Blue Cross and Blue Shield
Licensees to the extent they perform the functions of a business associate or
subcontractor to a business associate, as defined by the Business Associate
Agreement.
Determination of Compliance:

1.   Guidelines Subject to Mediation/Arbitration

  1.1   Business Associate Agreement for Blue Cross and Blue Shield Licensees —
A controlled affiliate shall fully comply with the terms and conditions of the
Business Associate Agreement for Blue Cross and Blue Shield Licensees
(Attachment IX).

  1.1.a   Compliance determined by certification of adherence to the terms and
conditions of the Business Associate Agreement for Blue Cross and Blue Shield
Licensees.     1.1.b   The Association shall commence Mediation/Arbitration or
intervene in a Mediation/Arbitration proceeding among Plans and/or controlled
affiliate licensees upon a finding by the Plan Performance and Financial
Standards Committee that such action is warranted and a referral of the matter
from PPFSC to the BCBSA Board of Directors for its action.

81



--------------------------------------------------------------------------------



 



Attachment I
Required Reports and Reporting Performance Measures
Page 1 of 2
Required Reports and Reporting Performance Measures

•   Controlled Affiliates comprising less than fifteen percent (15%) of total
member enrollment of Plan and its licensed Controlled Affiliates (as reported on
the BCBSA Quarterly Enrollment Report excluding rider and freestanding coverage
and treating an entity seeking licensure as licensed), and not underwriting the
indemnity portion of workers’ compensation insurance, are required to submit the
following reports.

  •   Quarterly Financial Report.     •   Annual Financial Forecast.     •  
Quarterly Enrollment Report.     •   Annual “Health Risk-Based Capital
(HRBC) Report” as defined by the NAIC.     •   BCBSA Controlled Affiliate
Licensure Information Request     •   Annual Certified Audit Report (if
applicable — see Standard 2)     •   Annual Statement as filed with State
Insurance Department, if appropriate     •   Biennial trade name and service
mark usage materials, including disclosure material     •   Insurance Department
Examination Report*     •   The sponsoring Plan(s) or controlled affiliate shall
within 30 days of the decision notify BCBSA of any changes to the governance and
status of the controlled affiliate. Included are changes in:

  •   bylaws**     •   articles of incorporation**     •   principal officers  
  •   board composition     •   Plan control     •   risk acceptance     •  
direct delivery of medical care     •   member growth exceeding fifteen percent
(15%)
of parent’s and other licensed Controlled Affiliates’ enrollment     •   state
license status     •   operating area

82



--------------------------------------------------------------------------------



 



Attachment I
Required Reports and Reporting Performance Measures
Page 2 of 2

*   Forward within 30 days of receipt by the controlled affiliate of the final
report accompanied by a formal comment thereon from the controlled affiliate’s
CEO, if appropriate, to:

Managing Director, Brand Protection & Financial Services
Blue Cross and Blue Shield Association
225 North Michigan Avenue
Chicago, IL 60601

**   Include a red-lined version that clearly identifies the changes

Reporting Performance Measures:

  •   Incomplete/Inaccurate Reporting: A report will be considered
incomplete/inaccurate if the data submitted do not conform to published
instructions.     •   Late Reporting: A report will be considered late if it is
received by BCBSA after the published deadline or after an agreed upon
extension.     •   Non-submission: A report will be considered not submitted if
data are not presented to BCBSA within 30 days after the published deadline or
after a reasonable agreed upon extension. A report will also be considered not
submitted if accuracy concerns or missing data, leading to the misrepresentation
of performance and inability to publish data, are not resolved within 30 days
after the published deadline or an agreed-upon extension.

83



--------------------------------------------------------------------------------



 



Attachment II
Clarification of Requirements for Controlled Affiliates’ Annual Actuarial
Certification
Page 1 of 2
The requirements applicable to the annual actuarial certification depend on the
HRBC ratio of the affiliate, and possibly also on the HRBC ratio of its
sponsoring Primary Licensee, as of the valuation date, i.e., the requirements
for the 12/31/200X certification depend on the 12/31/200X HRBC ratio(s).
Requirements for: Controlled Affiliates Whose Year-end (12/31) HRBC Ratio is
Above 375%; Larger Controlled Affiliates That Qualify for Enterprise Monitoring,
and; Smaller Controlled Affiliates Whose Primary Licensee’s Year-end (12/31)
HRBC Ratio is Above 375%

1.   If the affiliate is required to submit an annual statutory actuarial
certification to its domiciliary regulatory authority, then that certification
can be used to satisfy the requirement, so long as it contains an explicit
statement to the effect that it is intended to be relied upon by the Blue Cross
Blue Shield Association.

2.   If the affiliate is not required to submit an annual statutory actuarial
certification to its domiciliary regulatory authority, then it must submit a
certification that complies with the requirements delineated below that apply to
an affiliate having an HRBC ratio below 375%, but with one key exception: here
the certification may be issued by any qualified actuary (as defined below),
which might include an employee of the affiliate or another company in its
corporate family.

3.   The annual certification is to be submitted to the Blue Cross Blue Shield
Association by May 1 together with a copy of the (NAIC) Annual Statement.

84



--------------------------------------------------------------------------------



 



Attachment II
Clarification of Requirements for Controlled Affiliates’ Annual Actuarial
Certification
Page 2 of 2
Requirements for: Larger Controlled Affiliates Whose Year-end (12/31) HRBC Ratio
is at or Below 375% and That Do Not Qualify for Enterprise Monitoring, and;
Smaller Controlled Affiliates Whose Year-end (12/31) MCO-RBC Ratio is at or
Below 375% and Whose Primary Licensee’s HRBC Ratio is at or Below 375%

1.   The certification must be issued by a qualified, independent, actuary.

  a)   “Qualified” means that the actuary is a member in good standing of the
American Academy of Actuaries and meets its Specific Qualification Standard for
the Actuarial Certification in the NAIC Health Annual Statement.     b)   An
actuary’s degree of “independence” from the entity about which he/she is opining
is left up to his/her professional judgement, except that the following are not
considered independent:

  i)   any current employee, or retiree, of that entity or any of its
affiliates;     ii)   any consulting actuary acting in an interim staff capacity
with that entity or any of its affiliates.

2.   The annual certification must substantially comply with the standards
prescribed in the Actuarial Certification section of the NAIC Annual Statement
Instructions applicable to HMDI companies. For the 12/31/2000 certification, the
1999 HMDI Instructions shall govern; subsequently, the 200X Health Instructions
shall set the standards applicable to the 12/31/200X certification.

3.   The certification should contain an explicit statement that it was prepared
for, and may be relied upon by, the Blue Cross Blue Shield Association.

4.   The certification is to be submitted to the Blue Cross Blue Shield
Association by May 1.

85



--------------------------------------------------------------------------------



 



Attachment III
Guaranty Association Alternatives & Evaluation Criteria
Page 1 of 3
Each controlled affiliate (licensee) is required to:

1.   Participate in the guaranty fund in each state in which it operates; or

2.   Establish another method approved by BCBSA which assures the payment of
claim liabilities and continuation of coverage in the event of a licensee’s
insolvency.

The following outlines several alternative mechanisms that the PPFSC has found
to be acceptable and the evaluation criteria the PPFSC will use to evaluate a
licensee’s proposed alternative mechanism. Please note that this list is not
exhaustive, licensees are welcome to propose other mechanisms they believe will
fulfill the requirement and that meet the evaluation criteria. The PPFSC,
however, does not contemplate recommending that a licensee be excused from
compliance with this requirement based on the licensee’s capital and/or
liquidity position.
Payment of Claim Liabilities — Alternative Mechanisms
The following potential alternatives to participation in a state guaranty
association that ensure payment of claim liabilities have been identified. More
than one mechanism can be used to achieve compliance with the requirement.

•   Hold Harmless Agreement — Providers, by contract or statute, are prohibited
from pursuing subscribers for payment of outstanding claims in the event the
licensee becomes insolvent. Provisions must be made by the licensee to fund
claim payments due to providers and subscribers not covered by the hold harmless
provisions.

•   Voluntary inter-licensee arrangements — insurance or reinsurance agreements
among a consortium of licensees that have sufficient financial resources to meet
the commitments of the consortium and maintain compliance with the applicable
license agreements. Must be acceptable to state regulators.

•   Reinsurance or a financial pledge — insurance or reinsurance agreements or
pledge of financial resources from a third party that has sufficient financial
resources to meet the commitments. Must be acceptable to state regulators.

86



--------------------------------------------------------------------------------



 



Attachment III
Guaranty Association Alternatives & Evaluation Criteria
Page 2 of 3

•   Subscriber Protection Account — establishment of a custodial account
consisting of cash and/or high-grade marketable securities in amount to cover
insurance obligations of licensee. Based on the SAFE-T Account concept developed
by State Farm, the licensee would, with the agreement of the insurance
department, continue to admit the securities as assets of the corporation and
would have the ability to trade the securities as long as the value of the
custodial account was equal to the predetermined requirement. Also necessary is
a written agreement with the appropriate regulators indicating that the
custodial account would be used in the case of insolvency to fund the licensee’s
claim liabilities. Only when all claims have been paid, could the account’s
assets be used for other liquidation expenses.

Payment of Claim Liabilities — Evaluation Criteria
To determine if an alternative mechanism (or mechanisms) is acceptable, PPFSC
will use the following criteria to evaluate the proposal.

1.   The proposal must guarantee all of the licensee’s insured business (branded
and unbranded) in all jurisdictions in which it is licensed to do business. The
mechanism does not need to include FEP subscribers.   2.   The mechanisms are
acceptable to all applicable regulators.   3.   The amount of required coverage
is at least equal to the:

  •   Unpaid claim liability of the fully underwritten book of business; and    
•   2% of net subscription revenue of ASC/Cost Plus/AFA products; and     •  
the related loss adjustment reserve for the above two classifications.

4.   The amount of proposed coverage must be annually certified by an actuary
that it is a “good and sufficient provision” for the stated obligation. If the
controlled affiliate is included in the Plan Performance Response Process, the
certification must be made by an independent, qualified actuary.   5.  
Provisions must be made for the sufficiency of the coverage to be reviewed, and,
if necessary, adjusted at least annually. If the controlled affiliate is
included in the Plan Performance Response Process, the review and necessary
adjustments will be required on a more frequent basis.

87



--------------------------------------------------------------------------------



 



Attachment III
Guaranty Association Alternatives & Evaluation Criteria
Page 3 of 3
Continuation of Coverage — Alternative Mechanisms
The following potential alternatives to participation in a state guaranty
association that ensure continuation of coverage have been identified. More than
one mechanism can be used to achieve compliance with the requirement.

•   Voluntary inter-licensee arrangements — agreements among two or more
licensees that have sufficient financial resources to meet the commitments to
continue coverage and maintain compliance with the applicable license
agreements. Must be acceptable to state regulators.

•   Reinsurance — insurance or reinsurance agreements from a third party that
has sufficient financial resources to meet the commitments. Must be acceptable
to state regulators.

Continuation of Coverage — Evaluation Criteria
To determine if an alternative mechanism (or mechanisms) is acceptable, PPFSC
will use the following criteria to evaluate the proposal.

•   Length of time coverage continuation is available — coverage continues from
the date of a BCBSA Member Plan vote to terminate license(s) or resignation, for
a period at least as long as the continuation of coverage period provided by the
guaranty fund statute in the controlled affiliate’s state.

•   Who is offered continuation of coverage — all insured subscribers, excluding
FEP subscribers.

•   What level of benefits must be offered — at least as high as would be
offered if the controlled affiliate participated in its state guaranty fund.

88



--------------------------------------------------------------------------------



 



Attachment IV
Required Performance Reports and Certifications Schedule

                                                        PERIOD     DUE DATE    
                 
A.
  BCBSA Controlled Affiliate Licensure Information Request (Triennial Review)  
  Triennial (4)       (1)    
 
                        B. Certifications:                    
 
  Procedures having been adopted to enforce code of conduct policies for
employees, officers and Directors (See Standard 6A)     Triennial (4)       (1)
   
 
                       
 
  By a qualified actuary of adequate accounting for unpaid claim liability
reserve (See Standard 6H)     Annual       5/1(3)    
 
                       
 
  Distribution of BCBSA License Compliance Letter and attachments to controlled
affiliate Board members (See Standard 6A)     Triennial (4)       (1)          
           
 
                                         
C.
  Service Mark use and disclosure information (See Standards 4 and 7)    
Biennial       (1)                      
 
                                         
D.
  Changes in Governance and Status     Ongoing       (2)                      
 
                                         
E.
  Quarterly Financial Report                    
 
                       
-
  All financial statements and required schedules, except the reconciliation of
GAAP net worth to SAP net worth     1st Qtr
2nd Qtr
3rd Qtr
4th Qtr       5/5
8/4
11/4
2/28      
 
                       
-
  Starting first quarter, 2004 and quarterly thereafter, a reconciliation of
GAAP net worth to SAP net worth (only applicable to a risk-assuming licensee
that files its Quarterly Financial Report on a GAAP basis)     1st Qtr
2nd Qtr
3rd Qtr
4th Qtr       5/15
8/15
11/15
2/28      
 
                                         
F.
  Semi-annual “ Health Risk-Based Capital (HRBC) Report” as defined by the NAIC.
    Annual filings       3/15      
 
                       
 
        Mid-year filings       8/15                      

(continued on next page)

89



--------------------------------------------------------------------------------



 



Attachment IV
Required Performance Reports and Certifications Schedule
Page 2 of 2

                                            PERIOD     DUE DATE    
G.
  Annual Financial Forecast   Annual     2/28                
H.
  Annual Certified Audit Report (See Standard 6(H))   Annual (5)     5/1 (3)    
           
I.
  Insurance Department Examination Report   Within 30 days of controlled
affiliate receipt of final report                
J.
  Annual Statement filed with State Insurance Department   Annual     5/1 (3)  
             
K.
  Quarterly Enrollment Report              
 
                 
 
  Expanded Medicare and Expat reporting introduced   1st Qtr, 2006     4/30    
 
                 
 
  Expanded National Accounts and Ancillary Products reporting introduced   2nd
Qtr, 2006     7/31    
 
                 
 
      3rd Qtr, 2006     10/31    
 
      4th Qtr, 2006     1/31    
 
      1st Qtr, 2007     4/30    
 
      2nd Qtr, 2007     7/31    
 
                 
 
  Expanded Consumer Driven Health Plan reporting introduced   3rd Qtr, 2007    
10/31    
 
      4th Qtr, 2007     1/31    
 
                 
L.
  A controlled affiliate subject to Standard 6(D) is required to 1) provide an
unconditional and irrevocable letter of credit or other guarantee of payment
satisfactory to BCBSA, 2) waive rights under certain national account programs,
and 3) waive rights to challenge the federal super-priority status held by the
controlled affiliate for certain federal programs   Quarterly
as of 12/31/93     N/A              

Notes:

(1)   Due date included with information request; typically first week in
August.   (2)   Due within 30 days of the decision to change.   (3)   Extension
up to June 1 only with prior agreement of BCBSA.   (4)   Controlled Affiliates
may be required to respond to a BCBSA Controlled Affiliate Licensure Information
Request on an annual basis as required under Standard 6A.   (5)   If applicable,
see Standard 6(H).

90



--------------------------------------------------------------------------------



 



Attachment V
Sanction Protocols — Reports and Records
The following protocols have been established for late, inaccurate and/or
non-reporting for required reports as required under Standard 6(I):

1.   BCBSA will initially work directly with Plans to resolve these situations.
  2.   If chronic problem persists, a letter will be sent to the Plan CEO
describing the situation.   3.   If no response or resolution, Committee
requests meeting with Plan CEO.   4.   If necessary, the Committee and BCBSA
Board would still have the option to move the Plan to mediation/arbitration.
(The Plan’s Board will be notified in the Triennial Compliance Letter of chronic
late, inaccurate and/or non-reporting if Mediation/Arbitration is approved by
BCBSA Board of Directors.)

91



--------------------------------------------------------------------------------



 



Attachment VI
Required Performance Reports and Certifications Schedule

                                      PERIOD     DUE DATE                      
A.
  BCBSA Controlled Affiliate Licensure Information Request (Triennial Review)  
  Triennial (4)       (1 )    
 
                       
B.
  Opinion of Loss Reserve and Loss Adjusting Expense Reserves and Actuarial
Report     Annual       5/1 (2)    
 
                       
C.
  Property Casualty Risk-Based Capital Workpapers     Annual       5/1 (2)    
 
                       
D.
  Annual Financial Forecast     Annual       2/28      
 
                       
E.
  Annual Certified Audit Report     Annual       5/1 (2)    
 
                       
F.
  Annual Statement filed with State Insurance Department     Annual       5/1
(2)    
 
                                         
G.
  Quarterly Financial Report                    
 
                       
•
  All financial statements and required schedules, except the reconciliation of
GAAP net worth to SAP net worth     1st Qtr
2nd Qtr
3rd Qtr
4th Qtr       5/5
8/4
11/4
2/28      
 
                       
•
  Starting first quarter, 2004 and quarterly thereafter, a reconciliation of
GAAP net worth to SAP net worth (only applicable to a risk-assuming licensee
that files its Quarterly Financial Report on a GAAP basis)     1st Qtr
2nd Qtr
3rd Qtr
4th Qtr       5/15
8/15
11/15
2/28      
 
                                         
H.
  Quarterly Estimate of Risk Based Capital for Property and Casualty Insurers
Worksheet     1st Qtr
2nd Qtr
3rd Qtr
4th Qtr       5/15
8/15
11/15
3/15                        
I.
  Insurance Department Examination Reports     Within 30 days of controlled
affiliate receipt of final report.                      
J.
  Changes in Independent Rating and All Rating Reports     Ongoing       (3 )  
 
 
                                         
K.
  Quarterly Enrollment Report                    
 
                       
 
  Expanded Medicare and Expat reporting introduced     1st Qtr, 2006       4/30
     
 
                       
 
  Expanded National Accounts and Ancillary Products reporting introduced     2nd
Qtr, 2006       7/31      
 
                       
 
        3rd Qtr, 2006
4th Qtr, 2006
1st Qtr, 2007
2nd Qtr, 2007       10/31
1/31
4/30
7/31      
 
                       
 
  Expanded Consumer Driven Health Plan reporting introduced     3rd Qtr, 2007
4th Qtr, 2007       10/31
1/31      
 
                                         
L.
  Changes in Governance and Status     Ongoing       (3 )                    

(1)   Due date included with information request; typically first week in
August.   (2)   Extension up to June 1 only with prior agreement of BCBSA.   (3)
  Within 30 days of receipt of notice.   (4)   Controlled Affiliates may be
required to respond to a BCBSA Controlled Affiliate Licensure Information
Request on an annual basis.

Forward to:
Managing Director, Brand Protection & Financial Services
Blue Cross and Blue Shield Association
225 North Michigan Avenue
Chicago, IL 60601

92



--------------------------------------------------------------------------------



 



Attachment VII
To Guidelines To Administer The Controlled Affiliate Standards
Definition of “Local Net Revenue” & “Combined Local Net Revenue,” “National Net
Revenue,” “Combined National Net Revenue,” and “Combined National Enrollment”
Page 1 of 4
I. Local Revenues
The following definitions are used in determining compliance with Controlled
Affiliate Standards 6(G), Guideline 2.1 and Standard 6(J). For the purposes of
Standard 6(G), Guideline 2.1 and Standard 6(J), only revenues attributable to
health care plans and related services offered within the designated service
area are to be included in the calculations. For purposes of the definition of
Combined Local Net Revenue applicable to Standard 6(G), Guideline 2.1 only,
revenues attributable to health care plans and related services includes
revenues attributable to the delivery of hospital services and medical
(professional) services and the sale of health care products.
“Local Net Revenue” for Risk Assuming entities is defined as:

         
The sum of Branded and Unbranded:
  •   Revenue for all Health Insurance Premiums for all lines of business as
listed in the BCBSA Quarterly Financial Report   •   Revenue from delivery of
hospital services
 
  •   Revenue from the sale of health care products
 
  •   Revenue from delivery of medical (professional) services
 
  •   Administrative Service Contract (ASC) Premium Equivalents
 
  •   Administrative Service Only (ASO) Premium Equivalents
 
  •   Ceded health premium under reinsurance agreements
 
  •   All other health revenue, as listed in the BCBSA Quarterly Financial
Report
 
       
Less:
  •   Revenue for out-of-service-area national account contracts
 
  •   Revenue for out-of-service-area FEP contracts
 
  •   Assumed health premium under reinsurance arrangements
 
       
Adjusted for:
  •   Inter-company eliminations

93



--------------------------------------------------------------------------------



 



Attachment VII
To Guidelines To Administer The Controlled Affiliate Standards
Definition of “Local Net Revenue” & “Combined Local Net Revenue,” “National Net
Revenue,” “Combined National Net Revenue,” and “Combined National Enrollment”
Page 2 of 4
“Local Net Revenue” for Non-Risk Assuming entities is defined as:

         
The sum of Branded and Unbranded:
  •   Administrative Service Only (ASO) premium equivalents
 
       
 
  •   Administrative Service Contract (ASC) Premium Equivalents
 
       
 
  •   All other health revenue, as listed in the BCBSA Quarterly Financial
Report
 
       
Adjusted for:
  •   Inter-company eliminations

“Combined Local Net Revenue” is defined as:
The sum of the Local Net Revenues1 of the entities and products/services
included in the applicable computation. For purposes of compliance with Standard
6(G), Guideline 2.1 only, Combined Local Net Revenue includes the foregoing plus
the sum of the revenues from hospital services and medical
(professional) services and sale of health care products2 of the Controlled
Affiliate.
 

1   Excludes revenue from Medicare, Medicaid, and CHAMPUS fiscal intermediary
contracts and from CHAMPUS risk contracts where the Plan demonstrates to the
satisfaction of BCBSA that government regulations practically prevent the use of
the Marks.   2   The term “hospital services” shall be interpreted broadly and
shall include, without limitation, any services or products provided by a
hospital. “Hospital” means (A) an institution that is engaged in providing, by
or under the supervision of physicians, to inpatients, (i) diagnostic services
and therapeutic services for medical diagnosis, treatment, and care of injured,
disabled, or sick persons, or (ii) rehabilitation services for the
rehabilitation of injured, disabled, or sick persons; or (B) any facility or
institution engaged in the delivery of health care services that is located
within or adjacent to, or is a controlled affiliate of, an institution described
in (A). The term “health care products” shall be interpreted broadly and shall
include, without limitation, tangible health-related goods, other than health
care services, for which a Plan provides or administers reimbursement on behalf
of subscribers, including but not limited to, pharmaceuticals, biologics, and
medical equipment or devices. The term “medical (professional) services” shall
be interpreted broadly and shall include, without limitation, services provided
by a physician or other professional healthcare provider to identify and treat a
member’s illness or injury, which are consistent with the symptoms, diagnosis,
and treatment of the member’s condition, in accordance with the standards of
good medical practice.

94



--------------------------------------------------------------------------------



 



Attachment VII
To Guidelines To Administer The Controlled Affiliate Standards
Definition of “Local Net Revenue,” “Combined Local Net Revenue,” “National Net
Revenue,” “Combined National Net Revenue,” and “Combined National Enrollment”
Page 3 of 4
II. National Revenues and/or National Enrollment
The following definitions are used in determining compliance with Controlled
Affiliate Standard 6(G), Guideline 2.2. For purposes of Standard 6(G), Guideline
2.2 only, revenues or member enrollment attributable to health care plans and
related services offered within the United States and Puerto Rico are to be
included in the calculation. For purposes of the definition of Combined National
Net Revenue applicable to Standard 6(G), Guideline 2.2 only, revenues
attributable to health care plans and related services includes revenues
attributable to the delivery of hospital services and medical
(professional) services and the sale of health care products.
“National Net Revenue” for Risk Assuming entities is defined as:

         
The sum of Branded and Unbranded:
  •   Revenue for all Health Insurance Premiums for all lines of business as
listed in the BCBSA Quarterly Financial Report
 
       
 
  •   Revenue from delivery of hospital services
 
       
 
  •   Revenue from the sale of health care products
 
       
 
  •   Revenue from delivery of medical (professional) services
 
       
 
  •   Administrative Service Contract (ASC) Premium Equivalents
 
       
 
  •   Administrative Service Only (ASO) Premium Equivalents
 
       
 
  •   Ceded health premium under reinsurance agreements
 
       
 
  •   All other health revenue as listed in the BCBSA Quarterly Financial Report
 
       
Less:
  •   Assumed health premium under reinsurance arrangements
 
       
Adjusted for:
  •   Inter-company eliminations

“National Net Revenue” for Non-Risk Assuming entities is defined as:

         
The sum of Branded and Unbranded:
  •   Administrative Service Only (ASO) Premium Equivalents
 
       
 
  •   Administrative Service Contract (ASC) Premium Equivalents
 
       
 
  •   All other health revenue as listed in the BCBSA Quarterly Financial Report
 
       
Adjusted for:
  •   Inter-company eliminations

95



--------------------------------------------------------------------------------



 



ATTACHMENT VII
Definition of “Local Net Revenue,” “Combined Local Net Revenue,” “National Net
Revenue,” “Combined National Net Revenue,” and “Combined National Enrollment”
Page 4 of 4
“Combined National Net Revenue” is defined as:
The sum of the National Net Revenues1of the entities and products/services
included in the applicable computation. For purposes of compliance with Standard
6(G), Guideline 2.2 only, Combined National Net Revenue includes the foregoing
plus the sum of the revenues from hospital services and medical
(professional) services and sale of health care products2 of the Controlled
Affiliate.
“Combined National Enrollment” is defined as:

         
The sum of Branded and Unbranded:
  •   Administrative Service Only (ASO) Members
 
       
 
  •   Administrative Service Contract (ASC) Members
 
       
 
  •   All other health membership as listed in the BCBSA Quarterly Enrollment
Report.

For purposes of compliance with Standard 6(G), Guideline 2.2a only, Combined
National Enrollment of the Controlled Affiliate excludes membership from
Medicare, Medicaid and CHAMPUS fiscal intermediary contracts and from CHAMPUS
risk contracts where the Plan demonstrates to the satisfaction of BCBSA that
government regulations practically prevent the use of the Marks.
 

1   Excludes revenue from Medicare, Medicaid and CHAMPUS fiscal intermediary
contracts and from CHAMPUS risk contracts where the Plan demonstrates to the
satisfaction of BCBSA that government regulations practically prevent the use of
the Marks.   2   The term “Hospital Services” shall be interpreted broadly and
shall include, without limitation, any services or products provided by a
hospital. “Hospital” means (A) an institution that is engaged in providing, by
or under the supervision of physicians, to inpatients, (i) diagnostic services
and therapeutic services for medical diagnosis, treatment, and care of injured,
disabled, or sick persons, or (ii) rehabilitation services for the
rehabilitation of injured, disabled, or sick persons; or (B) any facility or
institution engaged in the delivery of health care services that is located
within or adjacent to, or is an Affiliate*** of, an institution described in
(A). The term “health care products” shall be interpreted broadly and shall
include, without limitation, tangible health-related goods, other than health
care services, for which a Plan provides or administers reimbursement on behalf
of subscribers, including but not limited to, pharmaceuticals, biologics, and
medical equipment or devices. The term “medical (professional) services” shall
be interpreted broadly and shall include, without limitation, services provided
by a physician or other professional healthcare provider to identify and treat a
member’s illness or injury, which are consistent with the symptoms, diagnosis,
and treatment of the member’s condition, in accordance with the standards of
good medical practice.

96



--------------------------------------------------------------------------------



 



Attachment VIII
Required Performance Reports and Certifications Schedule For
Controlled Affiliates Whose Primary Business is Government Non-Risk

                  PERIOD DUE DATE
A. BCBSA Affiliate Licensure Information Request
    Triennial (4)     (1)
 
           
B. Risk-Based Capital Workpapers, if applicable
    Annual     5/1 (2)
 
           
C. Annual Certified Audit Report
    Annual     5/1 (2)
 
           
D. Annual Statement filed with State Insurance Department, if applicable
    Annual     5/1 (2)
 
           
E. Insurance Department Examination Reports, if applicable
    As Applicable     Within 30 days
 
          of Controlled
 
          Affiliate receipt
 
          of final report
 
           
F. Changes in Governance and Status
    Ongoing     (3)

(1)   Due date included with information request; typically first week in
August.   (2)   Extension up to June 1 only with prior agreement of BCBSA.   (3)
  Within 30 days of receipt of notice; include red-lined version.   (4)  
Controlled Affiliates may be required to respond to a BCBSA Controlled Affiliate
Licensure Information Request on an annual basis.

Forward to:
Managing Director
Brand Protection and Financial Services
Blue Cross and Blue Shield Association
225 N. Michigan Avenue
Chicago, IL 60601

97



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
BUSINESS ASSOCIATE AGREEMENT
FOR BLUE CROSS AND BLUE SHIELD LICENSEES
This agreement (“Agreement”) is effective as of April 14, 2003, and amended as
of April 20, 2005.
The parties to this Agreement (individually, a “Party,” and collectively, the
“Parties”) are the Blue Cross and Blue Shield Association (“BCBSA”) and each of
its independent licensees that is a party to a Blue Cross and/or Blue Shield
License Agreement (“Licensees”). Licensees are authorized to use the names and
service marks of BCBSA in a designated service area (“Service Area”). The
Parties enter into this Agreement in order to comply with the requirements of
Subtitle F of Title II of the Health Insurance Portability and Accountability
Act of 1996 and its implementing regulations (45 F. R. Parts 160-164) (the
“HIPAA Rules”) and applicable state statutes and/or regulations implementing
Title V of the Gramm-Leach-Bliley Act (15 U.S.C. § 6801 et seq.) (“GLB
Regulations”). Capitalized terms not defined herein have the meaning set forth
in the HIPAA Rules and the GLB Regulations.
The Parties obtain, create, and exchange Protected Health Information and
Nonpublic Personal Financial Information for a variety of purposes pursuant to a
variety of agreements. This Agreement controls the Use and Disclosure of all
Protected Health Information and Nonpublic Personal Financial Information in a
Party’s possession or control as a result of the Party acting as a Business
Associate of a Covered Entity or agent or subcontractor (“Subcontractor”) of a
Business Associate pursuant to the agreements listed in Schedule A (the
“Scheduled Agreements”). Scheduled Agreements include the program policies
adopted by the BCBSA Board of Directors pursuant to the BCBSA License Agreement.
This Agreement is designed to address each Party’s obligations under the
Administrative Simplification provisions of HIPAA, the HIPAA Rules, and GLB
Regulations in a number of roles that a Party may play pursuant to the Scheduled
Agreements. A Licensee may act as the Business Associate of another Licensee,
including as a Health Care Clearinghouse. A Licensee may act as Subcontractor of
another Party that acts as a Business Associate for another Covered Entity, such
as a self-insured Group Health Plan. BCBSA may act as a Business Associate of a
Licensee or as a Subcontractor of a Licensee that acts as a Business Associate
for another Covered Entity, such as a self-insured Group Health Plan.
A Party to this Agreement may Use or Disclose Protected Health Information it
creates or receives when acting as a Business Associate of a Covered Entity or a
Subcontractor of a Business Associate pursuant to a Scheduled Agreement only as
permitted by this Agreement and not prohibited by the Scheduled Agreement.

98



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 2 of 22

A.   Privacy and Security of Protected Health Information.

1. Permitted Uses and Disclosures. When a Party acts as Business Associate or
Subcontractor to another Party, the Party will not Use or Disclose Protected
Health Information it creates or receives pursuant to a Scheduled Agreement
except as allowed or required by the Scheduled Agreement. A Party acting in such
capacity is further limited to those Uses and Disclosures of Protected Health
Information Required By Law and as follows:
a) Party as Business Associate. To the extent permitted by the Scheduled
Agreement, a Party acting as Business Associate to another Party may Use or
Disclose the minimum necessary Protected Health Information for the Payment
activities and Health Care Operations of the other Party and for the Health Care
Operations of any Organized Health Care Arrangement in which the other Party is
a participant. To the extent permitted by the Scheduled Agreement, a Party
acting as Business Associate of another Party may Disclose (i) to a Health Care
Provider, the Protected Health Information requested by such Health Care
Provider for the Treatment activities of such Health Care Provider, (ii) to a
Health Care Provider or to another Covered Entity, the minimum necessary
Protected Health Information for the Payment activities of such Health Care
Provider or Covered Entity, and (iii) to another Covered Entity, the Protected
Health Information of Individuals with whom both the recipient and the other
Party have or had a relationship, provided that (x) the Protected Health
Information Disclosed pertains to that relationship and (y) the Disclosure is
for Health Care Operations of the recipient that are allowed by 45 C.F.R. §
164.506(c)(4). Unless prohibited by the Scheduled Agreement, a Party acting as
Business Associate of another Party may Use or Disclose the minimum necessary
(as applicable) Protected Health Information for other reasons permitted by the
HIPAA Rules, including for purposes described in Section A.2 of this Agreement.
If the Covered Entity that Party serves as Business Associate is a Health Care
Provider, Party may Use or Disclose Protected Health Information for that Health
Care Provider’s Treatment activities if the Scheduled Agreement permits such
Uses and Disclosures.
b) Party as Subcontractor. To the extent permitted by the Scheduled Agreement, a
Party acting as Subcontractor to another Party acting as Business Associate of a
Covered Entity may Use or Disclose the minimum necessary Protected Health
Information for the Payment activities and Health Care Operations of that
Covered Entity and for the Health Care Operations of any Organized Health Care
Arrangement in which that Covered Entity is a participant. To the extent
permitted by the

99



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 3 of 22
Scheduled Agreement, a Party acting as Subcontractor of another Party acting as
Business Associate of a Covered Entity may Disclose (i) to a Health Care
Provider, the Protected Health Information requested by such Health Care
Provider for the Treatment activities of such Health Care Provider, (ii) to a
Health Care Provider or to another Covered Entity, the minimum necessary
Protected Health Information for the Payment activities of such Health Care
Provider or Covered Entity, and (iii) to another Covered Entity, the Protected
Health Information of Individuals with whom both the recipient and the Covered
Entity that the Business Associate, for which the Party acts as Subcontractor,
serves have or had a relationship, provided that (x) the Protected Health
Information Disclosed pertains to that relationship and (y) the Disclosure is
for Health Care Operations of the recipient that are allowed by 45 C.F.R. §
164.506(c)(4). Unless prohibited by the Scheduled Agreement, a Party acting as
Subcontractor to another Party acting as Business Associate of Covered Entity
may Use and Disclose the minimum necessary (as applicable) Protected Health
Information for other reasons permitted by the HIPAA Rules including for
purposes described in Section A.2 of this Agreement. If the Covered Entity that
contracts with the Business Associate that Party serves is a Health Care
Provider, Party may Use or Disclose Protected Health Information for that Health
Care Provider’s Treatment activities if the Scheduled Agreement permits such
Uses and Disclosures.
2. Other Permitted Uses and Disclosures.
a) Party’s Operations. A Party acting as Business Associate or Subcontractor to
another Party may Use the minimum amount of Protected Health Information it
creates or receives pursuant to a Scheduled Agreement as necessary for Party’s
proper management and administration or to carry out Party’s legal
responsibilities, unless that Scheduled Agreement prohibits such Uses. A Party
acting as Business Associate or Subcontractor may, unless prohibited by the
Scheduled Agreement, Disclose the minimum amount of such Protected Health
Information as necessary for Party’s proper management and administration or to
carry out Party’s legal responsibilities only if Party obtains reasonable
assurance, evidenced in writing, from any person or organization to which Party
will Disclose such Protected Health Information that the person or organization
will:

100



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 4 of 22
(i) Hold such Protected Health Information in confidence and Use or further
Disclose it only for the purpose for which Party Disclosed it to the person or
organization or as Required By Law; and
(ii) Notify Party (who will in turn promptly notify the applicable Licensee or
other Covered Entity) of any instance of which the person or organization
becomes aware in which the confidentiality of such Protected Health Information
was breached.
b) Data Aggregation. Party may conduct Data Aggregation services except with
respect to the Protected Health Information it receives pursuant to a Scheduled
Agreement that prohibits Data Aggregation.
c) Disclosure to Subcontractors and Agents. Party may Disclose Protected Health
Information to agents and subcontractors to perform functions or activities on
its behalf except for such Disclosures prohibited by a Scheduled Agreement.
Prior to such Disclosure, Party will comply with Section A.5 of this Agreement.
3. Information Safeguards. Party will develop, implement, maintain and use
appropriate administrative, technical and physical safeguards, in compliance
with Social Security Act § 1173(d) (42 U.S.C. § 1320d-2(d)), 45 C.F.R. Part 164,
Subpart C, 45 C.F. R. § 164.530(c), and any other applicable implementing
regulations issued by the U.S. Department of Health and Human Services (“HHS”).
Party will use these safeguards to preserve the integrity, confidentiality, and
availability of and to prevent non-permitted Use or Disclosure of Protected
Health Information created or received pursuant to a Scheduled Agreement. Party
will document these safeguards.
4. Security Incident Reporting. When acting pursuant to a Scheduled Agreement,
Party will provide notice, in accordance with Schedule B, of any Security
Incident of which Party becomes aware. Party will treat any such notices it
receives from any other Party as confidential and not disclose such information
except as necessary to comply with applicable legal or contractual obligations.
5. Subcontractors. Party will require any of its Subcontractors, to which Party
is permitted by this Agreement and the respective Scheduled Agreement to
Disclose any of the Protected Health Information that Party creates or receives
pursuant to a Scheduled Agreement, to provide reasonable assurance, evidenced in
writing, that Subcontractor will comply with the same privacy and security
obligations as Party with respect to such Protected Health Information.

101



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 5 of 22
B. Protected Health Information Access, Amendment and Disclosure Accounting.
1. Access. With respect to Protected Health Information a Party creates or
receives pursuant to a Scheduled Agreement, that Party will act so that other
Parties and the Covered Entities that they serve may meet their access
obligations under 45 C.F. R. § 164.524 and applicable Business Associate
contracts.
2. Amendment. With respect to Protected Health Information a Party creates or
receives pursuant to a Scheduled Agreement, that Party will act so that other
Parties and the Covered Entities that they serve may meet their amendment
obligations under 45 C.F. R. § 164.526 and applicable Business Associate
contracts.
3. Disclosure Accounting. With respect to Protected Health Information a Party
creates or receives pursuant to a Scheduled Agreement, that Party will act so
that other Parties and the Covered Entities they serve may meet their Disclosure
accounting obligations under 45 C.F. R. § 164.528 and applicable Business
Associate contracts.
4. Inspection of Books and Records. Party must make available for inspection its
internal practices, books, and records, relating to its Use and Disclosure of
the Protected Health Information it creates or receives pursuant to a Scheduled
Agreement only as described in this paragraph, or as otherwise Required By Law
or the Scheduled Agreement. Party must allow HHS to make such inspection to
determine compliance with 45 C.F. R. Parts 160-164 or this Agreement and the
appropriate Scheduled Agreement. Party must allow such inspection by a Party to
a Scheduled Agreement that is responding to an issue involving 45 C.F. R.
Part 164 pursuant to the Scheduled Agreement when the issue is raised in an
investigation by HHS or a complaint from a person under 45 C.F.R. § 160.306 or
45 C.F.R. § 164.530(d), but such inspection will be only as reasonably necessary
to respond to the investigation or complaint.
C. Breach of Obligations.
1. Reporting. When acting pursuant to a Scheduled Agreement, Party will provide
notice to the Covered Entity or Business Associate that Party serves of any Use
or Disclosure of Protected Health Information of which Party becomes aware that
violates this Agreement or the Scheduled Agreement by which Party received the
Protected Health Information. Party will provide such notice to the appropriate
entity’s Legal Department with a copy to the entity’s Privacy Official of record
not more than five (5) business days after Party learns of such non-permitted or
violating Use or Disclosure.

102



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 6 of 22
Within a reasonable time thereafter, not to exceed forty-five (45) days, Party
will provide such other information, including a written report, as the Covered
Entity or Business Associate that Party serves may reasonably request.
2. Dispute Resolution. If a Party becomes aware of a pattern of activity or
practice of another Party (the “Breaching Party”) that the Party believes
constitutes a material breach or violation of the Breaching Party’s obligations
under this Agreement, the Party will give written notice to the Breaching Party
and to BCBSA of such breach. Breaching Party will cure such breach as soon as
possible, but in any event within forty-five (45) days of receiving notice of
such breach, unless otherwise agreed by the affected Parties. If the Breaching
Party does not cure the breach within ten (10) days, Breaching Party will
develop and deliver to affected Parties within twenty (20) days of receipt of
the written notice provided in this paragraph a written plan to cure the breach
as soon as possible. If the Breaching Party does not cure the breach within a
reasonable period, not to exceed forty-five (45) days from the written notice
provided in this paragraph, or if the Breaching Party does not timely submit a
written plan to cure the breach, another Party may exercise its right to
Mediation and Mandatory Dispute Resolution, as provided for under the applicable
License Agreement into which BCBSA and each Licensee entered.
D. Termination of Agreement.
1. Right to Terminate a Scheduled Agreement. Except as otherwise provided in
this Section D.1, a Party may terminate a Scheduled Agreement and terminate its
Business Associate relationship with another Party under that Scheduled
Agreement for violation of a material term of this Agreement. The Parties hereto
acknowledge and agree that, due to the interrelationship of all Parties as
Business Associates and Subcontractors of each other, a right of termination by
one Licensee of another Licensee’s participation in Scheduled Agreements
involving more than three Parties, including the national programs of BCBSA, for
violation of this Agreement is not feasible. Accordingly, with respect to such
Scheduled Agreements, the Parties agree that upon a Party’s failure to cure a
material breach of this Agreement within a reasonable time, not to exceed
forty-five (45) days, if any other Party reasonably believes it is required to
report the breach to HHS, the other Party may do so.

103



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 7 of 22
2. Termination of this Agreement. This Agreement shall terminate with respect to
a Party when:
a) The Party ceases to be a party to every Scheduled Agreement to which it has
been a party; and
b) All of the Protected Health Information the Party receives or creates in any
form or medium under Party’s custody or control on behalf of another Covered
Entity pursuant to a Scheduled Agreement is returned or destroyed.
3. Termination of this Agreement with Respect to a Scheduled Agreement. Except
as provided in Section D.1 of this Agreement, this Agreement will not terminate
with respect to Protected Health Information Party creates or receives pursuant
to a Scheduled Agreement until all of the Protected Health Information is
destroyed or returned to the Licensee that Party serves.
4. Obligations upon Termination of a Scheduled Agreement. Upon termination of a
Scheduled Agreement under Section D.1 of this Agreement, Party will if feasible
return to each Licensee or destroy all Protected Health Information created or
received for or from such Licensee, in whatever form or medium, under Party’s
custody or control, covered by the terminated Scheduled Agreement. Party will
return or destroy the Protected Health Information in accordance with the
applicable Scheduled Agreement. If the Scheduled Agreement does not address such
return or destruction, Party will return or destroy the Protected Health
Information at the option of the Licensee on whose behalf Party created or
received the Protected Health Information. Party will identify any Protected
Health Information that Party created or received for or from a Licensee that
cannot feasibly be returned to such Licensee or destroyed, and will limit its
further Use or Disclosure of that Protected Health Information to those purposes
that make return or destruction of that Protected Health Information infeasible.
5. Continuing and Security Privacy Obligation. Party’s obligation to protect the
privacy and security of the Protected Health Information it creates or receives
pursuant to a Scheduled Agreement will be continuous and survive termination,
cancellation, expiration or other conclusion of this Agreement and the Scheduled
Agreements.

104



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 8 of 22
E. Indemnification.
1. General. This paragraph sets forth certain principles concerning
indemnification for costs and expenses resulting from the activities of one
Party to this Agreement when acting as a Business Associate or Subcontractor of
another Party. The goal of this section is to set forth a balanced approach to
apportionment of responsibility for Claims and indemnification, recognizing the
spirit of cooperation among the Parties to this Agreement and the complexity of
relationships that result from the variety of activities and wide range of
agreements identified in Schedule A.
In lieu of invoking this indemnification section, Indemnitee may pursue
contribution or other theories of recovery against Indemnitor. If invoked, this
indemnification section shall provide Indemnitee’s sole and exclusive monetary
remedy.
2. Basic Principles. A Party (“Indemnitor”) will indemnify and hold harmless any
other Party or such Party’s affiliates, subsidiaries, officers, directors,
employees, or agents (“Indemnitee”) from and against any claim, cause of action,
liability, damage, cost or expense, including attorneys’ fees and court or
proceeding costs, substantially arising out of or in connection with any
non-permitted or violating Use or Disclosure of Protected Health Information or
other breach of this Agreement by Indemnitor or any subcontractor, agent, person
or entity under Indemnitor’s control (“Claim”).
Where such Claim results from activities of both Indemnitor and Indemnitee, or
where responsibility is unclear between Indemnitor and Indemnitee, or in which
there is negligence on the part of Indemnitee, then the Parties shall work
together cooperatively to allocate responsibility for such activities, and the
results of this cooperative negotiation shall govern in lieu of this section. In
the event of an inability to reach agreement on these provisions, then the
dispute resolution provisions of this Agreement shall govern. This provision
supercedes any conflicting indemnification provision of any Scheduled Agreement
with respect to Claims.
Notwithstanding the foregoing, the Parties recognize that Indemnitee may agree
to a restriction on the Use or Disclosure of Protected Health Information,
including, but not limited to agreements pursuant to 45 C.F.R. § 164.522(a),
without either consulting with, or obtaining the approval of, Indemnitor.
Indemnitor is not responsible for indemnifying and holding harmless Indemnitee
from any Claim arising from a non-permitted or violating Use or Disclosure of
Protected Health Information or other breach of this Agreement due to failure of

105



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 9 of 22
Indemnitor or any subcontractor, agent, person or entity under Indemnitor’s
control to comply with a restriction to which Indemnitee agreed without
agreement of Indemnitor. This exception does not apply to restrictions or
limitations of which Indemnitor received notice that the HIPAA Rules require
Indemnitee to accept, including but not limited to the requirements of 45 C.F.R.
164.522(b).
3. Notice of Claim. When Indemnitee receives notice of a threatened or actual
Claim for which Indemnitee elects to invoke the provisions of this section,
Indemnitee shall promptly notify Indemnitor of such Claim, and in no event later
than thirty (30) days from Indemnitee’s receipt of notice of such Claim. The
Parties recognize that Indemnitee’s failure to meet the notice requirements of
this paragraph may prejudice Indemnitor. In the event that Indemnitee fails to
meet the notice requirements of this paragraph, then, upon final resolution of
the Claim, Indemnitor may reduce its obligation to Indemnitee by an amount
Indemnitor establishes that reflects the actual harm caused by Indemnitee’s
failure.
4. Cooperation. In any situation in which Indemnitee seeks indemnification under
this Section E, both Indemnitor and Indemnitee agree to cooperate in full with
the other Party in all aspects of the defense and resolution of the Claim. The
Parties acknowledge that a failure to cooperate by Indemnitee may prejudice
Indemnitor. In the event that Indemnitee does not reasonably cooperate, then,
upon final resolution of the Claim, Indemnitor may reduce its obligation to
Indemnitee by an amount Indemnitor establishes that reflects the actual harm
caused by Indemnitee’s lack of reasonable cooperation.
5. Right to Tender or Undertake Defense. When Indemnitee provides notice to
Indemnitor as provided in Section 3, above, Indemnitor will have the option
either to undertake the defense of Indemnitee in such Claim or to allow
Indemnitee to defend such Claim itself. If Indemnitor chooses to allow
Indemnitee to defend the action itself, Indemnitor must promptly notify
Indemnitee, in no event later than thirty (30) days from receiving notice of the
Claim from Indemnitee.
a) Undertaking of Defense by Indemnitor. In situations where Indemnitor elects
to undertake the defense of Indemnitee, Indemnitor will provide qualified
attorneys, consultants and other appropriate professionals to represent
Indemnitee’s interests at Indemnitor’s expense. If Indemnitor assumes the
defense or settlement of a Claim, Indemnitee shall have the right to participate
in the defense thereof and to employ counsel (not reasonably objected to by
Indemnitor), which shall be at Indemnitee’s own expense, separate from the
counsel employed by Indemnitor, it being understood that Indemnitor shall
control such defense or settlement.

106



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 10 of 22
b) Undertaking of Defense by Indemnitee. In the event Indemnitor fails to assume
the defense or settlement of a Claim within twenty (20) days after receipt of
the notice for which Indemnitee is entitled to be indemnified, Indemnitee shall
bear sole responsibility for choosing the attorneys, consultants and other
appropriate professionals to represent its interests. Indemnitor will pay the
reasonable fees and expenses of such defense, including for appropriate
attorneys, consultants and other professionals selected by Indemnitee to
represent its interests Indemnitee will cooperate with Indemnitor and provide
full and accurate information about the progress and resolution of the Claim.
Indemnitee shall promptly forward any settlement proposal to Indemnitor, and the
decision as to whether to settle such proceeding shall be made cooperatively.
c) Resolution of Claims. Indemnitor shall notify Indemnitee of any proposed
resolutions of such Claims. Indemnitor shall not settle, compromise, or
discharge Claims of which it has undertaken defense or settlement without the
prior written consent of Indemnitee unless such settlement is limited to the
payment of monetary damages and includes a full release of Indemnitee. If
Indemnitee does not consent to a reasonable resolution proposed by Indemnitor,
then Indemnitee shall continue any defense of such Claims from that point
forward, at its own expense. Indemnitee shall not admit any liability with
respect to, or settle, compromise or discharge such Claims without Indemnitor’s
prior written consent, which consent shall not be unreasonably withheld. The
obligations of Indemnitor for damages resulting from such Claims shall not
exceed the amount of and costs incurred prior to any such proposed settlement.
6. Disputes. In the event there is a dispute between or among Parties with
respect to a Party’s or Parties’ obligation(s) under this Section E relative to
a specific event or transaction, any Party(ies) to the dispute may exercise its
or their right to Mandatory Mediation and Dispute Resolution (“MMDR”), as
provided for under the applicable License Agreement, as its or their sole means
of enforcement of such obligations.
7. Delivery of Notices. For purposes of this Section E, notices will be deemed
given when properly addressed to the Party’s legal department, with a copy to
the privacy official of record, upon the date of receipt if hand-delivered, or
four (4) business days after deposit in the U.S. mail if mailed by registered or
certified mail, postage prepaid, or one (1) business day after deposit with a
national overnight courier for next business day delivery, or upon the date of
electronic confirmation of receipt of a facsimile transmission.

107



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 11 of 22
F. Compliance with Standard Transactions.
1. Compliance Date. Each Party represents that it will timely apply for an
extension under the Administrative Simplification Compliance Act (Public Law
107-105). Accordingly, this Section F will become effective on October 16, 2003
or at such later date for compliance by Health Plans set forth in 45 C.F. R. §
162.900 as may be amended.
2. Requirement of Compliance. When Party conducts in whole or part Standard
Transactions pursuant to a Scheduled Agreement, Party will comply, and will
require any Subcontractor involved with the conduct of such Standard
Transactions to comply, with each applicable requirement of 45 C.F. R. Parts 160
and 162, as may be amended.
3. Trading Partner Provisions. The Parties agree that the specifications and
procedures for transmitting data among them in order to facilitate the
activities described in the Scheduled Agreements either will be contained in the
Scheduled Agreements or adopted through the BCBSA governance process, including
the policies, provisions, and processing standards applicable to BCBSA’s
national programs. For purposes of each Scheduled Agreement, the Parties hereto
further agree to keep Code Sets open to processing for at least the current
billing period and any appeal period. Party will not enter into, nor permit its
Subcontractors to enter into, any Trading Partner Agreement in connection with
the conduct of Standard Transactions for or on behalf of any Party to this
Agreement that:
a) Changes the definition, Data Condition, or usage of a Data Element or Segment
in a Standard Transaction;
b) Adds any Data Elements or Segments to the Maximum Defined Data Set;
c) Uses any code or Data Element that is marked “not used” in the Standard
Transaction’s Implementation Specifications or is not in the Standard
Transaction’s Implementation Specifications; or
d) Changes the meaning or intent of the Standard Transaction’s Implementation
Specifications.

108



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 12 of 22
G. Gramm-Leach-Bliley Compliance. With respect to Nonpublic Personal Financial
Information obtained when acting as a Business Associate of a Covered Entity or
a Subcontractor of a Business Associate or a joint marketer of another financial
institution pursuant to a Scheduled Agreement, each Licensee will comply with
any applicable GLB Regulations of a state in Licensee’s Service Area. With
respect to such information, Party will comply with requirements of other state
GLB Regulations that, in Party’s judgment, are applicable to Party’s Use or
Disclosure of such information for those state GLB Regulations of which Party is
informed by the Licensee it serves.
H. General Provisions.
1. Amendment to Agreement. Upon the compliance date of any final regulation or
amendment to final regulations promulgated by HHS with respect to the HIPAA
Rules, this Agreement will automatically amend such that the obligations it
imposes on Party remain in compliance with those regulations. The Board of
Directors of BCBSA may amend this Agreement at any regular meeting by a majority
vote of the Board members.
2. Conflicts. The terms and conditions of this Agreement will override and
control any conflicting term or condition of any other agreement, including the
Scheduled Agreements, that may be in place between or among Parties.
3. State Privacy Law Requirements. With respect to Protected Health Information
a Party acting as a Business Associate or Subcontractor creates or receives
pursuant to a Scheduled Agreement, Party will comply with requirements of other
state privacy laws that, in Party’s judgment, are more stringent than 45 C.F.R.
Parts 160-164 and are applicable to Party’s Use or Disclosure of such
information for those state laws of which Party is informed by the Licensee it
serves.
4. No Third-Party Beneficiaries. No third-parties are intended to benefit from
this Agreement and no third-party beneficiary rights will be implied from
anything contained in this Agreement.
5. Interpretation. Any ambiguity in this Agreement will be resolved in favor of
a meaning that permits the applicable Covered Entity to comply with the HIPPA
Rules.
6. Notices. Unless otherwise provided herein, notices will be deemed given when
properly addressed to the Party’s Privacy Official of record, upon the date of
receipt if hand-delivered, or four (4) business days after deposit in the U.S.
mail if mailed by registered or certified mail, postage prepaid, or one
(1) business day after deposit with a national overnight courier for next
business day delivery, or upon the date of electronic confirmation of receipt of
a facsimile transmission.

109



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 13 of 22
SCHEDULE A
The terms of the Business Associate Agreement for Blue Cross and Blue Shield
Licensees applies to any existing or future agreement between or among two or
more Licensees and/or BCBSA that gives rise to a relationship making one party a
Business Associate or Subcontractor of the other, unless the parties to such an
existing or future agreement otherwise agree in writing in such existing or
future agreement.
For purposes of elaboration and not for purposes of limiting the foregoing, the
agreements to which the terms of the Business Associate Agreement for Blue Cross
and Blue Shield Licensees apply include, but are not limited to, the following
agreements, including all exhibits and amendments thereto:

  1.   All Blue Cross License Agreements Between BCBSA and Primary Licensees    
2.   All Blue Cross Controlled Affiliate License Agreements Between BCBSA and
Controlled Affiliates of Primary Licensees     3.   All Blue Shield License
Agreements Between BCBSA and Primary Licensees     4.   All Blue Shield
Controlled Affiliate License Agreements Between BCBSA and Controlled Affiliates
of Primary Licensees     5.   All ITS License Agreements Between BCBSA and
Licensees     6.   All Blue Quality Centers for Transplant Plan Participation
Agreements Between BCBSA and Licensees     7.   All Data Center Inter-Plan
Operating Agreements Among Licensees for the Medicare Program     8.   Data
Processing Inter-Plan Operating Agreements Among Licensees for the Medicare
Program     9.   All Away From Home Care Guest Membership Agreements Between
BCBSA and Licensees     10.   All Government Business Services Contracts Between
BCBSA and Licensees     11.   All Service Benefit Plan (FEP) Participation
Agreements Between BCBSA and Licensees     12.   BlueCard Worldwide Contract
Between BCBSA and Blue Cross and Blue Shield of South Carolina     13.   All
National Account Servicing Agreements Between Blue Cross and Blue Shield of
Louisiana and Other Licensees

110



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 14 of 22

  14.   Identification Card Production Agreement Between Blue Cross and Blue
Shield of Vermont and Associated Hospital Service of Maine d/b/a Blue Cross and
Blue Shield of Maine     15.   The Following Agreements Between Blue Cross and
Blue Shield of Kansas City and Other Licensees:

  (i)   Cost Reimbursement Agreement with Triple-S, Inc.     (ii)   National
Account Servicing Plan Agreement with Blue Cross and Blue Shield of Kansas    
(iii)   Custom Arrangements for BlueCard National Accounts with Empire Blue
Cross Blue Shield     (iv)   All Alternate Control Licensee Designation Forms
and Similar Agreements with Other Licensees     (v)   All Participation Request
Agreements and Similar Agreements with Other Licensees for Servicing Dairy
Farmers of America, Inc.     (vi)   Participating/Servicing Plan Master
Agreement (NASCO) for National Accounts with Blue Cross and Blue Shield of
Michigan     (vii)   Servicing/Participating Plan Agreement (NASCO) and National
Account HMO Participation Agreement with Community Insurance Company d/b/a
Anthem Blue Cross and Blue Shield     (viii)   National Accounts Lead Agreement
(NASCO) and Notification of National Account BlueCard Sale with Blue Cross and
Blue Shield of Massachusetts     (ix)   Participating Plan Agreement for
National Accounts (NASCO) with CareFirst of Maryland, Inc.     (x)   All
National Account ITS/BlueCard Custom Arrangements with Other Licensees     (xi)
  All Administrative Services Agreements with Other Licensees     (xii)  
Network Access and Joint Operating Agreement with Premier Health, Inc. and Blue
Cross and Blue Shield of Kansas, Inc.     (xiii)   Participating Payor
Transaction Submission Agreement with Administrative Services of Kansas, Inc.

  16.   All National Account Servicing Agreements Between Blue Cross & Blue
Shield of Wisconsin and Other Licensees     17.   All Alternate Control Licensee
Designation Agreements and Similar Agreements Between Blue Cross & Blue Shield
of Wisconsin and Other Licensees

111



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 15 of 22

  18.   Information Systems Services Agreement between Blue Cross Blue Shield of
South Carolina and Blue Cross & Blue Shield of Wisconsin, dated as of August 23,
1996     19.   All National Account Servicing Agreements Between Horizon Blue
Cross and Blue Shield of New Jersey and Other Licensees     20.   Reciprocal
Dental Network Agreement Between Blue Cross and Blue Shield of Rhode Island and
Blue Cross and Blue Shield of Massachusetts, Inc.     21.   [Intentionally
Omitted.]     22.   [Intentionally Omitted.]     23.   [Intentionally Omitted.]
    24.   Complementary Insurance Agreement Regarding Data Transfer Between Blue
Cross and Blue Shield of Vermont and Anthem Health Plans of New Hampshire, Inc.
    25.   Administrative Services Agreement for the New England Managed Care
Initiative Between Anthem Health Plans of Maine, Inc., Anthem Health Plans of
New Hampshire, Inc., Anthem Health Plans, Inc., Blue Cross and Blue Shield of
Massachusetts, Blue Cross and Blue Shield of Vermont, and Blue Cross and Blue
Shield of Rhode Island     26.   All National Account Servicing Agreements
Between Empire Blue Cross Blue Shield and Other Licensees     27.   Joint
Operating Agreement Between the Pennsylvania Blue Shield, Capital Blue Cross
dated January 1, 1976; All Addenda and Amendments Thereto (the “JOA”); and All
Agreements Between the Parties Relating to Termination of the Joint Business
Under the JOA     28.   January 1, 1984 Agreement Between Pennsylvania Blue
Shield, Capital Blue Cross and Blue Cross of Northeastern Pennsylvania for the
Establishment of the Comp I Center, and All Amendments Thereto     29.  
Administrative Services Agreement for Medicare Crossover Data Between Capital
Blue Cross and Pennsylvania Blue Shield Dated January 23, 1995     30.   Service
Agreement Between Health Benefits Management, Inc., Pennsylvania Blue Shield,
Capital Blue Cross and the Shared Services Center, Dated September 15, 1987    
31.   Administrative Services Agreement Regarding POS Programs Among Synertech
Health Systems Solutions, Inc., Capital Blue Cross and Highmark, Effective
January 1, 1997     32.   Agreement Between Highmark and NCAS Pennsylvania
(undated)

112



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 16 of 22

  33.   Electronic Coordination of Medicare Benefits Agreement Between Highmark,
Inc. d/b/a Veritus Medicare Services and Capital Blue Cross, Dated October 26,
1999, Together With Amendatory Rider Effective April 1, 2002     34.  
Electronic Coordination of Medicare Benefits Agreement Between Highmark, Inc.
d/b/a HGSAdministrator and Capital Blue Cross dated May 23, 2002     35.  
Members Agreement Between Pennsylvania Blue Shield, Capital Blue Cross and The
Caring Foundation of Pennsylvania, Dated August 13, 1993     36.   Amendment of
Purchase Service Agreement Between Capital Blue Cross and Blue Cross of Western
Pennsylvania, Effective October 1, 1985     37.   Agreement for Precertification
Program, Between Capital Blue Cross and Health Benefits Management, Inc., d/b/a
the Precertification Center, Effective January 1, 1994, Together With Amendatory
Rider Effective January 1, 1997     38.   Medicare+Choice Administrative
Services Agreement Between Capital Blue Cross and Keystone Health Plan Central
Effective as of January 1, 1999     39.   Hospital and Related Health Care
Benefits For Keystone Health Plan, Inc. Dated January 1, 1987     40.   Amended
Administrative Services Agreement Between Capital Advantage Insurance Company
and Trans-General Casualty Insurance Company, Inc., Effective January 1, 1996  
  41.   Profit Sharing Agreement Between Capital Advantage Insurance Company and
Trans-General Casualty Insurance Company, Inc., Effective as of January 1, 1986
and Amended as of January 1, 1998     42.   Agreement Between Trans-General Life
Insurance Company and Consolidated Benefits, Inc. Dated as of January 1, 1999  
  43.   Confidentiality and Indemnification Agreement in Favor of Capital Blue
Cross, Pennsylvania Blue Shield and Capital Advantage Insurance Company Executed
by the Highmark Life & Casualty Group Inc. and Dated March 3, 2000     44.  
Dental Agency Agreement Between United Concordia Companies, Inc., United
Concordia Life and Health Insurance Company and United Concordia Dental Plan of
Pennsylvania Inc., on the one hand, and Capital Blue Cross, on the other, Dated
June 1, 1998     45.   License Agreement for the Shared Automated Major Medical
System, Among Capital Blue Cross, Blue Cross of Northeastern Pennsylvania, Blue
Cross of Western Pennsylvania, and PBS, Effective July 1, 1983

113



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 17 of 22

  46.   Guaranty Agreement between Capital Blue Cross, Hospital Services
Association of Northeastern Pennsylvania (d/b/a “Blue Cross of Northeastern
Pennsylvania”), Independence Blue Cross and Highmark, Inc. Dated October 2, 2000
    47.   All Custom Blue Card Arrangements Between Blue Cross Blue Shield of
Michigan and Other Licensees     48.   All Participating Plan Agreements Between
Blue Cross Blue Shield of Michigan and Other Licensees     49.   All National
Accounts Servicing/Participating Plan Agreements Between Blue Cross and Blue
Shield of Minnesota and Other Licensees     50.   All National Account Servicing
Plan Agreements Between Blue Cross and Blue Shield of Arizona, Inc. and Other
Licensees     51.   All Agreements Related to Medicare Supplemental Claims
Payments and Medicare Crossover Services Between CareFirst Blue Cross Blue
Shield and Other Licensees     52.   Co-Branding Agreement Between CareFirst
Blue Cross Blue Shield and CareFirst of Maryland, Inc.     53.   All Par Plan
Agreements between Independence Blue Cross (and all of its applicable
subsidiaries) and Other Licensees     54.   All Control Plan Agreements between
Independence Blue Cross (and all of its applicable subsidiaries) and Other
Licensees     55.   The Joint Operating Agreement between Pennsylvania Blue
Shield and Independence Blue Cross Dated January 1, 1976     56.   The
Independence Blue Cross and Pennsylvania Blue Shield System Use Agreement
effective January 1, 2000     57.   The Independence Blue Cross and Pennsylvania
Blue Shield 1999 Agreement for Electronic Coordination of Medicare Benefits    
58.   The Independence Blue Cross and Pennsylvania Blue Shield Consulting
Services Agreement Dated May 7, 2002     59.   The Independence Blue Cross and
Pennsylvania Blue Shield Major Medical Claims Processing Agreement Dated
October 1, 1995     60.   All National Account Servicing Agreements Between Blue
Cross and Blue Shield of Alabama and other Licensees     61.   All Participating
Plan Agreements Between Blue Cross and Blue Shield of Alabama and Other
Licensees

114



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 18 of 22

  62.   All Custom Blue Card Arrangements Between Blue Cross and Blue Shield of
Alabama and Other Licensees     63.   All Custom National Account Arrangements
Between Blue Cross and Blue Shield of Alabama and Other Licensees     64.   All
Control Plan Agreements Between Blue Cross and Blue Shield of Alabama and Other
Licensees     65.   All Service Agreements between Blue Cross and Blue Shield of
Alabama or its affiliates, and Other Licensees with respect to the Medicare
Program     66.   Trading Partner Medicare Part A Service Agreement between
Capital Blue Cross and Blue Cross and Blue Shield of Florida, Inc.     67.   All
Custom ITS Arrangements Between Wellmark, Inc. (and/or all its applicable
subsidiaries) and Other Licensees     68.   Highmark Inter-Plan Network
Management Information System License Agreement between Highmark, Inc. and
Anthem Insurance Companies, Inc.     69.   All NASCO Par Plan Servicing
Agreements Between Blue Cross and Blue Shield of Alabama and Other Licensees    
70.   Master Software Maintenance Agreement Between Inter-Data Business Systems
and Blue Cross of Minnesota     71.   Cost Reimbursement Agreement Between Blue
Cross of Minnesota and Triple-S, Inc.     72.   Master Software Maintenance
Agreement for Inter-Data Business Systems (IBS) Between WellChoice, Inc.(and/or
all of its applicable subsidiaries) and Participating Licensees     73.   All
Alternate Control Licensee Designation Agreements and Similar Agreements Between
WellChoice, Inc. (and/or all of its applicable subsidiaries) and Other Licensees
    74.   All Participating Plan Agreements for National Accounts Between
WellChoice, Inc. (and/or all of its applicable subsidiaries) and Other Licensees
    75.   All Par Plan Agreements Between WellChoice, Inc. (and/or all of its
applicable subsidiaries) and Other Licensees     76.   All Control Plan
Agreements Between WellChoice, Inc. (and/or all of its applicable subsidiaries)
and Other Licensees     77.   All Custom Blue Card Arrangements Between
WellChoice, Inc. (and/or all of its applicable subsidiaries) and Other Licensees

115



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 19 of 22

  78.   All Agreements Related to Medicare Supplemental Claims Payments and
Medicare Crossover Services Between WellChoice, Inc.(and/or all of its
applicable subsidiaries) and Other Licensees     79.   All Custom ITS
Arrangements Between WellChoice, Inc. (and/or all of its applicable
subsidiaries) and Other Licensees     80.   All Custom ITS and Custom BlueCard
Arrangements Between Highmark and Other Licensees     81.   All National Account
Servicing Agreements Between Highmark and Other Licensees     82.   All
Alternate Control Licensee Designation Agreements and Similar Agreements Between
Highmark and Other Licensees     83.   All Administrative Service Agreements
Between Highmark and Other Licensees     84.   All Information Systems Services
Agreements Between Highmark and Other Licensees     85.   All System Use
Agreements Between Highmark and Other Licensees     86.   All Joint Operating
Agreements Between Highmark and Other Licensees     87.   All Government
Business Service Agreements Between Highmark and Other Licensees     88.   All
Consulting/Training Services Agreements Between Highmark and Other Licensees    
89.   All Inter-Plan Network Management Information System License Agreements
Between Highmark and Other Licensees     90.   All Service Agreements Between
Highmark and Mountain State Blue Cross Blue Shield     91.   All Electronic
Media/Claims Processing Agreements Between Highmark and Other Licensees     92.
  The Crossover Service Agreement Between Noridian Mutual Insurance Company and
Blue Cross and Blue Shield of Arizona, Inc.     93.   All custom Blue Card
Agreements or Participating Agreements Between Blue Cross and Blue Shield of
Nebraska and Other Licensees     94.   All Custom Blue Card Arrangements Between
HealthNow New York, Inc. d/b/a BlueCross BlueShield of Western New York and
BlueShield of Northeastern New York, and Other Licensees

116



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 20 of 22

  95.   All Participating Plan Agreements Between HealthNow New York, Inc. d/b/a
BlueCross BlueShield of Western New York and BlueShield of Northeastern New
York, and Other Licensees     96.   All Control Plan Agreements Between
HealthNow New York, Inc. d/b/a BlueCross BlueShield of Western New York and
BlueShield of Northeastern New York, and Other Licensees     97.   All
Agreements Related to Medicare Supplemental Claims Payment and Medicare
Crossover Services Between HealthNow New York, Inc. d/b/a BlueCross BlueShield
of Western New York and BlueShield of Northeastern New York, and Other Licensees
    98.   Participating Service Plan Master Agreement (NASCO) for National
Accounts Blue Cross and Blue Shield of Michigan and HealthNow New York, Inc.    
99.   All Account Specific Agreements Between Blue Cross Blue Shield of Michigan
and Other Licensees     100.   All National Account Servicing Agreements Between
Blue Cross and Blue Shield of Florida and Other Licensees     101.   Custom ITS
Point of Service Agreements Between Blue Cross and Blue Shield of Illinois and
Other Licensees     102.   Local Area Processing Point of Service Agreements
Between Blue Cross and Blue Shield of Illinois and Other Licensees     103.  
Pharmacy Benefits Management Agreement Between The Regence Group, Regence Blue
Shield of Idaho, Blue Cross Blue Shield of Michigan and Blue Care Network of
Michigan     104.   All Control Plan Agreements Between Blue Cross Blue Shield
of Delaware, Inc. and Other Licensees.     105.   All Par Plan Agreements
Between Blue Cross Blue Shield of Delaware, Inc. and Other Licensees     106.  
All Agreements Related to Medicare Supplement Claims Payment and Medicare
Crossover Services Between Blue Cross Blue Shield of Delaware, Inc. and Other
Licensees     107.   All National Account ITS/BlueCard Arrangements Between Blue
Cross Blue Shield of Delaware, Inc. and Other Licensees     108.   All National
Account/ITS Custom BlueCard Arrangements Between Blue Cross Blue Shield of
Delaware, Inc. and Other Licensees

117



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 21 of 22

  109.   All Non-Blue Card Arrangements Between Blue Cross Blue Shield of
Delaware, Inc. and Other Licensees for the Administration and Servicing of
Specific Multi-State Accounts Including, but not limited to, MBNA and Nemours  
  110.   Participating/Servicing Plan Agreement for National Accounts
(NASCO) with CareFirst of Maryland, Inc., Blue Cross and Blue Shield of Michigan
and any Other Applicable Licensees     111.   All Agreements for National
Account HMO Participation Between Blue Cross Blue Shield of Delaware, Inc., and
Other Licensees     112.   All Par Plan Agreements Between WellPoint, Inc. (and
all of its applicable subsidiaries) and Other Licensees     113.   All Control
Plan Agreements Between WellPoint, Inc. (and all of its applicable subsidiaries)
and Other Licensees     114.   All Agreements for National Accounts Between
WellPoint, Inc. (and all of its applicable subsidiaries) and Other Licensees

118



--------------------------------------------------------------------------------



 



Attachment IX
Business Associate Agreement For Blue Cross and Blue Shield Licensees
Page 22 of 22
Schedule B
Security Incidents

    The Security Rule defines a “Security Incident” as an attempted or
successful unauthorized access, use, disclosure, modification or destruction of
information or interference with system operations in an information system,
involving electronic Protected Health Information (“e-PHI”) that is created,
received maintained or transmitted by or on behalf of a Party.       Since the
Security Rule includes attempted unauthorized access, use, etc., each Party
needs to have notice of attempts to bypass electronic security mechanisms. The
Parties recognize and agree that the significant number of meaningless attempts
to, without authorization, access, use, disclose, modify or destroy e-PHI will
make a real-time reporting requirement formidable for all the Parties.
Therefore, the Parties agree to the following reporting procedures for Security
Incidents that result in unauthorized access, use, disclosure, modification or
destruction of information or interference with system operations (“Successful
Security Incidents”) and for Security Incidents that do not so result
(“Unsuccessful Security Incidents”).       For Unsuccessful Security Incidents,
each Party agrees that this Schedule B constitutes notice from all other Parties
of such Unsuccessful Security Incidents. By way of example, the Parties consider
the following to be illustrative of Unsuccessful Security Incidents when they do
not result in unauthorized access, use, disclosure, modification, or destruction
of e-PHI or interference with an information system:

  1.   Pings on a Party’s firewall,     2.   Port scans,     3.   Attempts to
log on to a system or enter a database with an invalid password or username, and
    4.   Denial-of-service attacks that do not result in a server being taken
off-line.     5.   Malware (e.g., worms, viruses)

For Successful Security Incidents, each Party shall give notice promptly to any
Party whose e-PHI was compromised. Notices of Successful Security Incidents
shall be deemed given when properly addressed to a Party’s security contact, as
listed on Blueweb, upon the date of receipt if hand-delivered or e-mailed, or
four (4) business days after deposit in the U.S. mail if mailed by registered or
certified mail, postage prepaid, or one (1) business day after deposit with a
national overnight courier for next business day delivery, or upon the date of
electronic confirmation of receipt of a facsimile transmission.

119